Exhibit 10.1

 

$353,475,000 TERM FACILITY

 

LOAN AND SECURITY AGREEMENT

 

by and among

 

CNL HOSPITALITY PARTNERS, LP

 

as the Borrower

 

CNL HOTELS & RESORTS, INC.

 

as a Guarantor

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

and

 

THE INSTITUTIONS FROM TIME TO TIME PARTY HERETO

as Lenders

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as the Administrative Agent for the Lenders

 

DEUTSCHE BANK SECURITIES INC.,

 

as the Lead Arranger

 

 

Dated as of October 13, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I. CREDIT FACILITY

 

 

 

 

 

 

1.1

Loan Amount

 

 

1.2

Funding of Loan

 

 

1.3

Repayment of Principal

 

 

1.4

Loan Extension.

 

 

1.5

Interest

 

 

 

 

 

ARTICLE II. INTEREST RATE AND YIELD-RELATED PROVISIONS

 

 

 

 

 

 

2.1

Interest Rate

 

 

2.2

Payment of Interest

 

 

2.3

Inability to Determine Rate

 

 

2.4

Illegality

 

 

2.5

Funding

 

 

2.6

Requirements of Law; Increased Costs.

 

 

2.7

Obligation of Lenders to Mitigate; Replacement of Lenders

 

 

2.8

Funding Indemnification

 

 

2.9

Taxes.

 

 

2.10

Post-Default Interest

 

 

2.11

Computations

 

 

 

 

 

ARTICLE III. PAYMENTS

 

 

 

 

 

 

3.1

Evidence of Indebtedness

 

 

3.2

Nature and Place of Payments

 

 

3.3

Prepayments.

 

 

3.4

Allocation of Payments Received.

 

 

3.5

Release of Property Upon Loan Repayment in Full

 

 

3.6

Release of Individual Properties

 

 

3.7

Further Assurances

 

 

 

 

 

ARTICLE IV. CREDIT SUPPORT AND SECURITY DOCUMENTS

 

 

 

 

 

 

4.1

Guaranty

 

 

4.2

Pledge Agreements

 

 

4.3

Borrower Security Documents

 

 

 

 

 

ARTICLE V. CONDITIONS PRECEDENT

 

 

5.1

Conditions to Funding of Loan

 

 

5.2

Outside Closing Date

 

 

 

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

 

--------------------------------------------------------------------------------


 

 

6.1

Financial Condition

 

 

6.2

No Material Adverse Effect

 

 

6.3

Compliance with Laws and Agreements

 

 

6.4

Organization, Powers; Authorization; Enforceability.

 

 

6.5

No Conflict

 

 

6.6

No Material Litigation

 

 

6.7

Taxes

 

 

6.8

Investment Company Act

 

 

6.9

Subsidiary Entities

 

 

6.10

Federal Reserve Board Regulations

 

 

6.11

ERISA Compliance

 

 

6.12

Assets and Liens.

 

 

6.13

Securities Acts

 

 

6.14

Consents, Etc

 

 

6.15

Hazardous Materials

 

 

6.16

Regulated Entities

 

 

6.17

Copyrights, Patents, Trademarks and Licenses, etc

 

 

6.18

REIT Status

 

 

6.19

Insurance

 

 

6.20

Full Disclosure

 

 

6.21

Indebtedness

 

 

6.22

Real Property

 

 

6.23

Brokers

 

 

6.24

No Default

 

 

6.25

Solvency

 

 

6.26

Advisory Agreement

 

 

6.27

Agreements

 

 

6.28

Condemnation

 

 

6.29

Utilities and Public Access

 

 

6.30

Not a Foreign Person

 

 

6.31

Separate Lots

 

 

6.32

Assessments

 

 

6.33

No Prior Assignment

 

 

6.34

Use of Property

 

 

6.35

Certificate of Occupancy; Licenses

 

 

6.36 [a04-12628_1ex10d1.htm#FloodZone]

Flood Zone [a04-12628_1ex10d1.htm#FloodZone]

 

 

6.37 [a04-12628_1ex10d1.htm#PhysicalCondition]

Physical Condition [a04-12628_1ex10d1.htm#PhysicalCondition]

 

 

6.38 [a04-12628_1ex10d1.htm#Boundaries]

Boundaries [a04-12628_1ex10d1.htm#Boundaries]

 

 

6.39 [a04-12628_1ex10d1.htm#Leases]

Leases [a04-12628_1ex10d1.htm#Leases]

 

 

6.40 [a04-12628_1ex10d1.htm#FilingAndRecordingTaxes]

Filing and Recording Taxes [a04-12628_1ex10d1.htm#FilingAndRecordingTaxes]

 

 

6.41 [a04-12628_1ex10d1.htm#ManagementAgreements]

Management Agreements [a04-12628_1ex10d1.htm#ManagementAgreements]

 

 

6.42 [a04-12628_1ex10d1.htm#IllegalActivity]

Illegal Activity [a04-12628_1ex10d1.htm#IllegalActivity]

 

 

6.43 [a04-12628_1ex10d1.htm#InitialRateCapAgreemen]

Initial Rate Cap Agreement [a04-12628_1ex10d1.htm#InitialRateCapAgreemen]

 

 

6.44 [a04-12628_1ex10d1.htm#Labor]

Labor [a04-12628_1ex10d1.htm#Labor]

 

 

ii

--------------------------------------------------------------------------------


 

 

6.45 [a04-12628_1ex10d1.htm#TaxpayerIdentificationNumber]

Taxpayer Identification Number
[a04-12628_1ex10d1.htm#TaxpayerIdentificationNumber]

 

 

6.46 [a04-12628_1ex10d1.htm#Leases_TheBorrowerH]

Leases [a04-12628_1ex10d1.htm#Leases_TheBorrowerH]

 

 

 

 

 

ARTICLE VII. COVENANTS [a04-12628_1ex10d1.htm#Articlevii_Covenants]

 

 

 

 

 

 

7.1 [a04-12628_1ex10d1.htm#L71affirmativecovenants]

Affirmative Covenants. [a04-12628_1ex10d1.htm#L71affirmativecovenants]

 

 

7.2 [a04-12628_1ex10d1.htm#H72negativecovenants]

Negative Covenants. [a04-12628_1ex10d1.htm#H72negativecovenants]

 

 

7.3 [a04-12628_1ex10d1.htm#T73insurancecasualtycondemnationr]

Insurance; Casualty; Condemnation; Restoration
[a04-12628_1ex10d1.htm#T73insurancecasualtycondemnationr]

 

 

7.4 [a04-12628_1ex10d1.htm#T74impositionsothercharges]

Impositions, Other Charges, Liens and Other Items.
[a04-12628_1ex10d1.htm#T74impositionsothercharges]

 

 

7.5 [a04-12628_1ex10d1.htm#Y75transfersindebtednessandsubordin]

Transfers, Indebtedness and Subordinate Liens
[a04-12628_1ex10d1.htm#Y75transfersindebtednessandsubordin]

 

 

7.6 [a04-12628_1ex10d1.htm#InterestRateCapAgreements_]

Interest Rate Cap Agreements. [a04-12628_1ex10d1.htm#InterestRateCapAgreements_]

 

 

7.7 [a04-12628_1ex10d1.htm#MaintenanceOfTheProperty]

Maintenance of the Property. [a04-12628_1ex10d1.htm#MaintenanceOfTheProperty]

 

 

7.8 [a04-12628_1ex10d1.htm#P78booksandrecordsfinancialstateme]

Books and Records, Financial Statements, Reports and Other Information.
[a04-12628_1ex10d1.htm#P78booksandrecordsfinancialstateme]

 

 

7.9 [a04-12628_1ex10d1.htm#EnvironmentalMatters]

Environmental Matters. [a04-12628_1ex10d1.htm#EnvironmentalMatters]

 

 

 

 

 

ARTICLE VIII. CASH MANAGEMENT [a04-12628_1ex10d1.htm#Articleviii_CashManagement]

 

 

 

 

 

 

8.1 [a04-12628_1ex10d1.htm#CashManagement_]

Cash Management. [a04-12628_1ex10d1.htm#CashManagement_]

 

 

 

 

 

ARTICLE IX. EVENTS OF DEFAULT [a04-12628_1ex10d1.htm#Articleix_EventsOfDefault]

 

 

 

 

 

 

9.1 [a04-12628_1ex10d1.htm#P91eventofdefault]

Event of Default [a04-12628_1ex10d1.htm#P91eventofdefault]

 

 

9.2 [a04-12628_1ex10d1.htm#L92remedies]

Remedies. [a04-12628_1ex10d1.htm#L92remedies]

 

 

 

 

 

ARTICLE X. THE ADMINISTRATIVE AGENT
[a04-12628_1ex10d1.htm#Articlex_TheAdministrativeAgent]

 

 

 

 

 

 

10.1 [a04-12628_1ex10d1.htm#O101appointment]

Appointment [a04-12628_1ex10d1.htm#O101appointment]

 

 

10.2 [a04-12628_1ex10d1.htm#DelegationOfDuties]

Delegation of Duties [a04-12628_1ex10d1.htm#DelegationOfDuties]

 

 

10.3 [a04-12628_1ex10d1.htm#ExculpatoryProvisions]

Exculpatory Provisions [a04-12628_1ex10d1.htm#ExculpatoryProvisions]

 

 

10.4 [a04-12628_1ex10d1.htm#RelianceByTheAgents]

Reliance by the Agents [a04-12628_1ex10d1.htm#RelianceByTheAgents]

 

 

10.5 [a04-12628_1ex10d1.htm#NoticeOfDefault]

Notice of Default [a04-12628_1ex10d1.htm#NoticeOfDefault]

 

 

10.6 [a04-12628_1ex10d1.htm#NonrelianceOnAgentsAndOtherLenders]

Non-Reliance on Agents and Other Lenders
[a04-12628_1ex10d1.htm#NonrelianceOnAgentsAndOtherLenders]

 

 

10.7 [a04-12628_1ex10d1.htm#Indemnification]

Indemnification [a04-12628_1ex10d1.htm#Indemnification]

 

 

10.8 [a04-12628_1ex10d1.htm#AgentsInTheirIndividualCapacity]

Agents in Their Individual Capacity
[a04-12628_1ex10d1.htm#AgentsInTheirIndividualCapacity]

 

 

10.9 [a04-12628_1ex10d1.htm#SuccessorAdministrativeAgent]

Successor Administrative Agent
[a04-12628_1ex10d1.htm#SuccessorAdministrativeAgent]

 

 

10.10 [a04-12628_1ex10d1.htm#LimitationsOnAgentsLiability]

Limitations on Agents Liability
[a04-12628_1ex10d1.htm#LimitationsOnAgentsLiability]

 

 

 

 

 

ARTICLE XI. MISCELLANEOUS PROVISIONS
[a04-12628_1ex10d1.htm#ArticleXi_MiscellaneousProvisions]

 

 

 

 

 

 

11.1 [a04-12628_1ex10d1.htm#NoAssignmentByBorrower]

No Assignment by Borrower [a04-12628_1ex10d1.htm#NoAssignmentByBorrower]

 

 

11.2 [a04-12628_1ex10d1.htm#Modification]

Modification [a04-12628_1ex10d1.htm#Modification]

 

 

11.3 [a04-12628_1ex10d1.htm#CumulativeRightsNoWaiver]

Cumulative Rights; No Waiver [a04-12628_1ex10d1.htm#CumulativeRightsNoWaiver]

 

 

11.4 [a04-12628_1ex10d1.htm#EntireAgreement]

Entire Agreement [a04-12628_1ex10d1.htm#EntireAgreement]

 

 

11.5 [a04-12628_1ex10d1.htm#Survival]

Survival [a04-12628_1ex10d1.htm#Survival]

 

 

iii

--------------------------------------------------------------------------------


 

 

11.6 [a04-12628_1ex10d1.htm#Notices]

Notices [a04-12628_1ex10d1.htm#Notices]

 

 

11.7 [a04-12628_1ex10d1.htm#GoverningLaw]

Governing Law [a04-12628_1ex10d1.htm#GoverningLaw]

 

 

11.8 [a04-12628_1ex10d1.htm#Assignments]

Assignments, Participations, Syndication, Etc.
[a04-12628_1ex10d1.htm#Assignments]

 

 

11.9 [a04-12628_1ex10d1.htm#Counterparts]

Counterparts [a04-12628_1ex10d1.htm#Counterparts]

 

 

11.10 [a04-12628_1ex10d1.htm#SharingOfPayments]

Sharing of Payments [a04-12628_1ex10d1.htm#SharingOfPayments]

 

 

11.11 [a04-12628_1ex10d1.htm#Confidentiality]

Confidentiality [a04-12628_1ex10d1.htm#Confidentiality]

 

 

11.12 [a04-12628_1ex10d1.htm#ConsentToJurisdiction]

Consent to Jurisdiction [a04-12628_1ex10d1.htm#ConsentToJurisdiction]

 

 

11.13 [a04-12628_1ex10d1.htm#WaiverOfJuryTrial]

Waiver of Jury Trial [a04-12628_1ex10d1.htm#WaiverOfJuryTrial]

 

 

11.14 [a04-12628_1ex10d1.htm#Indemnity]

Indemnity [a04-12628_1ex10d1.htm#Indemnity]

 

 

11.15 [a04-12628_1ex10d1.htm#TelephonicInstruction]

Telephonic Instruction [a04-12628_1ex10d1.htm#TelephonicInstruction]

 

 

11.16 [a04-12628_1ex10d1.htm#MarshallingPaymentsSetAside]

Marshalling; Payments Set Aside
[a04-12628_1ex10d1.htm#MarshallingPaymentsSetAside]

 

 

11.17 [a04-12628_1ex10d1.htm#Setoff]

Set-off [a04-12628_1ex10d1.htm#Setoff]

 

 

11.18 [a04-12628_1ex10d1.htm#Severability]

Severability [a04-12628_1ex10d1.htm#Severability]

 

 

11.19 [a04-12628_1ex10d1.htm#NoThirdPartiesBenefited]

No Third Parties Benefited [a04-12628_1ex10d1.htm#NoThirdPartiesBenefited]

 

 

11.20 [a04-12628_1ex10d1.htm#Time]

Time [a04-12628_1ex10d1.htm#Time]

 

 

11.21 [a04-12628_1ex10d1.htm#Reinstatement]

Reinstatement [a04-12628_1ex10d1.htm#Reinstatement]

 

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE OF ANNEXES, SCHEDULES AND EXHIBITS

 

ANNEXES:

 

 

 

Annex 1 [a04-12628_1ex10d1.htm#AnnexI]

 

Glossary

 

 

 

 

 

SCHEDULES:

 

 

 

 

 

 

 

Schedule 5.1(2)

 

Conditions to Funding of Loan

 

Schedule 6.6

 

Material Litigation

 

Schedule 6.9

 

Subsidiary Entities

 

Schedule 6.11

 

ERISA Compliance

 

Schedule 6.12(1)

 

Liens

 

Schedule 6.14

 

Required Consents

 

Schedule 6.15

 

Hazardous Materials

 

Schedule 6.19

 

Insurance

 

Schedule 6.21

 

Indebtedness

 

Schedule 6.44

 

Labor

 

Schedule 6.45

 

Taxpayer Identification Number

 

Schedule 7.2(1)

 

Permitted Debt

 

Schedule 7.2(21)

 

Affiliate Transactions

 

Schedule 7.6(3)

 

Interest Rate Cap Requirements

 

Schedule 7.7(2)(I)

 

Existing Projects

 

Schedule 8.4

 

Deferred Maintenance and Environmental Remediation

 

Schedule 11.6

 

Notices

 

Schedule I

 

Percentage Shares

 

Schedule II

 

Allocated Loan Amounts

 

Schedule III

 

Acceptable Managers

 

Schedule IV

 

Mortgaged Properties

 

Schedule V

 

De Minimis Subsidiaries

 

Schedule VI

 

Mortgaged Property Owners

 

Schedule VII

 

Operating Leases

 

Schedule VIII

 

Pledged Subsidiaries

 

Schedule IX

 

Managers and Management Agreements

 

Schedule X

 

Operating Lessees

 

Schedule XI

 

Security Instruments

 

Schedule XII

 

Pledgors

 

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

Exhibit A

Form of Guaranty

 

Exhibit B

Form of Assignment and Acceptance Agreement

 

Exhibit C

Form of Closing Certificate

 

Exhibit D

Form of Account Agreement

 

Exhibit E

Form of Note

 

Exhibit F

Form of Pledge Agreement

 

Exhibit G

Form of Non-Disturbance Agreement

 

 

vi

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) is made and dated as of the
13th day of October, 2004, by and among CNL HOSPITALITY PARTNERS, LP, a limited
partnership organized under the laws of the state of Delaware (the “Borrower”);
CNL HOTELS & RESORTS, INC., a corporation organized under the laws of the State
of Maryland (“CNL REIT”) as a Guarantor; THE LENDERS FROM TIME TO TIME PARTY
HERETO (collectively and severally, the “Lenders”); and DEUTSCHE BANK TRUST
COMPANY AMERICAS (“DBTCA”), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

 

RECITALS

 

A.                                   The Borrower has requested that the Lenders
extend credit to the Borrower in the form of a single disbursement term loan and
that DBTCA agree to act as administrative agent for the benefit of the Lenders
with respect to such credit extension.

 

B.                                     The Lenders party hereto have agreed to
extend such credit facility and DBTCA has agreed to act as administrative agent
on behalf of the Lenders on the terms and subject to the conditions set forth
herein and in the other Loan Documents (as that term and capitalized terms are
defined in, or the location of the definitions thereof referenced in, the
Glossary attached hereto as Annex I and by this reference incorporated herein).

 

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENT

ARTICLE I.


CREDIT FACILITY

 

1.1                                 Loan Amount.  On the terms and subject to
the conditions set forth herein, the Lenders severally agree that they shall
fund their respective Percentage Shares of a term loan (the “Loan”), in the
amount of $353,475,000 (the “Facility Amount”).  Principal amounts on the Loan
that are repaid or prepaid by Borrower may not be reborrowed.

 

1.2                                 Funding of Loan.  Each Lender shall make its
Percentage Share of the Loan available to the Administrative Agent, in same-day
funds, on the Closing Date at the Contact Office, ABA 021-001-033 for the
Administrative Agent’s Account No. 99-401-268, Ref: CNL Hotels & Resorts, no
later than 12:00 p.m. (New York time) on the Closing Date.

 

1.3                                 Repayment of Principal.  Subject to (i) the
mandatory prepayment provisions of Section 3.3(2), (ii) the Loan extension
provisions of Section 1.4 below, and (iii) any earlier acceleration of the Loan
following an Event of Default, the principal balance of the Loan shall be
payable in full on October 13, 2006 (the “Initial Maturity Date”).

 

1

--------------------------------------------------------------------------------


 

1.4                                 Loan Extension.

 

(1)                                  Provided that no Potential Default or Event
of Default shall have occurred and be continuing, the Borrower shall have the
option, to be exercised by giving written notice to the Administrative Agent at
least fifteen (15) Business Days prior to the Initial Maturity Date, subject to
the terms and conditions set forth in this Agreement, to extend the Initial
Maturity Date by twelve (12) months to October 12, 2007 (the “Extended Maturity
Date”).  The request by the Borrower for the extension of the Initial Maturity
Date shall constitute a representation and warranty by the Transaction Parties
that no Potential Default or Event of Default then exists and that all of the
conditions set forth in Section 1.4(2) below shall have been satisfied on the
Initial Maturity Date.

 

(2)                                  The obligations of the Administrative Agent
and the Lenders to extend the Initial Maturity Date as provided in
Section 1.4(1) shall be subject to the prior satisfaction of each of the
following conditions precedent as determined by the Administrative Agent in its
good faith judgment: (A) on the Initial Maturity Date there shall exist no
Potential Default or Event of Default; (B) taking into account any voluntary or
mandatory prepayments made by Borrower pursuant to Section 3.3(1) or
Section 3.3(2)(B), (C), (D), (E) or (F), the Borrower shall have paid to the
Administrative Agent on or prior to the Initial Maturity Date, one or more
prepayments of the principal balance of the Loan in the aggregate amount of not
less than $88,368,750; (C) the Borrower shall have paid to the Administrative
Agent on or prior to the Initial Maturity Date, for the ratable benefit of the
Lenders, an extension fee equal to one quarter of one percent (0.25%) of the
outstanding principal balance of the Loan on the Initial Maturity Date (which
fee the Borrower hereby agrees shall be fully earned and nonrefundable under any
circumstances when paid); (D) the Borrower shall have delivered to the
Administrative Agent the Extension Rate Cap Agreement duly executed by the
appropriate Persons, (E) to the extent required by the Administrative Agent,
Borrower shall have obtained at its expense updated or new appraisals of all or
a portion of the Mortgaged Properties satisfactory in form and substance to the
Administrative Agent and the Required Lenders, and the outstanding principal
balance of the Loan on the Initial Maturity Date (after giving effect to any
prepayment made on the Initial Maturity Date) shall not exceed 65% of the
aggregate value of the Mortgaged Properties, as determined by such appraisals
and such other appraisals of any remaining Mortgaged Properties as are
satisfactory in form and substance to Administrative Agent and the Required
Lenders, (F) the representations and warranties made by the Transaction Parties
in the Loan Documents shall have been true and correct in all material respects
when made and shall also be true and correct in all material respects on the
Initial Maturity Date (provided, however, that any factual matters disclosed in
the Schedules referenced in Article 6 shall be subject to update in accordance
with clause (G) below); (G) the Transaction Parties shall have delivered updates
to the Administrative Agent of all the Schedules set forth in Article 6 hereof
and such updated Schedules shall not disclose any conditions which would have a
Portfolio Material Adverse Effect or a Material Adverse Effect, in each case as
determined by Administrative Agent in its reasonable judgment; (H) Borrower
shall have paid all reasonable out-of-pocket costs and expenses incurred by the
Administrative Agent and all reasonable fees and expenses paid to third party
consultants (including reasonable attorneys’ fees and expenses) by
Administrative Agent in connection with such extension; and (I) each Guarantor
and each Pledgor shall have acknowledged and ratified that their respective
obligations under the Guaranties and the Pledge Agreements remain in full force
and effect, and continue to guaranty or secure (as applicable) the Obligations
under the Loan Documents, as extended.

 

2

--------------------------------------------------------------------------------


 

(3)                                  The Administrative Agent shall notify each
of the Lenders in the event that the Initial Maturity Date is extended as
provided in this Section 1.4.

 

1.5                                 Interest.  Interest shall be payable on the
outstanding principal balance of the Loan at the rates and on the dates set
forth in Sections 2.1 and 2.2 below.

 

ARTICLE II.

INTEREST RATE AND YIELD-RELATED PROVISIONS

 

2.1                                 Interest Rate.  The outstanding principal
balance of the Loan shall bear interest from the date disbursed to but not
including the date of payment calculated at a per annum rate equal to (subject
to the provisions of Sections 2.3, 2.4 and 2.10 below) the Applicable LIBO Rate
for the then-current Interest Period; provided, however, that in the event the
Borrower does not provide the Administrative Agent with irrevocable notice of
its election to fund the Loan based on the Applicable LIBO Rate no later than
1:00 p.m. (New York time) on the third Eurodollar Business Day preceding the
Closing Date (which election shall be subject to Section 2.8 below), the Loan
shall initially bear interest at the Applicable Base Rate.  The Borrower may
thereafter elect to convert from the Applicable Base Rate to the Applicable LIBO
Rate by giving the Administrative Agent irrevocable notice of such election no
later than 1:00 p.m. (New York time) on the third Eurodollar Business Day
preceding the conversion date.  The initial three (3) Interest Periods, and each
Interest Period which commences prior to the date of conversion to the
Applicable LIBO Rate, shall each be one month in duration. Thereafter, prior to
the termination of any Interest Period during which the Loan bears interest at
the Applicable LIBO Rate, the Borrower may select the duration of the next
succeeding Interest Period by giving the Administrative Agent irrevocable notice
of such selection no later than 1:00 p.m. (New York time) on the third
Eurodollar Business Day preceding the last day of the then-current Interest
Period; provided, however, that in the event the Borrower does not timely
provide such notice, the Borrower shall be deemed to have irrevocably selected a
one-month Interest Period.  At any time, the Borrower may have only five (5)
Interest Periods then in effect.

 

2.2                                 Payment of Interest.  The Borrower shall pay
interest on the Loan on the last day of each Interest Period, and, in the case
of any Interest Period which is six months in duration, on the date ninety (90)
days following the first day of such Interest Period, as set forth on an
interest billing delivered by the Administrative Agent to the Borrower (which
delivery may be by facsimile transmission) no later than 1:00 p.m. (New York
time) on the second (2nd) business day prior to such date.

 

2.3                                 Inability to Determine Rate.  In the event
that the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that by reason
of circumstances affecting the interbank market, adequate and reasonable means
do not exist for ascertaining the LIBO Rate for any Interest Period, the
Administrative Agent shall forthwith give telephonic notice of such
determination to each Lender and to the Borrower.  If such notice is given, the
outstanding principal balance of the Loan shall bear interest during each day of
any affected Interest Period at the Applicable Base Rate.  The Administrative
Agent shall withdraw such notice in the event that the circumstances giving rise
thereto no longer pertain and that adequate and reasonable means exist for
ascertaining the LIBO Rate for the

 

3

--------------------------------------------------------------------------------


 

relevant Interest Period, and, following withdrawal of such notice by the
Administrative Agent, the outstanding principal balance of the Loan shall bear
interest pursuant to Section 2.1 above.

 

2.4                                 Illegality.  Notwithstanding any other
provisions herein, if any law, regulation, treaty or directive issued by any
Governmental Authority or any change therein or in the interpretation or
application thereof, shall make it unlawful for any Lender to maintain the Loan
based on the LIBO Rate as contemplated by this Agreement, the Loan shall
automatically bear interest at the Applicable Base Rate at the end of
then-current Interest Period or within such earlier period as may be required by
law.  In the event of a conversion to interest based on the Base Rate prior to
the end of the then-current Interest Period, the Borrower hereby agrees promptly
to pay any Lender affected thereby, upon demand, the amounts required pursuant
to Section 2.8 below, it being agreed and understood that such conversion shall
constitute a prepayment for all purposes hereof.  The provisions hereof shall
survive the termination of this Agreement and payment of all other Obligations.

 

2.5                                 Funding.  Each Lender shall be entitled to
fund all or any portion of its Percentage Share of the Loan in any manner it may
determine in its sole discretion, including, without limitation, in the Grand
Cayman inter-bank market, the London inter-bank market and within the United
States, but all calculations and transactions hereunder shall be conducted as
though all Lenders actually fund the Loan through the purchase of offshore
dollar deposits in the amount of such Lender’s Percentage Share of the Loan with
a maturity corresponding to the applicable Interest Period.

 

2.6                                 Requirements of Law; Increased Costs.

 

(1)                                  In the event that any applicable law,
order, regulation, treaty or directive issued by any central bank or other
governmental authority, agency or instrumentality or in the governmental or
judicial interpretation or application thereof, or compliance by any Lender with
any request or directive (whether or not having the force of law) issued by any
central bank or other governmental authority, agency or instrumentality:

 

(A)                              DOES OR SHALL SUBJECT ANY LENDER TO ANY TAXES
OF ANY KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT OR THE LOAN, OR CHANGE THE
BASIS OF DETERMINING THE TAXES IMPOSED ON PAYMENTS TO SUCH LENDER OF PRINCIPAL,
FEE, INTEREST OR ANY OTHER AMOUNT PAYABLE HEREUNDER (EXCEPT FOR CHANGE IN THE
RATE OF TAX ON THE OVERALL NET INCOME OF SUCH LENDER);

 

(B)                                DOES OR SHALL IMPOSE, MODIFY OR HOLD
APPLICABLE ANY RESERVE, CAPITAL REQUIREMENT, SPECIAL DEPOSIT, COMPULSORY LOAN OR
SIMILAR REQUIREMENTS AGAINST ASSETS HELD BY, OR DEPOSITS OR OTHER LIABILITIES IN
OR FOR THE ACCOUNT OF, ADVANCES OR LOANS BY, OR OTHER CREDIT EXTENDED BY, OR ANY
OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH LENDER WHICH ARE NOT OTHERWISE
INCLUDED IN THE DETERMINATION OF INTEREST PAYABLE ON THE OBLIGATIONS; OR

 

(C)                                DOES OR SHALL IMPOSE ON SUCH LENDER ANY OTHER
CONDITION;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing or maintaining its Percentage Share of the Loan or to reduce
any amount receivable in respect thereof or the rate of return on the capital of
such Lender or any corporation controlling such

 

4

--------------------------------------------------------------------------------


 

Lender, then, in any such case, the Borrower shall, without duplication of
amounts payable pursuant to Section 2.9, promptly pay to such Lender, upon its
written demand made through the Administrative Agent, any additional amounts
necessary to compensate such Lender for such additional cost or reduced amounts
receivable or rate of return as determined by such Lender with respect to this
Agreement or such Lender’s Percentage Share of the Loan, so long as such Lender
requires substantially all obligors under other commitments of this type made
available by such Lender to similarly so compensate such Lender.

 

(2)                                  If a Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.6, it shall promptly notify the
Borrower of the event by reason of which it has become so entitled.  A
certificate as to any additional amounts so claimed payable containing the
calculation thereof in reasonable detail submitted by a Lender to the Borrower,
accompanied by a certification that such Lender has required substantially all
obligors under other commitments of this type made available by such Lender to
similarly so compensate such Lender, shall constitute prima facie evidence
thereof.

 

(3)                                  Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 2.6 shall not constitute a
waiver of such Lender’s right to demand such compensation.  The provisions of
this Section 2.6 shall survive the termination of this Agreement and payment of
the Loan and all other Obligations.

 

2.7                                 Obligation of Lenders to Mitigate;
Replacement of Lenders.  Each Lender agrees that:

 


(1)                                  AS PROMPTLY AS REASONABLY PRACTICABLE AFTER
THE OFFICER OF SUCH LENDER RESPONSIBLE FOR ADMINISTERING SUCH LENDER’S
PERCENTAGE SHARE OF THE LOAN BECOMES AWARE OF ANY EVENT OR CONDITION THAT WOULD
ENTITLE SUCH LENDER TO RECEIVE PAYMENTS UNDER SECTION 2.6 ABOVE OR SECTION 2.9
BELOW OR TO CEASE MAINTAINING THE LOAN BASED ON THE LIBO RATE UNDER SECTION 2.4
ABOVE, SUCH LENDER WILL USE REASONABLE EFFORTS (I) TO MAINTAIN ITS PERCENTAGE
SHARE OF THE LOAN THROUGH ANOTHER LENDING OFFICE OF SUCH LENDER OR (II) TAKE
SUCH OTHER MEASURES AS SUCH LENDER MAY DEEM REASONABLE, IF AS A RESULT THEREOF
THE ADDITIONAL AMOUNTS WHICH WOULD OTHERWISE BE REQUIRED TO BE PAID TO SUCH
LENDER PURSUANT TO SECTION 2.6 ABOVE OR PURSUANT TO SECTION 2.9 BELOW WOULD BE
MATERIALLY REDUCED OR ELIMINATED OR THE CONDITIONS RENDERING SUCH LENDER
INCAPABLE OF MAINTAINING THE LOAN BASED ON THE LIBO RATE UNDER SECTION 2.4 ABOVE
NO LONGER WOULD BE APPLICABLE, AND IF, AS DETERMINED BY SUCH LENDER IN ITS SOLE
DISCRETION, THE MAINTAINING OF SUCH LENDER’S PERCENTAGE SHARE OF THE LOAN
THROUGH SUCH OTHER LENDING OFFICE OR IN ACCORDANCE WITH SUCH OTHER MEASURES, AS
THE CASE MAY BE, WOULD NOT OTHERWISE MATERIALLY ADVERSELY AFFECT THE LOAN OR THE
INTERESTS OF SUCH LENDER.

 


(2)                                  IF THE BORROWER RECEIVES A NOTICE PURSUANT
TO SECTION 2.6 ABOVE OR PURSUANT TO SECTION 2.9 BELOW OR A NOTICE PURSUANT TO
SECTION 2.4 ABOVE STATING THAT A LENDER IS UNABLE TO MAINTAIN THE LOAN BASED ON
THE LIBO RATE (FOR REASONS NOT GENERALLY APPLICABLE TO THE REQUIRED LENDERS), SO
LONG AS (I) NO POTENTIAL DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, (II) THE BORROWER HAS OBTAINED A COMMITMENT FROM ANOTHER LENDER OR
AN ELIGIBLE ASSIGNEE TO PURCHASE AT PAR SUCH LENDER’S PERCENTAGE SHARE OF THE
LOAN AND ACCRUED INTEREST AND FEES AND TO ASSUME ALL OBLIGATIONS OF THE LENDER
TO BE REPLACED UNDER THE LOAN DOCUMENTS AND (III) SUCH LENDER TO BE REPLACED IS
UNWILLING TO WITHDRAW THE NOTICE DELIVERED TO

 

5

--------------------------------------------------------------------------------


 

the Borrower, upon thirty (30) days’ prior written notice to such Lender and the
Administrative Agent, the Borrower may require, at the Borrower’s expense, the
Lender giving such notice to assign, without recourse, all of its Percentage
Share of the Loan and accrued interest and fees to such other Lender or Eligible
Assignee pursuant to the provisions of Section 11.8 below.

 

2.8                                 Funding Indemnification.  In addition to all
other payment obligations hereunder, in the event (1) the Loan is prepaid in
full or in part prior to the last day of the applicable Interest Period, whether
following a voluntary prepayment, a mandatory prepayment or otherwise, or
(2) the Borrower shall fail to borrow the Loan on the Closing Date, then the
Borrower shall immediately pay to each Lender, through the Administrative Agent,
an additional premium sum compensating such Lender for losses, costs and
expenses incurred by such Lender in connection with such prepayment or such
failure to borrow.  Without limiting the foregoing, such compensation shall
include an amount equal to the present value (using as the discount rate an
interest rate equal to the rate determined under (2) below) of the excess, if
any, of (1) the amount of interest which otherwise would have accrued on the
principal amount so paid or prepaid (or not borrowed) (the “Incremental
Payment”) for the period from the date of such payment or prepayment (or failure
to borrow) to the last day of then current Interest Period (or, in the case of a
failure to borrow, to the last day of the Interest Period which would have
commenced on the date specified therefor in the relevant notice) at the
Applicable LIBO Rate provided for herein with respect to such Incremental
Payment, over (2) the amount of interest that would have accrued (as reasonably
determined by such Lender), based upon the interest rate established in the
London interbank market for Dollar deposits, on amounts comparable to the
Incremental Payment and maturities comparable to such period.  A determination
of any Lender as to the amounts payable pursuant to this Section 2.8 shall be
conclusive absent manifest error.

 

2.9                                 Taxes.

 


(1)                                  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES OR
OTHER TAXES; PROVIDED THAT IF THE BORROWER SHALL BE REQUIRED TO DEDUCT ANY
INDEMNIFIED TAXES OR OTHER TAXES FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE
SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS
SECTION 2.9) THE ADMINISTRATIVE AGENT OR LENDER (AS THE CASE MAY BE) RECEIVES AN
AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE,
(II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWER SHALL PAY
THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE
WITH APPLICABLE LAW.


 


(2)                                  IN ADDITION, THE BORROWER SHALL PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


 


(3)                                  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER, WITHIN TEN (10) BUSINESS DAYS AFTER
WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER
TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION 2.9) PAID BY THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND ANY PENALTIES,
INTEREST (EXCEPT TO THE EXTENT SUCH PENALTIES AND/OR INTEREST ARISE AS A RESULT
OF A LENDER’S DELAY IN DEALING WITH ANY SUCH

 

6

--------------------------------------------------------------------------------


 

Indemnified Tax) and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


 


(4)                                  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(5)                                  EACH FOREIGN LENDER SHALL DELIVER TO THE
BORROWER (WITH COPIES TO THE ADMINISTRATIVE AGENT) ON OR BEFORE THE DATE HEREOF
(OR IN THE CASE OF A FOREIGN LENDER WHO BECAME A LENDER BY WAY OF AN ASSIGNMENT,
ON OR BEFORE THE DATE OF THE ASSIGNMENT) OR AT LEAST FIVE (5) BUSINESS DAYS
PRIOR TO THE FIRST DATE FOR ANY PAYMENT HEREWITH TO SUCH LENDER, AND FROM TIME
TO TIME AS REQUIRED FOR RENEWAL UNDER APPLICABLE LAW, SUCH CERTIFICATES,
DOCUMENTS OR OTHER EVIDENCE, AS REQUIRED BY THE CODE OR TREASURY REGULATIONS
ISSUED PURSUANT THERETO, INCLUDING, WITHOUT LIMITATION, INTERNAL REVENUE SERVICE
FORM W-8BEN OR W-ECI, AS APPROPRIATE, AND ANY OTHER CERTIFICATE OR STATEMENT OF
EXEMPTION REQUIRED BY SECTION 871(H) OR SECTION 881(C) OF THE CODE OR ANY
SUBSEQUENT VERSION THEREOF, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH LENDER
ESTABLISHING THAT PAYMENTS TO SUCH LENDER HEREUNDER ARE NOT SUBJECT TO
WITHHOLDING OR ARE SUBJECT TO A REDUCED RATE OF WITHHOLDING UNDER THE CODE OR
APPLICABLE TAX TREATY (“EVIDENCE OF NO WITHHOLDING”).  EACH FOREIGN LENDER SHALL
PROMPTLY NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT OF ANY CHANGE IN ITS
APPLICABLE LENDING OFFICE AND UPON WRITTEN REQUEST OF THE BORROWER OR THE
ADMINISTRATIVE AGENT SHALL, PRIOR TO THE IMMEDIATELY FOLLOWING DUE DATE OF ANY
PAYMENT BY THE BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, DELIVER
EVIDENCE OF NO WITHHOLDING TO THE BORROWER AND THE ADMINISTRATIVE AGENT.  THE
BORROWER SHALL BE ENTITLED TO RELY ON SUCH FORMS IN THEIR POSSESSION UNTIL
RECEIPT OF ANY REVISED OR SUCCESSOR FORM PURSUANT TO THIS SECTION 2.9(5).  IF A
LENDER FAILS TO PROVIDE EVIDENCE OF NO WITHHOLDING AS REQUIRED PURSUANT TO THIS
SECTION 2.9(5), THEN (I) THE BORROWER (OR THE ADMINISTRATIVE AGENT) SHALL BE
ENTITLED TO DEDUCT OR WITHHOLD FROM PAYMENTS TO ADMINISTRATIVE AGENT OR SUCH
LENDER AS A RESULT OF SUCH FAILURE, AS REQUIRED BY LAW, AND (II) THE BORROWER
SHALL NOT BE REQUIRED TO MAKE PAYMENTS OF ADDITIONAL AMOUNTS WITH RESPECT TO
SUCH WITHHELD TAXES PURSUANT TO SECTION 2.9(1) TO THE EXTENT SUCH WITHHOLDING IS
REQUIRED SOLELY BY REASON OF THE FAILURE OF SUCH LENDER TO PROVIDE THE NECESSARY
EVIDENCE OF NO WITHHOLDING.  A FOREIGN LENDER SHALL NOT BE REQUIRED TO DELIVER
ANY FORM OR STATEMENT PURSUANT TO SECTION 2.9(5) THAT SUCH FOREIGN LENDER IS NOT
LEGALLY ABLE TO DELIVER.


 

2.10                           Post-Default Interest.  During such time as there
shall have occurred and be continuing an Event of Default, all Obligations
outstanding shall, at the election of the Administrative Agent, bear interest at
a per annum rate equal to three percent (3.0%) above the Applicable LIBO Rate
during the applicable calculation period.

 

2.11                           Computations.  All computations of interest and
fees payable hereunder shall be based upon a year of 360 days for the actual
number of days elapsed (which results in more interest being paid than if
computed on the basis of a 365-day year).

 

7

--------------------------------------------------------------------------------


 

ARTICLE III.

PAYMENTS

 

3.1                                 Evidence of Indebtedness.  The obligation of
the Borrower to repay the Loan shall be evidenced by notations on the books and
records of the Lenders.  Such books and records shall constitute prima facie
evidence thereof.  Any failure to record the interest rate applicable thereto or
any other information regarding the Obligations, or any error in doing so, shall
not limit or otherwise affect the obligation of the Borrower with respect to any
of the Obligations.  Upon the request of a Lender, the Borrower shall promptly
execute and deliver to such Lender a Note evidencing such Lender’s Percentage
Share of the Loan.

 

3.2                                 Nature and Place of Payments.  All payments
made on account of the Obligations shall be made by the Borrower, without setoff
or counterclaim, in lawful money of the United States of America in immediately
available same day funds, free and clear of and without deduction for any
Indemnified Taxes or Other Taxes, fees or other charges of any nature whatsoever
imposed by any taxing authority and must be received by the Administrative Agent
by 1:00 p.m. (New York time) on the day of payment, it being expressly agreed
and understood that if a payment is received after 1:00 p.m. (New York time) by
the Administrative Agent, such payment will be considered to have been made by
the Borrower on the next succeeding Business Day and interest thereon shall be
payable by the Borrower at the rate otherwise applicable thereto during such
extension.  All payments on account of the Obligations shall be made to the
Administrative Agent through the Contact Office.  If any payment required to be
made by the Borrower hereunder becomes due and payable on a day other than a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and interest thereon shall be payable at then applicable rate
during such extension.

 

3.3                                 Prepayments.

 


(1)                                  UPON NOT LESS THAN FIVE (5) BUSINESS DAYS’
PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY PROVIDE
TELEPHONIC NOTICE OF THE RECEIPT THEREOF TO EACH OF THE LENDERS), THE BORROWER
MAY VOLUNTARILY PREPAY PRINCIPAL AMOUNTS OUTSTANDING UNDER THE LOAN IN WHOLE OR
IN PART (WITHOUT ANY RELEASE OF COLLATERAL SECURING THE LOAN EXCEPT AS PROVIDED
IN SECTION 3.6 HEREOF); PROVIDED, HOWEVER, THAT VOLUNTARY PREPAYMENTS SHALL BE
IN THE MINIMUM AMOUNT OF $250,000 AND INTEGRAL MULTIPLES OF $100,000 IN EXCESS
THEREOF.  VOLUNTARY PREPAYMENTS OF PRINCIPAL PURSUANT TO THIS SECTION 3.3(1),
SHALL NOT RELIEVE BORROWER FROM THE OBLIGATION TO MAKE PREPAYMENTS PURSUANT TO
SECTION 3.3(2).


 


(2)                                  THE BORROWER SHALL REMIT TO THE
ADMINISTRATIVE AGENT AS A MANDATORY PREPAYMENT FOR APPLICATION AGAINST THE
OUTSTANDING PRINCIPAL BALANCE OF THE LOAN:


 

(A)                              IN CONNECTION WITH AN EXTENSION OF THE INITIAL
MATURITY DATE, THE UNPAID BALANCE, IF ANY, OF THE PREPAYMENT AMOUNTS SET FORTH
IN SECTION 1.4.

 

(B)           Concurrently with the consummation of any Disposition of a
Mortgaged Property, the Release Amount for such Mortgaged Property; provided
that in the event the Portfolio LTV Ratio (taking into consideration the
Disposition in question and the mandatory prepayment to be made under this
subsection (B) in conjunction therewith) would be

 

8

--------------------------------------------------------------------------------


 

greater than 50%, the mandatory prepayment shall equal the greater of (i) the
Release Amount for such Mortgaged Property; and (ii) one hundred percent (100%)
of the Net Cash Proceeds in respect of such Disposition (but in all events any
such transaction shall otherwise comply with the terms of this Agreement,
including the provisions of Sections 3.6); provided further, that with respect
to any Disposition of the Mortgaged Property known as the “Holiday Inn Express”
located in Bloomington, Indiana or the Mortgaged Property known as the “Holiday
Inn Express” located in Austin, Texas, the mandatory prepayment amount required
to be remitted shall be the greater of (i) the Allocated Loan Amount for such
Mortgaged Property, or (ii) one hundred percent (100%) of the Net Cash Proceeds
in respect of such Disposition.

 

(C)                                CONCURRENTLY WITH THE CONSUMMATION OF ANY
SECURITIES ISSUANCE OR INCURRENCE OF BORROWED INDEBTEDNESS (EXCEPT FOR (I) AN
ISSUANCE OR INCURRENCE IN RESPECT OF PERMITTED DEBT (OTHER THAN A REFINANCING OF
INDEBTEDNESS DESCRIBED IN CLAUSE (V)(B) OF THE DEFINITION OF “PERMITTED DEBT”
HEREUNDER), (II) NON-CASH PERMITTED ACQUISITIONS MADE WITH EQUITY SECURITIES OR
(III) THE ISSUANCE OF CAPITAL STOCK OF CNL REIT OR BORROWER IN CONNECTION WITH
THE INVESTMENT IN THE ACQUISITION OF THE ADVISOR), BY CNL REIT, BORROWER OR
THEIR RESPECTIVE SUBSIDIARY ENTITIES, THE DOLLAR AMOUNT EQUAL TO 100% OF NET
CASH PROCEEDS IN RESPECT OF SUCH ISSUANCE (BUT IN ALL EVENTS ANY SUCH ISSUANCE
SHALL OTHERWISE COMPLY WITH THE TERMS OF THIS AGREEMENT); PROVIDED, THAT IF AT
THE TIME OF SUCH ISSUANCE, OR AS A RESULT OF THE MANDATORY PREPAYMENT IN
CONJUNCTION THEREWITH (A “RATIO TRIGGER PREPAYMENT”): (I) THE PORTFOLIO LTV
RATIO IS LESS THAN 65%, THE MANDATORY PREPAYMENT AMOUNT REQUIRED TO BE REMITTED
(INCLUDING THAT PORTION OF THE NET CASH PROCEEDS GENERATED IN CONNECTION WITH A
RATIO TRIGGER PAYMENT IN EXCESS OF THAT NECESSARY TO REDUCE THE PORTFOLIO LTV
RATIO TO 65%) SHALL BE THE DOLLAR AMOUNT EQUAL TO 50% OF NET CASH PROCEEDS IN
RESPECT OF SUCH ISSUANCE (OR IN THE CASE OF A RATIO TRIGGER PREPAYMENT, SUCH
EXCESS); AND (II) THE PORTFOLIO LTV RATIO IS LESS THAN 50%, THEN NO MANDATORY
PREPAYMENT SHALL BE REQUIRED IN RESPECT THEREOF (OR, IN THE CASE OF A RATIO
TRIGGER PREPAYMENT, IN RESPECT OF THAT PORTION OF THE NET CASH PROCEEDS
GENERATED IN CONNECTION THEREWITH IN EXCESS OF THAT NECESSARY TO REDUCE THE
PORTFOLIO LTV TO 50%).

 

(D)                               WITH RESPECT TO ANY PAYMENTS TO BE MADE TO OR
ON BEHALF OF THE CNL REIT, BORROWER OR THEIR RESPECTIVE SUBSIDIARY ENTITIES AS
COMPENSATION FOR SUCH PERSON ENTERING INTO OR TRANSFERRING A MANAGEMENT,
FRANCHISE, OR SIMILAR AGREEMENT WITH RESPECT TO ANY REAL PROPERTY (WHETHER OR
NOT SUCH COMPENSATION IS PAID UPON EXECUTION OR TRANSFER, IN A LUMP SUM, OVER
TIME, OR PURSUANT TO A DEFERRED PAYMENT ARRANGEMENT, BUT NOT INCLUDING ANY RENT
GUARANTY, CREDIT SUPPORT OR ENHANCEMENT, CONTRIBUTION OR PAYMENT IN RETURN FOR
CAPITAL IMPROVEMENTS OR SIMILAR ARRANGEMENT ENTERED INTO IN THE ORDINARY COURSE
OF BUSINESS), PROMPTLY, BUT IN NO EVENT MORE THAN THREE (3) BUSINESS DAYS AFTER
ENTERING OR TRANSFERRING INTO SUCH COMPENSATION ARRANGEMENT, ONE HUNDRED PERCENT
(100%) OF ANY SUCH COMPENSATION.

 

(E)                                 DURING ANY LOW DSCR PERIOD OR IF A NOTICED
EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS THEN CONTINUING, THE PREPAYMENTS
APPLIED IN THE AMOUNTS AND AT THE TIMES DETERMINED PURSUANT TO
SECTION 8.1(4)(I)(B).

 

(F)                                 THE PROCEEDS OF A CASUALTY OR CONDEMNATION
OF A MORTGAGED PROPERTY, IN AN AMOUNT UP TO (AND WHICH SHALL BE APPLICABLE
TOWARD PAYMENT OF) THE RELEASE AMOUNT FOR SUCH MORTGAGED PROPERTY, TO THE EXTENT
REQUIRED TO BE APPLIED TO THE PREPAYMENT OF THE LOAN UNDER SECTIONS 7.3(2)(B) OR
7.3(2)(C).

 

9

--------------------------------------------------------------------------------


 


(3)                                  THE BORROWER SHALL PAY IN CONNECTION WITH
ANY PREPAYMENT HEREUNDER, WHETHER VOLUNTARY OR MANDATORY, ALL INTEREST ACCRUED
BUT UNPAID ON THAT PORTION OF THE LOAN TO WHICH SUCH PREPAYMENT IS APPLIED, AND
ALL AMOUNTS PAYABLE PURSUANT TO SECTION 2.8 ABOVE, CONCURRENTLY WITH PAYMENT OF
ANY PRINCIPAL AMOUNTS.


 

3.4                                 Allocation of Payments Received.

 


(1)                                  PRIOR TO THE OCCURRENCE OF AN EVENT OF
DEFAULT AND ACCELERATION OF THE OBLIGATIONS, AND UNLESS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ALL AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT ON ACCOUNT OF
THE OBLIGATIONS SHALL BE DISBURSED BY THE ADMINISTRATIVE AGENT TO THE LENDERS
PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE PERCENTAGE SHARES, BY WIRE TRANSFER
OF LIKE FUNDS RECEIVED ON THE DATE OF RECEIPT IF RECEIVED BY THE ADMINISTRATIVE
AGENT BEFORE 1:00 P.M. (NEW YORK TIME) OR IF RECEIVED LATER, BY 1:00 P.M. (NEW
YORK TIME) ON THE NEXT SUCCEEDING BUSINESS DAY, WITHOUT FURTHER INTEREST PAYABLE
BY THE ADMINISTRATIVE AGENT.


 


(2)                                  FOLLOWING THE OCCURRENCE OF AN EVENT OF
DEFAULT AND ACCELERATION OF THE OBLIGATIONS, ALL AMOUNTS RECEIVED BY THE
ADMINISTRATIVE AGENT ON ACCOUNT OF THE OBLIGATIONS, SHALL BE PROMPTLY DISBURSED
BY THE ADMINISTRATIVE AGENT AS FOLLOWS:


 

(A)                              FIRST, TO THE PAYMENT OF EXPENSES INCURRED BY
THE ADMINISTRATIVE AGENT IN THE PERFORMANCE OF ITS DUTIES AND THE ENFORCEMENT OF
THE RIGHTS OF THE LENDERS UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ALL COSTS AND EXPENSES OF COLLECTION, REASONABLE ATTORNEYS’ FEES
(INCLUDING ALL ALLOCATED COSTS OF INTERNAL COUNSEL), COURT COSTS AND OTHER
AMOUNTS PAYABLE AS PROVIDED IN SECTION 7.1(23) BELOW;

 

(B)                                THEN, TO THE LENDERS, PRO RATA IN ACCORDANCE
WITH THEIR RESPECTIVE PERCENTAGE SHARES, UNTIL INTEREST ACCRUED ON THE LOAN HAS
BEEN PAID IN FULL;

 

(C)                                THEN, TO THE LENDERS, PRO RATA IN ACCORDANCE
WITH THEIR RESPECTIVE PERCENTAGE SHARES, UNTIL PRINCIPAL UNDER THE LOAN HAS BEEN
PAID IN FULL;

 

(D)                               THEN, TO THE LENDERS, PRO RATA TO EACH LENDER
IN ACCORDANCE WITH THE AMOUNT EXPRESSED IN A PERCENTAGE, WHICH THE AMOUNT OF
REMAINING OBLIGATIONS OWED TO SUCH LENDER BEARS TO ALL REMAINING OBLIGATIONS
HELD BY ALL LENDERS, UNTIL ALL OTHER OBLIGATIONS HAVE BEEN PAID IN FULL.

 


(3)                                  THE ORDER OF PRIORITY SET FORTH IN
SECTION 3.4(2) AND THE RELATED PROVISIONS OF THIS AGREEMENT ARE SET FORTH SOLELY
TO DETERMINE THE RIGHTS AND PRIORITIES OF THE ADMINISTRATIVE AGENT AND THE OTHER
LENDERS AS AMONG THEMSELVES. THE ORDER OF PRIORITY SET FORTH IN CLAUSES (B)
THROUGH (D) OF SECTION 3.4(2) MAY AT ANY TIME AND FROM TIME TO TIME BE CHANGED
BY THE REQUIRED LENDERS WITHOUT NECESSITY OF NOTICE TO OR CONSENT OF OR APPROVAL
BY THE BORROWER OR ANY OTHER PERSON.  THE ORDER OF PRIORITY SET FORTH IN CLAUSE
(A) OF SECTION 3.4(2) MAY BE CHANGED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT.


 

3.5                                 Release of Property Upon Loan Repayment in
Full.  The Administrative Agent shall, at the reasonable expense of the
Borrower, upon payment in full of the outstanding principal amount of, and
interest on, the Loan and all other amounts due and payable under the Loan
Documents in accordance with the terms and provisions of this Agreement, release
the

 

10

--------------------------------------------------------------------------------


 

Lien of (i) this Agreement upon the Account Collateral and the Rate Cap
Collateral and (ii) the Pledge Agreements, and (iii) the Security Instruments on
the Mortgaged Property or, upon Borrower’s written request and without
representation or warranty, assign it, in whole or in part, to a new lender.  In
such event, the Borrower shall submit to the Administrative Agent, on a date
prior to the date of such release or assignment sufficient to provide a
reasonable period for review thereof, a release of lien or assignment of lien,
as applicable, for such property for execution by the Administrative Agent. 
Such release or assignment, as applicable, shall be in a form appropriate in
each jurisdiction in which the Mortgaged Property is located and satisfactory to
the Administrative Agent in its reasonable discretion. In addition, the Borrower
shall provide all other documentation the Administrative Agent reasonably
requires to be delivered by the Borrower in connection with such release or
assignment, as applicable.

 

3.6                                 Release of Individual Properties.  On one or
more occasions, subject to satisfaction of each of the conditions set forth in
subsections (1) through (6) below, the Borrower may obtain, in connection with a
bona fide sale of a Mortgaged Property or Mortgaged Properties to an
unaffiliated third party, (i) the release of such Mortgaged Property or
Mortgaged Properties from the Lien of the applicable Security Instrument (and
Pledge Agreement, if applicable) thereon and related Loan Documents, (ii) the
release of the obligations of the Borrower under the Loan Documents with respect
to such released Mortgaged Property or Mortgaged Properties (other than those
expressly stated to survive) and (iii) the remittance to the Borrower of any
amounts held in any Collateral Accounts specifically relating to, or otherwise
equitably allocable to, the subject Mortgaged Property or Mortgaged Properties:

 


(1)                                  THE BORROWER SHALL HAVE PAID THE MANDATORY
PAYMENT SPECIFIED IN SECTION 3.3(2), WHICH PAYMENT SHALL BE IN AN AMOUNT NOT
LESS THAN THE RELEASE AMOUNT FOR SUCH MORTGAGED PROPERTY OR MORTGAGED PROPERTIES
(OR WITH RESPECT TO THE MORTGAGED PROPERTY KNOWN AS THE “HOLIDAY INN EXPRESS”
LOCATED IN BLOOMINGTON, INDIANA AND THE MORTGAGED PROPERTY KNOWN AS THE “HOLIDAY
INN EXPRESS” LOCATED IN AUSTIN, TEXAS, NOT LESS THAN THE RESPECTIVE ALLOCATED
LOAN AMOUNT FOR SUCH MORTGAGED PROPERTY.


 


(2)                                  THE BORROWER SHALL SUBMIT TO THE
ADMINISTRATIVE AGENT NOT LESS THAN FIFTEEN (15) DAYS PRIOR TO THE DATE OF SUCH
RELEASE (WHICH MUST BE ON A BUSINESS DAY), A RELEASE OF LIENS (AND RELATED LOAN
DOCUMENTS) FOR EACH APPLICABLE MORTGAGED PROPERTY (FOR EXECUTION BY THE
ADMINISTRATIVE AGENT) IN A FORM APPROPRIATE IN THE APPLICABLE STATE AND
OTHERWISE SATISFACTORY TO THE ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION
AND ALL OTHER DOCUMENTATION THE ADMINISTRATIVE AGENT REASONABLY REQUIRES TO BE
DELIVERED BY THE BORROWER IN CONNECTION WITH SUCH RELEASE (COLLECTIVELY,
“RELEASE INSTRUMENTS”) FOR EACH APPLICABLE MORTGAGED PROPERTY (FOR EXECUTION BY
THE ADMINISTRATIVE AGENT) TOGETHER WITH AN OFFICER’S CERTIFICATE CERTIFYING THAT
THE REQUIREMENT DESCRIBED IN PARAGRAPH (3) BELOW IS SATISFIED IN CONNECTION WITH
SUCH RELEASE (TOGETHER WITH CALCULATIONS DEMONSTRATING THE SAME IN REASONABLE
DETAIL).


 


(3)                                  WITH RESPECT TO ANY RELEASE OF A MORTGAGED
PROPERTY AND RELATED SALE, AFTER GIVING EFFECT TO SUCH RELEASE AND SALE (AND TO
ANY VOLUNTARY PREPAYMENT OF PRINCIPAL THE BORROWER MAY ELECT TO MAKE IN EXCESS
OF THE MANDATORY PREPAYMENT AMOUNT UNDER SUBSECTION (1) ABOVE IN ORDER TO
SATISFY THE STANDARD DESCRIBED IN THIS SECTION 3.6(3)) AND DETERMINED ON A PRO
FORMA BASIS, (I) EACH OF THE COVENANTS SET FORTH IN SECTION 7.2(22) WILL REMAIN
SATISFIED AND (II) NO LOW DSCR PERIOD WILL OCCUR.

 

11

--------------------------------------------------------------------------------


 


(4)                                  NO EVENT OF DEFAULT SHALL EXIST ON THE DATE
THE PREPAYMENT IS MADE OR WILL ARISE AS A RESULT OF THE RELEASE OF SUCH
MORTGAGED PROPERTY OR MORTGAGED PROPERTIES.


 


(5)                                  BORROWER SHALL HAVE PAID ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND ALL
REASONABLE FEES AND EXPENSES PAID TO THIRD PARTY CONSULTANTS (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES) BY ADMINISTRATIVE AGENT AND THE LENDERS
IN CONNECTION WITH SUCH RELEASE.


 


(6)                                  IF REQUIRED BY THE ADMINISTRATIVE AGENT,
EACH GUARANTOR AND PLEDGOR SHALL HAVE ACKNOWLEDGED AND RATIFIED THAT THEIR
RESPECTIVE OBLIGATIONS UNDER THE GUARANTIES AND PLEDGE AGREEMENTS REMAIN IN FULL
FORCE AND EFFECT, AND CONTINUE TO GUARANTY AND SECURE (AS APPLICABLE) THE
OBLIGATIONS UNDER THE LOAN DOCUMENTS.


 

In addition to the foregoing, in the event a Portfolio Material Adverse Effect
Default has occurred and Required Lenders have not agreed in writing to waive
the release of the Mortgaged Property in respect thereof as provided in
Section 9.1(4), upon (x) Administrative Agent’s receipt of the Release Amount in
respect of any Mortgaged Property subject to Portfolio Material Adverse Effect
Default, and (y) the satisfaction of the conditions set forth in subsections (2)
through (6) above, the Administrative Agent shall release such Mortgaged
Property and take such further actions with respect thereto as provided in
clauses (i) through (iii) above.

 

3.7                                 Further Assurances. To the extent any
Release Instrument executed and delivered under Section 3.6(2) is insufficient
to effect the release to be effected in accordance with the terms hereof, the
Administrative Agent  shall remain obligated to execute and deliver, at the
expense of the Borrower, such further Release Instruments as the Borrower may
reasonably request and submit to the Administrative Agent, together with an
Officer’s Certificate covering the matters to be covered in the Officer’s
Certificate described in Section 3.6(2).

 

ARTICLE IV.

CREDIT SUPPORT AND SECURITY DOCUMENTS

 

4.1                                 Guaranty.  As credit support for the
Obligations, on or before the Closing Date, the Guarantors shall execute and
deliver to the Administrative Agent, the Guaranties.

 

4.2                                 Pledge Agreements.  As credit support for
the Obligations, on or before the Closing Date, the Pledgors shall execute and
deliver to the Administrative Agent, the Pledge Agreements.

 

4.3                                 Borrower Security Documents.  As collateral
security for the Obligations, on or before the Closing Date, the Borrower,
Mortgaged Property Owners and Operating Affiliates (as applicable) shall execute
and deliver to the Administrative Agent, each Security Instrument, Assignment of
Leases (if applicable), Assignment of Management Agreement, the Assignment of
Interest Rate Cap Collateral with respect to the Initial Rate Cap Agreement and
the Account Agreement.

 

12

--------------------------------------------------------------------------------


 

ARTICLE V.

CONDITIONS PRECEDENT

 

5.1                                 Conditions to Funding of Loan.  As
conditions precedent to the agreement of the Lenders to fund their respective
Percentage Shares of the Loan:

 


(1)                                  THE BORROWER, MORTGAGED PROPERTY OWNERS,
OPERATING AFFILIATES, OPERATING NON-AFFILIATES, PLEDGORS AND GUARANTORS, AS
APPLICABLE, SHALL HAVE DELIVERED OR SHALL HAVE CAUSED TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDERS AND
THEIR COUNSEL AND DULY EXECUTED BY THE APPROPRIATE PERSONS (WITH SUFFICIENT
COPIES FOR EACH OF THE LENDERS), EACH OF THE FOLLOWING:


 

(A)                              THIS AGREEMENT;

 

(B)                                TO THE EXTENT REQUESTED BY ANY LENDER
PURSUANT TO SECTION 3.1 ABOVE, A NOTE PAYABLE TO SUCH LENDER;

 

(C)                                THE GUARANTIES;

 

(D)                               THE PLEDGE AGREEMENTS;

 

(E)                                 EACH SECURITY INSTRUMENT;

 

(F)                                 EACH ASSIGNMENT OF LEASES (IF APPLICABLE);

 

(G)                                EACH ASSIGNMENT OF MANAGEMENT AGREEMENT;

 

(H)                               EACH SUBORDINATION OF OPERATING LEASES AND
OPERATING NON-AFFILIATE ESTOPPEL;

 

(I)                                    THE ASSIGNMENT OF INTEREST RATE CAP
COLLATERAL RESPECT TO THE INITIAL RATE CAP AGREEMENT;

 

(J)                                   THE ENVIRONMENTAL INDEMNITY;

 

(K)                               EACH COMFORT LETTER;

 

(L)                                 THE INDEMNITY AND CONTRIBUTION AGREEMENT;

 

(M)                            EACH CONTRIBUTION AGREEMENT;

 

(N)                               A CERTIFICATE OF THE SECRETARY OR ASSISTANT
SECRETARY OF THE GENERAL PARTNER OR MANAGING MEMBER OF THOSE TRANSACTION PARTIES
WHICH ARE PARTNERSHIPS OR LIMITED LIABILITY COMPANIES ATTACHING COPIES OF
RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS OF SUCH GENERAL PARTNER OR
MANAGING MEMBER APPROVING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS ON BEHALF OF SUCH TRANSACTION PARTIES AND CERTIFYING THE NAMES AND
TRUE SIGNATURES OF THE OFFICERS OF SUCH GENERAL PARTNER OR MANAGING MEMBER
AUTHORIZED TO SIGN THE LOAN DOCUMENTS TO WHICH SUCH TRANSACTION PARTIES ARE
PARTY;

 

13

--------------------------------------------------------------------------------


 

(O)                               A CERTIFICATE OR CERTIFICATES OF THE SECRETARY
OR AN ASSISTANT SECRETARY OF THOSE TRANSACTION PARTIES WHICH ARE CORPORATIONS
ATTACHING COPIES OF RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS OF SUCH
TRANSACTION PARTIES APPROVING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
LOAN DOCUMENTS TO WHICH SUCH TRANSACTION PARTIES ARE PARTY AND CERTIFYING THE
NAMES AND TRUE SIGNATURES OF THE OFFICERS OF EACH OF SUCH TRANSACTION PARTIES
AUTHORIZED TO SIGN THE LOAN DOCUMENTS ON BEHALF OF SUCH TRANSACTION PARTIES;

 

(P)                                 OPINIONS OF COUNSEL FOR THE TRANSACTION
PARTIES, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
AND THE LENDERS;

 

(Q)                               COPIES OF THE ORGANIZATIONAL DOCUMENTS OF EACH
OF THE TRANSACTION PARTIES, CERTIFIED BY THE SECRETARY OF STATE OF THE STATE OF
FORMATION OF SUCH PERSON AS OF A RECENT DATE;

 

(R)                                ACCURATE AND COMPLETE COPIES OF THE
ORGANIZATIONAL DOCUMENTS OF EACH OF THE PLEDGED SUBSIDIARIES;

 

(S)                                 A CERTIFICATE OF AUTHORITY AND GOOD STANDING
OR ANALOGOUS DOCUMENTATION AS OF A RECENT DATE FOR EACH OF THE TRANSACTION
PARTIES, AND THE PLEDGED SUBSIDIARIES FOR EACH STATE IN WHICH SUCH PERSON IS
ORGANIZED, FORMED OR INCORPORATED, AS APPLICABLE, AND EACH STATE WITH RESPECT TO
WHICH THE FAILURE TO BE IN GOOD STANDING WILL HAVE OR IS REASONABLY LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT WITH RESPECT TO SUCH PERSON;

 

(T)                                FROM A RESPONSIBLE OFFICER OF EACH OF THE
TRANSACTION PARTIES, A CLOSING CERTIFICATE DATED AS OF THE CLOSING DATE;

 

(U)                               CONFIRMATION FROM THE ADMINISTRATIVE AGENT
THAT ALL FEES REQUIRED TO BE PAID BY THE BORROWER ON OR BEFORE THE CLOSING DATE
(INCLUDING PURSUANT TO THE FEE LETTER) HAVE BEEN, OR WILL UPON THE FUNDING OF
THE LOAN BE, PAID IN FULL;

 

(V)                                EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT THAT ALL REASONABLE COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT AND THE
LENDERS, INCLUDING, WITHOUT LIMITATION, FEES OF OUTSIDE COUNSEL AND FEES OF
THIRD PARTY CONSULTANTS AND APPRAISERS, REQUIRED TO BE PAID BY THE BORROWER ON
OR PRIOR TO THE CLOSING DATE HAVE BEEN, OR WILL UPON THE FUNDING OF THE LOAN BE,
PAID IN FULL;

 


(2)                                  EACH OF THE REQUIREMENTS SET FORTH ON
SCHEDULE 5.1(2) ATTACHED HERETO SHALL HAVE BEEN MET TO THE SATISFACTION OF THE
ADMINISTRATIVE AGENT AND THE LENDERS.


 


(3)                                  ALL REPRESENTATIONS AND WARRANTIES OF THE
TRANSACTION PARTIES SET FORTH HEREIN AND IN THE OTHER LOAN DOCUMENTS SHALL BE
ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS IF MADE ON AND AS OF THE
CLOSING DATE (UNLESS ANY SUCH REPRESENTATION AND WARRANTY SPEAKS AS OF A
PARTICULAR DATE, IN WHICH CASE IT SHALL BE ACCURATE AND COMPLETE IN ALL MATERIAL
RESPECTS AS OF SUCH DATE).


 


(4)                                  THERE SHALL NOT HAVE OCCURRED AND BE
CONTINUING AS OF THE CLOSING DATE ANY EVENT OF DEFAULT OR POTENTIAL DEFAULT.

 

14

--------------------------------------------------------------------------------


 


(5)                                  ALL ACTS AND CONDITIONS (INCLUDING, WITHOUT
LIMITATION, THE OBTAINING OF ANY THIRD PARTY CONSENTS AND NECESSARY REGULATORY
APPROVALS AND THE MAKING OF ANY REQUIRED FILINGS, RECORDINGS OR REGISTRATIONS)
REQUIRED TO BE DONE AND PERFORMED AND TO HAVE HAPPENED PRECEDENT TO THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS BY EACH OF THE
TRANSACTION PARTIES SHALL HAVE BEEN DONE AND PERFORMED.


 


(6)                                  ALL DOCUMENTATION, INCLUDING, WITHOUT
LIMITATION, DOCUMENTATION FOR CORPORATE AND LEGAL PROCEEDINGS IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS SHALL BE SATISFACTORY IN
FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT, THE LENDERS AND THEIR COUNSEL.


 

5.2                                 Outside Closing Date.  If all conditions
precedent set forth in Section 5.1 above shall not have been met to the
satisfaction of the Administrative Agent and the Lenders on or before
October 30, 2004, then the agreement of the Lenders to fund their respective
Percentage Shares of the Loan shall terminate and this Agreement shall
automatically be deemed of no further force or effect (except to the extent
terms and provisions of this Agreement specifically provide that they shall
survive termination hereof).

 

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

 

As an inducement to the Administrative Agent and each Lender to enter into this
Agreement and for the Lenders to advance their respective Percentage Shares of
the Loan, each of the Borrower Parties, collectively and severally, represent
and warrant, as of the Closing Date (or such later date as otherwise expressly
provided in this Agreement) to the Administrative Agent and each Lender that:

 

6.1                                 Financial Condition.  Complete and accurate
copies of the audited financial statements of CNL REIT for 2002 and 2003 (the
“Initial Financial Statements”) have been delivered to the Administrative Agent
or have been made available to Administrative Agent as part of required public
filings by CNL REIT with the Securities and Exchange Commission (“SEC Filings”).
All financial statements included in the Initial Financial Statements were
prepared in all material respects in conformity with GAAP, except as otherwise
noted therein, and fairly present in all material respects the respective
consolidated financial positions, and the consolidated results of operations and
cash flows for each of the periods covered thereby of CNL REIT and its
consolidated Subsidiaries as at the respective dates thereof.  None of the
Transaction Parties or any of their Subsidiaries has any Contingent Obligation,
contingent liability or liability for any taxes, long-term leases or
commitments, not reflected in its audited financial statements delivered to the
Administrative Agent on or prior to the Closing Date or otherwise disclosed to
the Administrative Agent and the Lenders in writing, which will have or is
reasonably likely to have a Material Adverse Effect.

 


(1)                                  COMPLETE AND ACCURATE COPIES OF THE
STATEMENTS OF INCOME AND OPERATING EXPENSE FOR EACH OF THE MORTGAGED PROPERTIES
FOR THE QUARTER ENDED JUNE 30, 2004 HAVE BEEN DELIVERED TO THE ADMINISTRATIVE
AGENT.  ALL FINANCIAL DATA INCLUDING, WITHOUT LIMITATION, THE STATEMENTS OF
INCOME AND OPERATING EXPENSE, THAT HAVE BEEN DELIVERED BY OR ON BEHALF OF
BORROWER TO LENDER IN RESPECT OF THE MORTGAGED PROPERTIES (BUT LIMITED TO THE
BEST OF BORROWER’S

 

15

--------------------------------------------------------------------------------


 

Knowledge as to information provided by any Manager or Operating Non-Affiliate)
(i) are true, complete and correct in all material respects, (ii) fairly
represent the financial condition of the Mortgaged Properties as of the date of
such reports, and (iii) to the extent prepared or audited by an independent
certified public accounting firm, have been prepared in accordance with GAAP
throughout the periods covered, except as disclosed therein.  Borrower does not
have any material contingent liabilities, liabilities for delinquent taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments that could reasonably be expected to have a
Portfolio Material Adverse Effect, except as referred to or reflected in said
financial statements and operating statements and SEC Filings. Since the date of
such financial statements, there has been no material adverse change in the
financial condition, operations or business of Borrower from that set forth in
said financial statements and SEC Filings.


 

6.2                                 No Material Adverse Effect.  Since the
Statement Date no event has occurred which has resulted in, or is reasonably
likely to have, a Material Adverse Effect.

 

6.3                                 Compliance with Laws and Agreements.  Each
of the CNL Entities is in compliance with all Requirements of Law and
Contractual Obligations and is not in default or in violation of any order,
writ, injunction, decree or demand of any Governmental Authority, except where
the failure to do so or such default, individually or in the aggregate, could
not reasonably be expected to result in (i) a Material Adverse Effect, or (ii) a
Portfolio Material Adverse Effect.  There has not been committed by Borrower any
act or omission affording the federal government or any other Governmental
Authority the right of forfeiture as against any Mortgaged Property or any part
thereof or any monies paid in performance of Borrower’s obligations under any of
the Loan Documents.

 

6.4                                 Organization, Powers; Authorization;
Enforceability.

 


(1)                                  EACH TRANSACTION PARTY AND PLEDGED
SUBSIDIARY (A) IS EITHER A CORPORATION, A LIMITED PARTNERSHIP OR A LIMITED
LIABILITY COMPANY DULY INCORPORATED, FORMED OR ORGANIZED, VALIDLY EXISTING, AND
IN GOOD STANDING UNDER THE LAWS OF THE STATE OF ITS INCORPORATION, ORGANIZATION
AND/OR FORMATION, (B) IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING
UNDER THE LAWS OF EACH JURISDICTION IN WHICH FAILURE TO BE SO QUALIFIED AND IN
GOOD STANDING WILL HAVE OR IS REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, AND (C) HAS ALL REQUISITE CORPORATE, PARTNERSHIP OR LIMITED LIABILITY
COMPANY POWER AND AUTHORITY TO OWN, OPERATE AND ENCUMBER ITS PROPERTY AND TO
CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED AND AS PROPOSED TO BE CONDUCTED IN
CONNECTION WITH AND FOLLOWING THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.  BORROWER IS A PARTNERSHIP FOR PURPOSES OF FEDERAL INCOME
TAXATION AND FOR PURPOSES OF THE TAX LAWS OF ANY STATE OR LOCALITY IN WHICH IT
IS SUBJECT TO TAXATION BASED ON ITS INCOME.


 


(2)                                  TRUE, CORRECT AND COMPLETE COPIES OF THE
ORGANIZATIONAL DOCUMENTS OF EACH TRANSACTION PARTY AND PLEDGED SUBSIDIARY HAVE
BEEN DELIVERED TO THE ADMINISTRATIVE AGENT AND HAVE NOT BEEN MODIFIED EXCEPT TO
THE EXTENT INDICATED THEREIN.  ALL OF THE ORGANIZATION DOCUMENTS ARE IN FULL
FORCE AND EFFECT, AND THERE ARE NO DEFAULTS UNDER SUCH ORGANIZATIONAL DOCUMENTS
(INCLUDING WITH RESPECT TO ANY RESTRICTIONS ON INDEBTEDNESS CONTAINED THEREIN),
AND NO EVENTS WHICH, WITH THE PASSAGE OF TIME OR GIVING OF NOTICE OR BOTH, WOULD
CONSTITUTE A DEFAULT

 

16

--------------------------------------------------------------------------------


 

under such Organizational Documents (including with respect to any restrictions
on Indebtedness contained therein).


 


(3)                                  THE TRANSACTION PARTIES HAVE THE REQUISITE
POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND EACH OF
THE OTHER LOAN DOCUMENTS WHICH ARE REQUIRED TO BE EXECUTED ON THEIR BEHALF.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF EACH OF THE LOAN DOCUMENTS WHICH MUST BE
EXECUTED IN CONNECTION WITH THIS AGREEMENT BY ANY TRANSACTION PARTY AND TO WHICH
ANY TRANSACTION PARTY IS A PARTY AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY ARE WITHIN SUCH TRANSACTION PARTY’S PARTNERSHIP, COMPANY,
OR CORPORATE POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY PARTNERSHIP,
COMPANY, OR CORPORATE ACTION AND SUCH AUTHORIZATION HAS NOT BEEN RESCINDED. NO
OTHER PARTNERSHIP, COMPANY, OR CORPORATE ACTION OR PROCEEDINGS ON THE PART OF
ANY TRANSACTION PARTY IS NECESSARY TO CONSUMMATE SUCH TRANSACTIONS.


 


(4)                                  EACH OF THE LOAN DOCUMENTS TO WHICH ANY
TRANSACTION PARTY IS A PARTY HAS BEEN DULY EXECUTED AND DELIVERED ON BEHALF OF
SUCH TRANSACTION PARTY AND CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS (SUBJECT TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION, OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
AND TO PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW), IS IN FULL FORCE AND EFFECT AND ALL THE TERMS, PROVISIONS,
AGREEMENTS AND CONDITIONS SET FORTH THEREIN AND REQUIRED TO BE PERFORMED OR
COMPLIED WITH BY SUCH TRANSACTION PARTY ON OR BEFORE THE CLOSING DATE HAVE BEEN
PERFORMED OR COMPLIED WITH, AND NO POTENTIAL  DEFAULT OR EVENT OF DEFAULT EXISTS
THEREUNDER.


 

6.5                                 No Conflict.  The execution, delivery and
performance of the Loan Documents, the borrowing hereunder, and the use of the
proceeds thereof, will not violate any material Requirement of Law or any
Organizational Document or any material Contractual Obligation of any of the CNL
Entities; or create or result in the creation of any Lien on any material assets
of any of the CNL Entities other than the Liens created by the Loan Documents.

 

6.6                                 No Material Litigation.  Except as disclosed
on Schedule 6.6 hereto, no litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the Best of the
Borrower’s Knowledge, threatened by or against any CNL Entity or against any
such Person’s Properties or revenues which is likely to be adversely determined
and which, if adversely determined, either individually or in the aggregate,
could reasonably be expected to have a (i) Material Adverse Effect or (ii) a
Portfolio Material Adverse Effect.

 

6.7                                 Taxes.  All Tax returns, reports and similar
statements or filings of the CNL Entities have been timely filed.  Except for
Permitted Encumbrances, all Taxes, assessments, fees and other charges of
Governmental Authorities upon such Persons and upon or relating to their
respective Properties, assets, receipts, sales, use, payroll, employment,
income, licenses and franchises which are shown in such returns or reports to be
due and payable have been paid, except to the extent (i) such Taxes,
assessments, fees and other charges of Governmental Authorities are subject to a
Good Faith Contest; or (ii) the non-payment of such Taxes, assessments, fees and
other charges of Governmental Authorities would not, individually or in the
aggregate, result in a Material Adverse Effect or a Portfolio Material Adverse
Effect.  The Borrower Parties have no knowledge of any proposed tax assessment
against any CNL Entity

 

17

--------------------------------------------------------------------------------


 

that will have or is reasonably likely to have a Material Adverse Effect.  There
are no pending or proposed special or other assessments for public improvements
or otherwise affecting the Mortgaged Property, nor are there any contemplated
improvements to the Mortgaged Property that may result in such special or other
assessments, which would, individually or collectively have or would be
reasonably likely to have a Portfolio Material Adverse Effect.

 

6.8                                 Investment Company Act.  None of the
Transaction Parties, nor any Person controlling such entities is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940 (as amended from time to time).

 

6.9                                 Subsidiary Entities.  The Borrower Parties
have fully disclosed to Administrative Agent all material aspects of the
ownership structure of the Transaction Parties and their respective Subsidiary
Entities and have disclosed to Administrative Agent the correct legal name of
each such Person, the type of organization, and the jurisdiction of its
incorporation or organization, and (2) the class of outstanding Capital Stock of
Transaction Parties along with the percentage thereof owned by the Transaction
Parties and their Subsidiaries.  None of such issued and outstanding Capital
Stock or Securities is subject to any vesting, redemption, or repurchase
agreement, and there are no warrants or options outstanding with respect to such
Securities, except as disclosed to Administrative Agent in writing prior to the
Closing Date. The outstanding Capital Stock of each Subsidiary Entity is duly
authorized, validly issued, fully paid and nonassessable.  Except for De Minimis
Subsidiaries, each Subsidiary Entity of Transaction Parties: (A) is a
corporation, limited liability company, or partnership, which is duly organized,
validly existing and, if applicable, in good standing under the laws of the
jurisdiction of its organization, (B) is duly qualified to do business and, if
applicable, is in good standing under the laws of each jurisdiction in which
failure to be so qualified and in good standing would limit its ability to use
the courts of such jurisdiction to enforce any and all material Contractual
Obligations to which it is a party, and (C) has all requisite power and
authority to own, operate and encumber its Property and to conduct its business
as presently conducted and as proposed to be conducted hereafter.

 

6.10                           Federal Reserve Board Regulations.  None of the
Transaction Parties is engaged or will engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “Margin Stock” within the respective meanings of
such terms under Regulations U, T and X.  No part of the proceeds of the Loan
will be used for “purchasing” or “carrying” “Margin Stock” as so defined or for
any purpose which violates, or which would be inconsistent with, the provisions
of, the Regulations of the Board of Governors of the Federal Reserve System.

 

6.11                           ERISA Compliance.  Except as disclosed on
Schedule 6.11:

 

(1)                                  Each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state law failure
to comply with which would reasonably be likely to result in a Material Adverse
Effect.  Each Plan which is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS and to the Best of
the Borrower’s Knowledge, nothing has occurred which would cause the loss of
such qualification.

 

18

--------------------------------------------------------------------------------


 

(2)                                  There are no pending or, to the Best of the
Borrower’s Knowledge, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan which has resulted or could
reasonably be expected to result in a Material Adverse Effect.  There has been
no prohibited transaction or violation of the fiduciary responsibility rules
with respect to any Plan which has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

(3)                                  No ERISA Event has occurred or is
reasonably expected to occur with respect to any Pension Plan or, to the Best of
the Borrower’s Knowledge, Multiemployer Plan which has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

(4)                                  No Pension Plan has any Unfunded Pension
Liability which has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(5)                                  None of the Transaction Parties or their
respective Subsidiaries, nor any ERISA Affiliate has incurred, nor reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA) which has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(6)                                  None of the Transaction Parties or their
respective Subsidiaries, nor any ERISA Affiliate has incurred nor reasonably
expects to incur any liability (and no event has occurred which, with the giving
of notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan which has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

(7)                                  None of the Transaction Parties or their
respective Subsidiaries, nor any ERISA Affiliate has transferred any Unfunded
Pension Liability to any person or otherwise engaged in a transaction that is
subject to Section 4069 or 4212(c) of ERISA which has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

6.12                           Assets and Liens.

 

(1)                                  Each of the CNL Entities has good and
marketable title to all Property and assets reflected in the financial
statements referred to in Section 6.1 above, except Property and assets sold or
otherwise disposed of in the Ordinary Course of Business subsequent to the
respective dates thereof.  None of the CNL Entities has outstanding Liens on any
of its Properties or assets nor are there any security agreements to which it is
a party, except for Permitted Encumbrances.

 

(2)                                  The Mortgaged Property Owners have good,
marketable and insurable fee simple title (or leasehold title, as applicable,
and as disclosed in the Title Report) to the Land and the Improvements, free and
clear of all Liens whatsoever except the Permitted Encumbrances. The Mortgaged
Property Owners have good and marketable title to the remainder of the Mortgaged
Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances. The Security Instruments, when properly recorded in the
appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (a) a
valid, perfected first mortgage lien on the Land and the Improvements, subject

 

19

--------------------------------------------------------------------------------


 

only to Permitted Encumbrances and (b) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances. Except as may be indicated in and insured
over by the Title Policy, to the Best of Borrower’s knowledge there are no
claims for payment for work, labor or materials affecting the Mortgaged Property
which are or may become a lien prior to, or of equal priority with, the Liens
created by the Loan Documents.  None of the Permitted Encumbrances will have a
Portfolio Material Adverse Effect.  The Mortgaged Property Owners shall each
preserve its right, title and interest in and to the Mortgaged Property for so
long as any Obligations remain outstanding and will warrant and defend same and
the validity and priority of the Lien hereof from and against any and all claims
whatsoever other than the Permitted Encumbrances.

 

6.13                           Securities Acts.  None of the CNL Entities have
issued any unregistered securities in violation of the registration requirements
of Section 5 of the Securities Act of 1933, (as amended from time to time, the
“Act”) or any other law, nor are they in violation of any rule, regulation or
requirement under the Act, or the Securities Exchange Act of 1934, (as amended
from time to time) other than violations which could not reasonably be expected
to have a Material Adverse Effect.  None of the CNL Entities is required to
qualify an indenture under the Trust Indenture Act of 1939, (as amended from
time to time) in connection with its execution and delivery of this Agreement or
the incurrence of Indebtedness hereunder.

 

6.14                           Consents, Etc.  Except as disclosed in
Schedule 6.14, no consent, approval or authorization of, or registration,
declaration or filing with any Governmental Authority or any other Person is
required (i) in connection with the execution and delivery of the Loan Documents
by the Transaction Parties; or (ii) the performance of or compliance with the
terms, provisions and conditions of the Loan Documents by such Persons, other
than those that have been obtained or will be obtained by the legally required
time.

 

6.15                           Hazardous Materials.  The CNL Entities have
caused Phase I and the other environmental assessments as set forth in
Schedule 6.15 to be conducted or have taken other steps to investigate the past
and present environmental condition and use of their Real Properties.  Based on
such investigation, except as otherwise disclosed in the assessments listed on
Schedule 6.15 and subject to Section 7.9(1): (1) to the Best of Borrower’s
Knowledge, no Hazardous Materials have been discharged, disposed of, or
otherwise released on, under, or from the Real Properties so as to be reasonably
expected to result in a violation of Hazardous Materials Laws and a material
adverse effect to such Real Property or the owner thereof; (2) the Mortgaged
Property Owners with respect to the Mortgaged Properties, and to the Best of
Borrower’s Knowledge, the owners of the other Real Properties, have obtained all
material environmental, health and safety permits and licenses necessary for
their respective operations, and all such permits are in good standing and the
holder of each such permit is currently in compliance with all terms and
conditions of such permits, except with respect to Real Properties other than
the Mortgaged Properties, to the extent the failure to obtain such permits or
comply therewith is not reasonably expected to result in a Material Adverse
Effect or any material violation of Hazardous Materials Laws or in a material
adverse effect to such Real Property or the owner thereof; (3) none of the
Mortgaged Properties, or to the Best of Borrower’s Knowledge, the other Real
Properties is listed or proposed for listing on the National Priorities List
(“NPL”) pursuant to CERCLA or on the Comprehensive Environmental Response
Compensation Liability

 

20

--------------------------------------------------------------------------------


 

Information System List (“CERCLIS”) or any similar applicable state list of
sites requiring remedial action under any Hazardous Materials Laws; (4) none of
the Mortgaged Property Owners with respect to the Mortgaged Properties, or to
the Best of Borrower’s Knowledge, the owners of the other Real Properties has
sent or directly arranged for the transport of any hazardous waste to any site
listed or proposed for listing on the NPL, CERCLIS or any similar state list;
(5) to the Best of Borrower’s Knowledge, there is not now on or in any Real
Property: (a) any landfill or surface impoundment; (b) any underground storage
tanks; (c) any asbestos-containing material; or (d) any polychlorinated
biphenyls (PCB), which in the case of any of clauses (a) through (d) could
reasonably result in a violation of any Hazardous Materials Laws and a material
adverse effect to such Real Property or the owner thereof; (6) to the Best of
Borrower’s Knowledge, no environmental Lien has attached to any Real Properties;
and (7) to the Best of Borrower’s Knowledge, no other event has occurred with
respect to the presence of Hazardous Materials on or under the Real Properties,
which would reasonably be expected to result in a Material Adverse Effect.

 

6.16                           Regulated Entities.  None of the CNL Entities (1)
is subject to regulation under the Public Utility Holding Company Act of 1935,
the Federal Power Act, the Interstate Commerce Act, any state public utilities
code, or any other Federal or state statute or regulation limiting its ability
to incur Indebtedness, or (2) is a “foreign person” within the meaning of
Section 1445 of the Code.

 

6.17                           Copyrights, Patents, Trademarks and Licenses,
etc.  The CNL Entities own or are licensed or otherwise have the right to use
all of the patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and other rights that are necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except to the extent that any such conflict, individually
or in the aggregate, would not result, or be expected to result, in a Material
Adverse Effect.  There are no trademarks, service marks, trade names, copyrights
or other similar rights owned or licensed by any CNL Entity associated with or
related to any Mortgaged Property, the lack or loss of which would have a
Material Portfolio Effect.   No slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the CNL Entities infringes upon any rights held
by any other Person, except for any infringements, individually or in the
aggregate, which would not result, or be expected to result, in a Material
Adverse Effect.

 

6.18                           REIT Status.  CNL REIT (1) is organized and
operated so as to qualify as REIT for its taxable year ending December 31, 2004,
(2) has qualified as a REIT for each of its taxable years beginning with its
first taxable year ended December 31, 1997, and (3) has not engaged in any
“prohibited transaction” as defined in Section 857(b)(6)(B)(iii) of the Code
other than any such transaction that would not have a Material Adverse Effect.

 

6.19                           Insurance.  Schedule 6.19 accurately describes
the overall company wide insurance coverages for the CNL Entities as of the
Closing Date.  Such insurance coverages are currently in full force and effect
and in compliance with the applicable requirements of Section 7.3.  The Borrower
has obtained and delivered to the Administrative Agent evidence of all insurance
policies as required under Section 7.3.  The Borrower has not, and to the Best
of the Borrower’s Knowledge no Person has, done by act or omission anything
which would impair the coverage of any such policy.

 

21

--------------------------------------------------------------------------------


 

6.20                           Full Disclosure.  The information provided to the
Administrative Agent and the Lenders by or on behalf of the Transaction Parties
relating to the CNL Entities and the transactions contemplated under the Loan
Documents shall not result in any Core Material Inaccuracy.

 

6.21                           Indebtedness.  Schedule 6.21 sets forth, as of
the Closing Date, on a pro forma basis after giving effect to the making of the
Loan on the Closing Date, all Indebtedness for borrowed money of each of the CNL
Entities, and, except as set forth on such Schedule 6.21, there are no defaults
in the payment of principal or interest on any such Indebtedness, and no
payments thereunder have been deferred or extended beyond their stated maturity.

 

6.22                           Real Property.  The Mortgaged Property
constitutes all of the real property, personal property, equipment and fixtures
currently (i) owned, leased or licensed by the Mortgaged Property Owners or the
Operating Affiliates, or (ii) except as otherwise disclosed on the property
condition reports regarding the Mortgaged Property delivered to the
Administrative Agent prior to the Closing Date, used in the operation of the
business located on the Mortgaged Property, other than items owned by any
Manager or any Tenants.

 

6.23                           Brokers.  None of the Transaction Parties has
dealt with any broker or finder with respect to the transactions embodied in
this Agreement and the other Loan Documents.

 

6.24                           No Default.  No Potential Default or Event of
Default has occurred and is continuing.

 

6.25                           Solvency.  After giving effect to the Loan, and
the disbursement of the proceeds thereof pursuant to the Borrower’s
instructions, the Transaction Parties are each Solvent.  None of the Transaction
Parties is contemplating either the filing of a petition by it under any state
or federal bankruptcy or insolvency laws or the liquidation of all or a major
portion of such entity’s assets or property, and no Transaction Party has any
knowledge of any Person contemplating the filing of any such petition against it
or against any other Transaction Party.

 

6.26                           Advisory Agreement.  The advisory agreement
between CNL REIT and CNL Hospitality Corp. (the “Advisor”) (the “Advisory
Agreement”) relating to management services for CNL REIT (i) is currently
scheduled to terminate on March 31, 2005 (subject to annual optional extensions
pursuant to the terms thereto), (ii) is in full force and effect, and (iii) has
not been Modified except as disclosed in writing to the Administrative Agent and
the Lenders prior to the Closing Date.

 

6.27                           Agreements.  None of the Borrower, any Mortgaged
Property Owner nor Operating Lessee is a party to any agreement or instrument or
subject to any restriction which is reasonably likely to have a Portfolio
Material Adverse Effect.  None of Borrower, any Mortgaged Property Owner nor
Operating Affiliate, nor to the Best of Borrower’s Knowledge any Operating
Non-Affiliate, is in default in any respect in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party or by which it or the Mortgaged
Property is bound, which default is reasonably likely to have a Portfolio
Material Adverse Effect.  None of the Borrower, any Mortgaged Property Owner nor
Operating Lessee has any material financial obligation

 

22

--------------------------------------------------------------------------------


 

(contingent or otherwise) under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it is a party or by which it
or any Mortgaged Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Mortgaged Property,
including membership programs disclosed in writing to the Administrative Agent
on or prior to the date hereof, and (b) obligations under the Loan Documents.

 

6.28                           Condemnation.  No Condemnation has been commenced
or, to the Best of the Borrower’s Knowledge, is contemplated with respect to all
or any portion of the Mortgaged Property.

 

6.29                           Utilities and Public Access.  Each parcel
comprising each Mortgaged Property has rights of access to public ways and is
served by water, sewer, sanitary sewer and storm drain facilities adequate to
service its intended uses.  All utilities necessary to the existing use of the
Mortgaged Property are located either in the public right-of-way abutting the
Mortgaged Property (which are connected so as to serve the Mortgaged Property
without passing over other property) or in recorded easements serving the
Mortgaged Property. All roads necessary for the use of the Mortgaged Property
for its current purposes have been completed and, if necessary, dedicated to
public use.

 

6.30                           Not a Foreign Person.  None of the Borrower, any
Mortgaged Property Owner nor Operating Affiliate is a foreign person within the
meaning of § 1445(f)(3) of the Code.

 

6.31                           Separate Lots.  Each Mortgaged Property is
comprised of one (1) or more parcels which constitute a separate tax lot or lots
and does not constitute or include a portion of any other tax lot not a part of
such Mortgaged Property, unless and to the extent otherwise set forth in the
Title Policy.

 

6.32                           Assessments.  To the Best of the Borrower’s
Knowledge, except as disclosed in the Title Policy, there are no pending or
proposed special or other assessments for public improvements or otherwise
affecting the Mortgaged Property, nor are there any contemplated improvements to
the Mortgaged Property that may result in such special or other assessments.

 

6.33                           No Prior Assignment.  There are no prior sales,
transfers or assignments of the Leases or any portion of the Rents due and
payable or to become due and payable which are presently outstanding following
the funding of the Loan, other than those being terminated or assigned to the
Administrative Agent concurrently herewith.

 

6.34                           Use of Property.  The Mortgaged Property is used
exclusively for hotel purposes and other appurtenant and related uses.

 

6.35                           Certificate of Occupancy; Licenses. All material
certifications, permits, licenses and approvals, including without limitation,
certificates of completion and occupancy permits required of the Mortgaged
Property Owners or Operating Lessee for the legal use, occupancy and operation
of the Mortgaged Property for hotel purposes (collectively, the “Licenses”),
have been obtained and are in full force and effect and in compliance with all
Requirements of Law except where the failure to have any such License is not
reasonably expected to result in a Portfolio Material Adverse Effect. The
Borrower shall, and shall cause the Mortgaged Property Owners and Operating
Lessee to, keep and maintain all Licenses necessary for the operation of

 

23

--------------------------------------------------------------------------------


the Mortgaged Property for hotel purposes. The use being made of each Mortgaged
Property is in conformity with the applicable certificate of occupancy issued
for the Mortgaged Property.

 

6.36                           Flood Zone.  Except as may be shown on the Survey
with respect to portions of the Improvements other than buildings and enclosed
structures, or noted on a flood plain search, none of the Improvements on the
Mortgaged Property are located in an area as identified by the Federal Emergency
Management Agency as an area having special flood hazards.

 

6.37                           Physical Condition.  To the Best of the
Borrower’s Knowledge and except as expressly disclosed in the Physical
Conditions Report, the Mortgaged Property, including, without limitation, all
buildings, Improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects, ordinary wear and tear excepted; and to the
Best of the Borrower’s Knowledge and except as disclosed in the Physical
Conditions Report, there exists no structural or other material defects or
damages in or to the Mortgaged Property, whether latent or otherwise.  Neither
the Borrower nor any Mortgaged Property Owner has received any written notice
from any insurance company or bonding company of any defects or inadequacies in
the Mortgaged Property, or any part thereof, which would materially adversely
affect the insurability of the same or cause the imposition of material
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

 

6.38                           Boundaries.  Except as disclosed on the Survey,
all of the Improvements lie wholly within the boundaries and building
restriction lines of the Real Property included within each Mortgage Property,
and no improvements on adjoining properties encroach upon said Real Property,
and no easements or other encumbrances upon said Real Property encroach upon any
of the Improvements, so as to have a Portfolio Material Adverse Effect on the
value or marketability of the Mortgaged Property except those which are insured
against by the Title Policy.

 

6.39                           Leases.  The Mortgaged Property is not subject to
any Leases demising a premises within the Mortgaged Property of more than 5,000
net rentable square feet other than the Operating Leases.  Except as described
in the Operating Leases, no Person has any possessory interest in the Mortgaged
Property or right to occupy the same (other than typical short-term occupancy
rights of hotel guests which are not the subject of a written agreement) except
under and pursuant to the provisions of the Leases.  The current Operating
Leases and other Leases are in full force and effect and there are no material
defaults thereunder by any Transaction Party or CNL Entity, or to the Best of
Borrower’s Knowledge any third party (other than as expressly disclosed to the
Administrative Agent in writing in connection with the closing of the Loan) and
to the Best of Borrower’s Knowledge there are no conditions that, with the
passage of time or the giving of notice, or both, would constitute material
defaults thereunder.  All construction and other obligations of a material
nature to be performed by the Borrower or any Mortgaged Property Owner under the
Operating Leases and other Leases have been satisfied and any required payments
by the Borrower or any Mortgaged Property Owner to the Tenants under the Leases
for tenant improvements have been made to the extent required to be satisfied. 
No Tenant under any Operating Lease is entitled to any offsets, abatements,
deductions against the

 

24

--------------------------------------------------------------------------------


 

Rent payable under any Operating Lease from and after the date hereof.  The Rent
has been paid current under the Operating Leases.  No Rent has been paid more
than one (1) month in advance of its due date under the Operating Leases, except
as disclosed in the Tenant estoppel certificates delivered to the Administrative
Agent in connection with the closing of the Loan.  There has been no prior sale,
transfer or assignment, hypothecation or pledge by the Borrower or any Mortgaged
Property Owner of any Operating Lease or of the Rents received therein, which
will be outstanding following the funding of the Loan, other than those being
assigned to the Administrative Agent concurrently herewith.  No Tenant or other
Person under any Lease (including any Operating Lease) or other agreement has
any right or option pursuant to such Lease or other agreement or otherwise to
purchase all or any part of the Mortgaged Property.  The Administrative Agent
hereby agrees that on the date the Borrower delivers to the Administrative Agent
a “clean” tenant estoppel certificate in the form attached hereto as Exhibit G
regarding any Lease for which the Borrower has not delivered a tenant estoppel
certificate to the Administrative Agent on the date hereof (each such Lease, a
“Certifying Lease”), the Borrower’s representations in this Section 6.39 with
respect to such Certifying Lease shall automatically expire.

 

6.40                           Filing and Recording Taxes.  All mortgage,
mortgage recording, stamp, intangible or other similar Tax required to be paid
by any Person under applicable Requirements of Law currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Security Instruments, have been paid, and, under current
Requirements of Law, the Security Instruments are enforceable against the
Mortgaged Property Owners in accordance with their terms by the Administrative
Agent (or any subsequent holder thereof) subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and subject
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law.

 

6.41                           Management Agreements.  Each Management Agreement
is in full force and effect and (to the Best of Borrower’s Knowledge as to any
non-CNL Entity), as of the Closing Date there is no material default thereunder
by any party thereto and no event has occurred that, with the passage of time
and/or the giving of notice would constitute a material default thereunder.

 

6.42                           Illegal Activity.  No portion of the Mortgaged
Property has been or will be purchased with proceeds of any illegal activity.

 

6.43                           Initial Rate Cap Agreement.  The Initial Rate Cap
Agreement is in full force and effect and enforceable against the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws generally affecting the enforcement of creditors’ rights and
subject as to enforceability to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

6.44                           Labor.  Except as set forth on attached
Schedule 6.44, (a) to the Best of Borrower’s Knowledge, no work stoppage, labor
strike, slowdown or lockout is pending or threatened by employees and other
laborers at the Mortgaged Property, and (b) none of the Borrower, Mortgaged
Property Owners, Operating Affiliates, or, to the Best of Borrower’s

 

25

--------------------------------------------------------------------------------


 

Knowledge, Operating Non-Affiliates or Managers (i) is involved in or, to the
Best of Borrower’s Knowledge, threatened with any material labor dispute,
material grievance or litigation relating to labor matters involving any
employees and other laborers at the Mortgaged Property, including, without
limitation, violation of any federal, state or local labor, safety or employment
laws (domestic or foreign) and/or charges of unfair labor practices or
discrimination complaints, (ii) has engaged in any unfair labor practices within
the meaning of the National Labor Relations Act or the Railway Labor Act or
(iii) is a party to, or bound by, any collective bargaining agreement or union
contract with respect to employees and other laborers at the Mortgaged Property,
in each case which could have a Portfolio Material Adverse Effect.  None of the
matters set forth on attached Schedule 6.44 would, if determined against the
Borrower, Mortgaged Property Owners or Guarantors have a Portfolio Material
Adverse Effect on any individual Mortgaged Property or all of the Mortgaged
Property.

 

6.45                           Taxpayer Identification Number.  The Borrower’s
federal taxpayer identification number is as set forth on attached
Schedule 6.45.

 

6.46                           Leases.  The Borrower has heretofore delivered to
the Administrative Agent true and complete copies of all Operating Leases and
other Material Leases and any and all Modifications thereof.

 

ARTICLE VII.


COVENANTS

 

Each of the Borrower Parties, jointly and severally, hereby covenants and agrees
with the Administrative Agent and each Lender that, as long as any Obligations
remain unpaid it will do, and cause any Transaction Party to do (or in the case
of any negative covenants or other restrictive or prohibitive provisions
contained in this Article VII, will not do, or allow any Transaction Party to
do), directly or indirectly, the following (and in such connection, references
in this Article VII to Borrower shall also refer to Mortgaged Property Owners or
Operating Affiliates, as the context may require):

 

7.1                                 Affirmative Covenants.

 

(1)                                  Performance by the Transaction Parties. 
The Transaction Parties shall observe, perform and fulfill each and every
covenant, term and provision of each Loan Document executed and delivered by, or
applicable to, the Transaction Parties, in accordance with the provisions of
each Loan Document, and shall not enter into or otherwise suffer or permit any
Modification or  termination of any Loan Document executed and delivered by, or
applicable to, the Transaction Parties, as applicable, without the prior written
consent of the Administrative Agent.

 

(2)                                  Existence; Compliance with Requirements of
Law; Insurance.  Subject to the Borrower’s right of contest pursuant to
Section 7.4(3), each of the Transaction Parties shall comply and cause the
Mortgaged Property to be in compliance with all Requirements of Law applicable
to the Borrower, Mortgaged Property Owners, Operating Lessees, Managers, and the
Mortgaged Property and the uses permitted upon the Mortgaged Property, except in
the case of Requirements of Law applicable to the Operating Non-Affiliates where
the failure to comply

 

26

--------------------------------------------------------------------------------


 

would not have a Portfolio Material Adverse Effect.  The Borrower Parties shall
do or cause to be done, and shall cause Mortgaged Property Owners and Operating
Affiliate to do or cause to be done, all things necessary to preserve, renew and
keep in full force and effect such Person’s existence, rights, licenses, permits
and franchises necessary to comply with all Requirements of Law applicable to
them and the Mortgaged Property.  There shall never be committed by the Borrower
or Mortgaged Property Owners, and the Borrower and Mortgaged Property Owners
shall not knowingly permit, any other Person in occupancy of or involved with
the operation or use of the Mortgaged Property to commit, any act or omission
affording the federal government or any state or local government the right of
forfeiture as against the Mortgaged Property or any part thereof or any monies
paid in performance of the Borrower’s obligations under any of the Loan
Documents.  Borrower hereby covenants and agrees not to commit, knowingly permit
or suffer to exist any act or omission affording such right of forfeiture.  Each
of the Borrower Parties shall, and shall cause the Mortgaged Property Owners and
Operating Affiliate to, at all times maintain, preserve and protect all
franchises and trade names and preserve all the remainder of its property used
in the conduct of its business and shall keep the Mortgaged Property in good
working order and repair, and from time to time make, or cause to be made, all
reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully set forth in the Security Instruments.
The Borrower shall keep or cause to be kept the Mortgaged Property insured at
all times to such extent and against such risks, and maintain liability and such
other insurance, as is more fully set forth in this Agreement.

 

(3)                                  Litigation.  The Borrower Parties shall
give prompt written notice to the Administrative Agent of any litigation or
governmental proceedings pending or threatened in writing against any of the
Transaction Parties which, if determined adversely to the Transaction Parties,
would have a Portfolio Material Adverse Effect or Material Adverse Effect.

 

(4)                                  INTENTIONALLY OMITTED

 

(5)                                  INTENTIONALLY OMITTED

 

(6)                                  Access to Mortgaged Property.  The
Borrower, Mortgaged Property Owners and Operating Affiliates shall permit
agents, representatives and employees of the Administrative Agent to inspect any
Mortgaged Property or any part thereof during normal business hours on Business
Days upon reasonable advance notice and subject to the applicable terms and
conditions of any Management Agreement.

 

(7)                                  Notice of Default.  The Borrower shall
promptly advise the Administrative Agent (a) of any event or condition that has
or is likely to have a Material Adverse Effect or Portfolio Material Adverse
Effect and (b) of the occurrence of any Potential Default or Event of Default of
which Borrower has knowledge.

 

(8)                                  Cooperate in Legal Proceedings.  The
Transaction Parties shall cooperate fully with the Administrative Agent with
respect to any proceedings before any court, board or other Governmental
Authority which would reasonably be expected to affect in any material adverse
way the rights of the Administrative Agent hereunder or under any of the other
Loan Documents and, in connection therewith, permit the Administrative Agent, at
its election, to

 

27

--------------------------------------------------------------------------------


 

participate in any such proceedings which may have a Portfolio Material Adverse
Effect or a Material Adverse Effect.

 

(9)                                  Perform Loan Documents.  Each of the
Transaction Parties shall observe, perform and satisfy all the terms,
provisions, covenants and conditions of, and shall pay when due all costs, fees
and expenses to the extent required, under the Loan Documents executed and
delivered by, or applicable to, such Transaction Parties.

 

(10)                            Insurance.

 

(A)                              THE BORROWER AND THE MORTGAGED PROPERTY OWNERS
SHALL COOPERATE WITH THE ADMINISTRATIVE AGENT IN OBTAINING FOR THE
ADMINISTRATIVE AGENT THE BENEFITS OF ANY PROCEEDS LAWFULLY OR EQUITABLY PAYABLE
IN CONNECTION WITH THE MORTGAGED PROPERTY, AND THE ADMINISTRATIVE AGENT SHALL BE
REIMBURSED FOR ANY EXPENSES INCURRED IN CONNECTION THEREWITH (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) OUT OF SUCH PROCEEDS, SUBJECT TO
THE TERMS AND CONDITIONS OF ANY OPERATING LEASE WITH OTHER THAN AN OPERATING
AFFILIATE AND OF ANY MANAGEMENT AGREEMENT.

 

(B)                                THE BORROWER AND THE MORTGAGED PROPERTY
OWNERS SHALL COMPLY WITH ALL INSURANCE REQUIREMENTS AND SHALL NOT BRING OR KEEP
OR PERMIT TO BE BROUGHT OR KEPT ANY ARTICLE UPON ANY OF THE MORTGAGED PROPERTY
OR CAUSE OR PERMIT ANY CONDITION TO EXIST THEREON WHICH WOULD BE PROHIBITED BY
ANY INSURANCE REQUIREMENT, OR WOULD INVALIDATE INSURANCE COVERAGE REQUIRED
HEREUNDER TO BE MAINTAINED BY THE BORROWER ON OR WITH RESPECT TO ANY PART OF THE
MORTGAGED PROPERTY PURSUANT TO SECTION 7.3.

 

(11)                            Further Assurances.  The Borrower Parties shall,
and shall cause each of the CNL Entities to, promptly upon request by the
Administrative Agent or any Lender, do any acts or, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register, any and all
such further deeds, conveyances, security agreements, mortgages, assignments,
estoppel certificates, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments the Administrative Agent or such Lender, as the
case may be, may reasonably require from time to time in order (i) to carry out
more effectively the purposes of this Agreement or any other Loan Document, and
(ii) to assure, convey, grant, assign, transfer, preserve, protect and confirm
to the Administrative Agent and Lenders the rights granted or now or hereafter
intended to be granted to the Lenders under any Loan Document or under any other
document executed in connection therewith.


 


(12)                            TAXES.  THE BORROWER PARTIES SHALL, AND SHALL
CAUSE EACH OF THE CNL ENTITIES TO, FILE ALL TAX RETURNS REQUIRED TO BE FILED IN
ANY JURISDICTION AND, IF APPLICABLE, AND EXCEPT WITH RESPECT TO TAXES SUBJECT TO
ANY GOOD FAITH CONTEST, PAY AND DISCHARGE ALL TAXES IMPOSED UPON IT OR ANY OF
ITS PROPERTIES OR IN RESPECT OF ANY OF ITS FRANCHISES, BUSINESS, INCOME OR
PROPERTY BEFORE ANY MATERIAL PENALTY SHALL BE INCURRED WITH RESPECT TO SUCH
TAXES.


 


(13)                            OPERATION.  THE BORROWER, MORTGAGED PROPERTY
OWNERS AND OPERATING AFFILIATES SHALL, AND SHALL CAUSE EACH OPERATING
NON-AFFILIATE TO (I) PROMPTLY PERFORM AND/OR OBSERVE ALL OF THE COVENANTS AND
AGREEMENTS REQUIRED TO BE PERFORMED AND OBSERVED BY IT UNDER EACH MANAGEMENT
AGREEMENT AND DO ALL COMMERCIALLY REASONABLE THINGS NECESSARY TO PRESERVE

 

28

--------------------------------------------------------------------------------


 

and to keep unimpaired its material rights thereunder; (ii) promptly notify the
Administrative Agent of any “event of default” under any Management Agreement of
which it is aware; (iii) enforce in a commercially reasonable manner the
performance and observance of all of the covenants and agreements required to be
performed and/or observed by each Manager under the Management Agreements,
including any agreement to incur obligations and make expenditures in accordance
with the Budget then in effect and Approved Mortgaged Property Operating
Expenses and Approved Capital Expenditures contemplated therein.


 


(14)                            BUSINESS AND OPERATIONS.  THE BORROWER AND THE
MORTGAGED PROPERTY OWNERS SHALL CONTINUE TO ENGAGE IN THE BUSINESSES PRESENTLY
CONDUCTED BY IT AS AND TO THE EXTENT THE SAME ARE NECESSARY FOR THE OWNERSHIP,
MAINTENANCE, MANAGEMENT AND OPERATION OF THE MORTGAGED PROPERTY. EACH OF THE
MORTGAGED PROPERTY OWNERS SHALL QUALIFY TO DO BUSINESS AND SHALL REMAIN IN GOOD
STANDING UNDER THE LAWS OF THE STATE IN WHICH THE MORTGAGED PROPERTY IS LOCATED
AND AS AND TO THE EXTENT REQUIRED FOR THE OWNERSHIP, MAINTENANCE, MANAGEMENT AND
OPERATION OF THE MORTGAGED PROPERTY.

 


(15)                            TITLE TO THE MORTGAGED PROPERTY.  EACH OF THE
MORTGAGED PROPERTY OWNERS SHALL WARRANT AND DEFEND (A) ITS TITLE TO THE
MORTGAGED PROPERTY AND EVERY PART THEREOF, SUBJECT ONLY TO LIENS PERMITTED
HEREUNDER (INCLUDING PERMITTED ENCUMBRANCES) AND (B) THE VALIDITY AND PRIORITY
OF THE LIENS OF THE APPLICABLE SECURITY INSTRUMENT, ASSIGNMENT OF LEASES AND
THIS AGREEMENT ON THE MORTGAGED PROPERTY, SUBJECT ONLY TO LIENS PERMITTED
HEREUNDER (INCLUDING PERMITTED ENCUMBRANCES), IN EACH CASE AGAINST THE CLAIMS OF
ALL PERSONS WHOMSOEVER. THE BORROWER SHALL REIMBURSE THE ADMINISTRATIVE AGENT
FOR ANY LOSSES, COSTS, DAMAGES OR EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES
AND COURT COSTS) INCURRED BY THE ADMINISTRATIVE AGENT IF AN INTEREST IN THE
MORTGAGED PROPERTY, OTHER THAN AS PERMITTED HEREUNDER, IS CLAIMED BY ANOTHER
PERSON.

 


(16)                            COSTS OF ENFORCEMENT.  IN THE EVENT (A) THAT
THIS AGREEMENT OR ANY SECURITY INSTRUMENT IS FORECLOSED UPON IN WHOLE OR IN PART
OR THAT THIS AGREEMENT OR ANY SECURITY INSTRUMENT IS PUT INTO THE HANDS OF AN
ATTORNEY FOR COLLECTION, SUIT, ACTION OR FORECLOSURE, (B) OF THE FORECLOSURE OF
ANY SECURITY AGREEMENT PRIOR TO OR SUBSEQUENT TO THIS AGREEMENT IN WHICH
PROCEEDING THE ADMINISTRATIVE AGENT IS MADE A PARTY, OR A MORTGAGE PRIOR TO OR
SUBSEQUENT TO ANY SECURITY INSTRUMENT IN WHICH PROCEEDING THE ADMINISTRATIVE
AGENT IS MADE A PARTY, OR (C) OF THE BANKRUPTCY, INSOLVENCY, REHABILITATION OR
OTHER SIMILAR PROCEEDING IN RESPECT OF BORROWER OR ANY OF ITS CONSTITUENT
PERSONS OR AN ASSIGNMENT BY BORROWER OR ANY OF ITS CONSTITUENT PERSONS FOR THE
BENEFIT OF ITS CREDITORS, BORROWER, ITS SUCCESSORS OR ASSIGNS, SHALL BE
CHARGEABLE WITH AND AGREES TO PAY ALL COSTS OF COLLECTION AND DEFENSE, INCLUDING
REASONABLE ATTORNEYS’ FEES AND COSTS, INCURRED BY THE ADMINISTRATIVE AGENT OR
SUCH BORROWER IN CONNECTION THEREWITH AND IN CONNECTION WITH ANY APPELLATE
PROCEEDING OR POST-JUDGMENT ACTION INVOLVED THEREIN, TOGETHER WITH ALL REQUIRED
SERVICE OR USE TAXES.

 


(17)                            ESTOPPEL STATEMENTS.


 

(A)                              THE BORROWER SHALL, FROM TIME TO TIME, UPON
THIRTY (30) DAYS’ PRIOR WRITTEN REQUEST FROM THE ADMINISTRATIVE AGENT, BUT NOT
MORE THAN TWICE IN ANY ONE (1) CALENDAR YEAR SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, EXECUTE, ACKNOWLEDGE AND DELIVER TO THE
ADMINISTRATIVE AGENT, AN OFFICER’S CERTIFICATE, STATING THAT THIS AGREEMENT AND
THE

 

29

--------------------------------------------------------------------------------


 

other Loan Documents are unmodified and in full force and effect (or, if there
have been Modifications, that this Agreement and the other Loan Documents are in
full force and effect as Modified and setting forth such Modifications), stating
the amount of accrued and unpaid interest and the outstanding principal amount
of the Loan and containing such other information, qualified to the Best of the
Borrower’s Knowledge, with respect to the Borrower, the Mortgaged Property and
the Loan as the Administrative Agent shall reasonably request. The estoppel
certificate shall also state either that no Event of Default exists hereunder
or, if any Event of Default shall exist hereunder, specify such Event of Default
and the steps being taken to cure such Event of Default.

 

(B)                                THE BORROWER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO DELIVER TO THE ADMINISTRATIVE AGENT, WITHIN THIRTY (30)
DAYS OF THE ADMINISTRATIVE AGENT’S REQUEST, TENANT ESTOPPEL CERTIFICATES FROM
EACH OPERATING LESSEE AND FROM EACH OTHER TENANT UNDER MATERIAL LEASES IN
SUBSTANTIALLY THE FORM AND SUBSTANCE OF THE ESTOPPEL CERTIFICATES DELIVERED BY
THE OPERATING NON-AFFILIATES IN CONNECTION WITH THE CLOSING, PROVIDED THAT THE
BORROWER SHALL NOT BE REQUIRED TO DELIVER SUCH CERTIFICATES MORE FREQUENTLY THAN
ONE TIME IN ANY CALENDAR YEAR; PROVIDED, HOWEVER, THAT THERE SHALL BE NO LIMIT
ON THE NUMBER OF TIMES THE BORROWER MAY BE REQUIRED TO USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN SUCH CERTIFICATES IF AN EVENT OF DEFAULT HEREUNDER
OR UNDER ANY OF THE LOAN DOCUMENTS HAS OCCURRED AND IS CONTINUING.

 


(18)                            LOAN PROCEEDS.  THE BORROWER SHALL USE THE
PROCEEDS OF THE LOAN RECEIVED BY IT ON THE CLOSING DATE ONLY TO REPAY THE
EXISTING BRIDGE LOAN.

 


(19)                            NO JOINT ASSESSMENT.  THE BORROWER AND THE
MORTGAGED PROPERTY OWNERS SHALL NOT SUFFER, PERMIT OR INITIATE THE JOINT
ASSESSMENT OF ANY MORTGAGED PROPERTY (A) WITH ANY OTHER REAL PROPERTY
CONSTITUTING A TAX LOT SEPARATE FROM THE MORTGAGED PROPERTY AND (B) WHICH
CONSTITUTES REAL PROPERTY WITH ANY PORTION OF THE MORTGAGED PROPERTY WHICH MAY
BE DEEMED TO CONSTITUTE PERSONAL PROPERTY, OR ANY OTHER PROCEDURE WHEREBY THE
LIEN OF ANY TAXES WHICH MAY BE LEVIED AGAINST SUCH PERSONAL PROPERTY SHALL BE
ASSESSED OR LEVIED OR CHARGED TO SUCH REAL PROPERTY PORTION OF THE MORTGAGED
PROPERTY.

 


(20)                            NO FURTHER ENCUMBRANCES.  THE BORROWER AND THE
MORTGAGED PROPERTY OWNERS SHALL DO, OR CAUSE TO BE DONE, ALL THINGS NECESSARY TO
KEEP AND PROTECT THE MORTGAGED PROPERTY AND ALL PORTIONS THEREOF UNENCUMBERED
FROM ANY LIENS, EASEMENTS OR AGREEMENTS GRANTING RIGHTS IN OR RESTRICTING THE
USE OR DEVELOPMENT OF THE MORTGAGED PROPERTY, EXCEPT FOR PERMITTED ENCUMBRANCES.

 


(21)                            MATERIAL LEASES.  THE BORROWER AND THE MORTGAGED
PROPERTY OWNERS SHALL PROMPTLY AFTER RECEIPT THEREOF DELIVER TO THE
ADMINISTRATIVE AGENT A COPY OF ANY NOTICE RECEIVED WITH RESPECT TO THE MATERIAL
LEASES CLAIMING THAT A MORTGAGED PROPERTY OWNER IS IN DEFAULT IN THE PERFORMANCE
OR OBSERVANCE OF ANY OF THE MATERIAL TERMS, COVENANTS OR CONDITIONS OF ANY OF
THE LEASES, IF SUCH DEFAULT IS REASONABLY LIKELY TO HAVE A PORTFOLIO MATERIAL
ADVERSE EFFECT.

 


(22)                            NOTICES. THE BORROWER SHALL PROMPTLY, BUT IN ANY
EVENT WITHIN FIVE BUSINESS DAYS AFTER OBTAINING KNOWLEDGE THEREOF, GIVE WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT AND EACH LENDER DIRECTLY OF:

 

30

--------------------------------------------------------------------------------


 

(A)                              THE OCCURRENCE OF ANY POTENTIAL DEFAULT OR
EVENT OF DEFAULT AND WHAT ACTION THE BORROWER HAS TAKEN, IS TAKING, OR IS
PROPOSING TO TAKE IN RESPONSE THERETO;

 

(B)                                THE INSTITUTION OF, OR WRITTEN THREAT OF, ANY
ACTION, SUIT, PROCEEDING, GOVERNMENTAL INVESTIGATION OR ARBITRATION AGAINST OR
AFFECTING THE CNL ENTITIES AND NOT PREVIOUSLY DISCLOSED PURSUANT TO THIS
SECTION 7.1(22), WHICH ACTION, SUIT, PROCEEDING, GOVERNMENTAL INVESTIGATION OR
ARBITRATION (I) EXPOSES, OR IN THE CASE OF MULTIPLE ACTIONS, SUITS, PROCEEDINGS,
GOVERNMENTAL INVESTIGATIONS OR ARBITRATIONS ARISING OUT OF THE SAME GENERAL
ALLEGATIONS OR CIRCUMSTANCES EXPOSE, SUCH PERSONS, IN THE BORROWER’S REASONABLE
JUDGMENT, TO LIABILITY IN AN AMOUNT AGGREGATING $10,000,000 OR MORE AND IS OR
ARE NOT COVERED BY INSURANCE, OR (II) SEEKS INJUNCTIVE OR OTHER RELIEF WHICH, IF
OBTAINED, MAY HAVE A MATERIAL ADVERSE EFFECT, PROVIDING SUCH OTHER INFORMATION
AS MAY BE REASONABLY AVAILABLE TO ENABLE ADMINISTRATIVE AGENT AND ITS COUNSEL TO
EVALUATE SUCH MATTERS.  THE BORROWER, UPON REQUEST OF THE ADMINISTRATIVE AGENT,
SHALL PROMPTLY GIVE WRITTEN NOTICE OF THE STATUS OF ANY ACTION, SUIT,
PROCEEDING, GOVERNMENTAL INVESTIGATION OR ARBITRATION.

 

(C)                                ANY LABOR DISPUTE TO WHICH ANY OF THE CNL
ENTITIES MAY BECOME A PARTY (INCLUDING, WITHOUT LIMITATION, ANY STRIKES,
LOCKOUTS OR OTHER DISPUTES RELATING TO ANY PROPERTY OF SUCH PERSONS’ AND OTHER
FACILITIES) WHICH COULD RESULT IN A MATERIAL ADVERSE EFFECT.

 

(D)                               THE BANKRUPTCY OR CESSATION OF OPERATIONS OF
ANY HOTEL OPERATOR OR HOTEL MANAGEMENT COMPANY WHICH MANAGES PROJECTS
CONTRIBUTING MORE THAN 5% OF THE CONSOLIDATED ENTITIES NET INCOME.

 

(E)                                 ANY EVENT NOT DISCLOSED PURSUANT TO
PARAGRAPHS (A) THROUGH (D) ABOVE WHICH COULD REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.

 


(23)                            EXPENSES.  THE BORROWER SHALL PAY ALL REASONABLE
OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE FEES AND DISBURSEMENTS OF OUTSIDE
COUNSEL) (1) OF THE ADMINISTRATIVE AGENT INCIDENT TO THE PREPARATION,
NEGOTIATION AND ADMINISTRATION AND PERFORMANCE OF THE LOAN DOCUMENTS, INCLUDING
ANY PROPOSED MODIFICATIONS OR WAIVERS WITH RESPECT THERETO, THE DUE DILIGENCE
REVIEW UNDERTAKEN IN CONNECTION THEREWITH, AND THE SYNDICATION OF THE LOAN (BUT
SUCH EXPENSES SHALL NOT INCLUDE ANY FEES PAID TO THE SYNDICATE MEMBERS), AND THE
PRESERVATION AND PROTECTION OF THE RIGHTS OF THE LENDERS AND THE ADMINISTRATIVE
AGENT UNDER THE LOAN DOCUMENTS (INCLUDING EXPENSES INCURRED IN CREATING AND
PERFECTING THE LIEN IN FAVOR OF THE ADMINISTRATIVE AGENT PURSUANT TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS), AND (2) OF THE ADMINISTRATIVE AGENT AND
EACH OF THE LENDERS INCIDENT TO THE ENFORCEMENT OF PAYMENT OF THE OBLIGATIONS,
WHETHER BY JUDICIAL PROCEEDINGS OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, IN
CONNECTION WITH BANKRUPTCY, INSOLVENCY, LIQUIDATION, REORGANIZATION, MORATORIUM
OR OTHER SIMILAR PROCEEDINGS INVOLVING ANY TRANSACTION PARTY OR A “WORKOUT” OF
THE OBLIGATIONS.  THE OBLIGATIONS OF THE BORROWER UNDER THIS SECTION 7.1(23)
SHALL SURVIVE PAYMENT OF ALL OTHER OBLIGATIONS.

 


(24)                            REIT STATUS.  CNL REIT SHALL MAINTAIN ITS STATUS
AS A REIT.  ALL OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 6.18
SHALL REMAIN TRUE AND CORRECT AT ALL TIMES. BORROWER WILL DO OR CAUSE TO BE DONE
ALL THINGS NECESSARY TO CAUSE IT TO BE TREATED AS EITHER A PARTNERSHIP OR A
DISREGARDED ENTITY FOR PURPOSES OF FEDERAL INCOME TAXATION AND THE TAX LAWS OF
ANY STATE OR LOCALITY IN WHICH BORROWER IS SUBJECT TO TAXATION BASED ON ITS
INCOME.

 

31

--------------------------------------------------------------------------------


 


(25)                            SUBORDINATION.


 

(A)                              EACH TRANSACTION PARTY (EACH A “SUBORDINATED
CREDITOR”) HEREBY ABSOLUTELY AND IRREVOCABLY SUBORDINATES, BOTH IN RIGHT OF
PAYMENT AND IN TIME OF PAYMENT, (A) IN THE CASE OF THE GUARANTORS AND THE
OPERATING AFFILIATES, ANY AND ALL PRESENT OR FUTURE OBLIGATIONS AND LIABILITIES
OF THE BORROWER TO SUCH PERSONS, AND (B) IN THE CASE OF THE BORROWER, ANY AND
ALL PRESENT AND FUTURE OBLIGATIONS AND LIABILITIES OF THE GUARANTORS AND THE
OPERATING AFFILIATES TO THE BORROWER (SUCH OBLIGATIONS AND LIABILITIES REFERRED
TO IN CLAUSES (A) OR (B) BEING “SUBORDINATED INDEBTEDNESS”), TO THE PRIOR
PAYMENT IN FULL IN CASH OF THE OBLIGATIONS OR THE OBLIGATIONS OF THE GUARANTORS
UNDER THE GUARANTIES, AS APPLICABLE. EACH SUBORDINATED CREDITOR AGREES TO MAKE
NO CLAIM FOR, OR RECEIVE PAYMENT WITH RESPECT TO, SUCH SUBORDINATED INDEBTEDNESS
UNTIL ALL OBLIGATIONS AND SUCH OBLIGATIONS HAVE BEEN FULLY DISCHARGED IN CASH.
NOTWITHSTANDING THE FOREGOING, THE BORROWER SHALL BE ENTITLED TO DECLARE AND PAY
DIVIDENDS OR MAKE DISTRIBUTIONS TO EQUITY HOLDERS WITH RESPECT TO THEIR CAPITAL
STOCK, AS LONG AS NO NOTICED EVENT OF DEFAULT THEN EXISTS, BUT SUBJECT TO
SECTION 7.1(25) AND SECTION 7.2(12), AND THE TRANSACTION PARTIES MAY AT ANY TIME
PRIOR TO A NOTICED EVENT OF DEFAULT REPAY INTERCOMPANY ADVANCES BETWEEN AND
AMONG THEMSELVES AND THEIR WHOLLY OWNED SUBSIDIARIES.

 

(B)                                ALL AMOUNTS AND OTHER ASSETS THAT MAY FROM
TIME TO TIME BE PAID OR DISTRIBUTED TO OR OTHERWISE RECEIVED BY ANY SUBORDINATED
CREDITOR IN RESPECT OF SUBORDINATED INDEBTEDNESS IN VIOLATION OF THIS
SECTION 7.1(25) SHALL BE SEGREGATED AND HELD IN TRUST BY THE SUBORDINATED
CREDITOR FOR THE BENEFIT OF THE LENDERS AND PROMPTLY PAID OVER TO THE
ADMINISTRATIVE AGENT.

 

(C)                                EACH SUBORDINATED CREDITOR FURTHER AGREES NOT
TO ASSIGN ALL OR ANY PART OF THE SUBORDINATED INDEBTEDNESS UNLESS THE
ADMINISTRATIVE AGENT IS GIVEN PRIOR NOTICE AND SUCH ASSIGNMENT IS EXPRESSLY MADE
SUBJECT TO THE TERMS OF THIS AGREEMENT.  IF THE ADMINISTRATIVE AGENT SO
REQUESTS, (A) ALL INSTRUMENTS EVIDENCING THE SUBORDINATED INDEBTEDNESS SHALL BE
DULY ENDORSED AND DELIVERED TO THE ADMINISTRATIVE AGENT, (B) ALL SECURITY FOR
THE SUBORDINATED INDEBTEDNESS SHALL BE DULY ASSIGNED AND DELIVERED TO
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS, (C) THE SUBORDINATED
INDEBTEDNESS SHALL BE ENFORCED, COLLECTED AND HELD BY THE RELEVANT SUBORDINATED
CREDITOR AS TRUSTEE FOR THE LENDERS AND SHALL BE PAID OVER TO THE ADMINISTRATIVE
AGENT FOR THE BENEFIT OF THE LENDERS ON ACCOUNT OF THE OBLIGATIONS, AND (D) THE
SUBORDINATED CREDITORS SHALL EXECUTE, FILE AND RECORD SUCH DOCUMENTS AND
INSTRUMENTS AND TAKE SUCH OTHER ACTION AS THE ADMINISTRATIVE AGENT DEEMS
NECESSARY OR APPROPRIATE TO PERFECT, PRESERVE AND ENFORCE THE LENDERS’ RIGHTS IN
AND TO THE SUBORDINATED INDEBTEDNESS AND ANY SECURITY THEREFOR.  IF ANY
SUBORDINATED CREDITOR FAILS TO TAKE ANY SUCH ACTION, THE ADMINISTRATIVE AGENT,
AS ATTORNEY-IN-FACT FOR SUCH SUBORDINATED CREDITOR, IS HEREBY AUTHORIZED TO DO
SO IN THE NAME OF THE SUBORDINATED CREDITOR. THE FOREGOING POWER OF ATTORNEY IS
COUPLED WITH AN INTEREST AND CANNOT BE REVOKED.

 

(D)                               IN ANY BANKRUPTCY OR OTHER PROCEEDING IN WHICH
THE FILING OF CLAIMS IS REQUIRED BY REQUIREMENTS OF LAW, EACH SUBORDINATED
CREDITOR SHALL FILE ALL CLAIMS RELATING TO THE SUBORDINATED INDEBTEDNESS THAT
THE SUBORDINATED CREDITOR MAY HAVE AGAINST THE OBLIGOR THEREUNDER AND SHALL
ASSIGN TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, ALL RIGHTS
RELATING TO THE SUBORDINATED INDEBTEDNESS THEREUNDER. IF ANY SUBORDINATED
CREDITOR DOES NOT FILE ANY SUCH CLAIM, THE ADMINISTRATIVE AGENT, AS
ATTORNEY-IN-FACT FOR THE SUBORDINATED CREDITOR, IS

 

32

--------------------------------------------------------------------------------


 

hereby authorized to do so in the name of the Subordinated Creditor or, in the
Administrative Agent’s discretion, to assign the claim to a nominee and to cause
proof of claim to be filed in the name of the Administrative Agent or the
Administrative Agent’s nominee. The foregoing power of attorney is coupled with
an interest and cannot be revoked. The Administrative Agent or its nominee shall
have the right, in its reasonable discretion, to accept or reject any plan
proposed in such proceeding and to take any other action which a party filing a
claim is entitled to do.  In all such cases, whether in administration,
bankruptcy or otherwise, the Person or Persons authorized to pay such claim
shall pay to the Administrative Agent for the benefit of the Lenders the amount
payable on such claim and, to the full extent necessary for that purpose, each
Subordinated Creditor hereby assigns to the Administrative Agent for the benefit
of the Lenders all of the Subordinated Creditor’s rights to any such payments or
distributions; provided, however, the Subordinated Creditor’s obligations
hereunder shall not be satisfied except to the extent that the Administrative
Agent receives cash by reason of any such payment or distribution.

 

(E)                                 EACH OF THE SUBORDINATED CREDITORS HEREBY
AGREES THAT THE ADMINISTRATIVE AGENT AND THE LENDERS MAY AT ANY TIME IN THEIR
DISCRETION RENEW OR EXTEND THE TIME OF PAYMENT OF THE OBLIGATIONS OR EXERCISE,
FAIL TO EXERCISE, WAIVE OR MODIFY ANY OTHER OF THEIR RIGHTS UNDER THIS
AGREEMENT, ANY LOAN DOCUMENT OR ANY INSTRUMENT EVIDENCING OR SECURING OR
DELIVERED IN CONNECTION THEREWITH, AND IN REFERENCE THERETO MAY MAKE AND ENTER
INTO SUCH AGREEMENTS AS TO THEM MAY SEEM PROPER OR DESIRABLE, ALL WITHOUT NOTICE
TO OR FURTHER ASSENT FROM THE SUBORDINATED CREDITORS (EXCEPT AS OTHERWISE
EXPRESSLY REQUIRED PURSUANT TO THIS AGREEMENT), AND ANY SUCH ACTION SHALL NOT IN
ANY MANNER IMPAIR OR AFFECT THE SUBORDINATION SET FORTH IN THIS SECTION 7.1(25)
OR ANY OF THE ADMINISTRATIVE AGENT’S OR LENDERS’ RIGHTS HEREUNDER.  THE
SUBORDINATED CREDITORS EACH HEREBY WAIVE AND AGREE NOT TO ASSERT AGAINST THE
ADMINISTRATIVE AGENT OR THE LENDERS ANY RIGHTS WHICH A GUARANTOR OR SURETY COULD
EXERCISE WITH RESPECT TO ANY INDEBTEDNESS OF ANY TRANSACTION PARTY, BUT NOTHING
IN THIS SECTION 7.1(25) SHALL CONSTITUTE THE SUBORDINATED CREDITORS AS A
GUARANTOR OR SURETY.

 

7.2                                 Negative Covenants.

 


(1)                                  INCUR DEBT.  INCUR, CREATE OR ASSUME ANY
INDEBTEDNESS OTHER THAN PERMITTED DEBT, OR TRANSFER ALL OR ANY PART OF THE
MORTGAGED PROPERTY OR ANY INTEREST THEREIN, EXCEPT AS PERMITTED IN THE LOAN
DOCUMENTS.

 


(2)                                  ENCUMBRANCES.  INCUR, CREATE OR ASSUME OR
PERMIT THE INCURRENCE, CREATION OR ASSUMPTION OF ANY LIENS ON ANY PROPERTY OR
ASSETS OF THE TRANSACTION PARTIES OTHER THAN PERMITTED ENCUMBRANCES, AND SHALL
NOT TRANSFER OR PERMIT THE TRANSFER OF ANY DIRECT OR INDIRECT INTEREST (AT ANY
TIER) IN THE TRANSACTION PARTIES EXCEPT AS PERMITTED PURSUANT TO SECTION 7.5.

 


(3)                                  ENGAGE IN DIFFERENT BUSINESS.  ENGAGE TO
ANY MATERIAL EXTENT IN ANY BUSINESS OTHER THAN SUCH PERSON’S BUSINESS AS
CONDUCTED ON THE DATE HEREOF AND BUSINESSES WHICH ARE SUBSTANTIALLY SIMILAR,
RELATED OR INCIDENTAL THERETO.

 


(4)                                  INTENTIONALLY OMITTED


 


(5)                                  PARTITION.  PARTITION OR PERMIT THE
PARTITION OF ANY MORTGAGED PROPERTY.

 


(6)                                  INTENTIONALLY OMITTED

 

33

--------------------------------------------------------------------------------


 


(7)                                  INTENTIONALLY OMITTED


 


(8)                                  TRANSFER ASSETS.  TRANSFER OR PERMIT ANY
MORTGAGED PROPERTY OWNER OR OPERATING LESSEE TO TRANSFER, ANY ASSET OTHER THAN
IN THE ORDINARY COURSE OF BUSINESS AND NOT IN VIOLATION OF THE TERMS OF
SECTION 7.5 OR ANY INTEREST IN THE MORTGAGED PROPERTY EXCEPT AS MAY BE EXPRESSLY
PERMITTED HEREBY OR IN THE OTHER LOAN DOCUMENTS.

 


(9)                                  MODIFY ORGANIZATIONAL DOCUMENTS.  MODIFY OR
PERMIT ANY MORTGAGED PROPERTY OWNER OR OPERATING AFFILIATE TO MODIFY ANY OF ITS
ORGANIZATIONAL DOCUMENTS WITHOUT THE ADMINISTRATIVE AGENT’S CONSENT, OTHER THAN
(A) MODIFICATIONS NECESSARY TO CLARIFY EXISTING PROVISIONS OF SUCH
ORGANIZATIONAL DOCUMENTS; (B) MODIFICATIONS WHICH WOULD HAVE NO ADVERSE,
SUBSTANTIVE EFFECT ON THE RIGHT OR INTERESTS OF THE LENDERS IN CONJUNCTION WITH
THE LOAN OR UNDER THE LOAN DOCUMENTS AS PERMITTED UNDER THIS AGREEMENT; OR
(C) TO REFLECT ANY CHANGE IN CAPITAL ACCOUNTS, CONTRIBUTIONS, DISTRIBUTIONS, AND
ALLOCATIONS THAT DO NOT AND COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT OR A PORTFOLIO MATERIAL ADVERSE EFFECT.

 


(10)                            DISSOLVE.  DISSOLVE, WIND-UP, TERMINATE,
LIQUIDATE, MERGE WITH OR CONSOLIDATE INTO ANOTHER PERSON, EXCEPT FOLLOWING OR
SIMULTANEOUSLY WITH A REPAYMENT OF THE LOAN IN FULL OR AS EXPRESSLY PERMITTED
PURSUANT TO THIS AGREEMENT.

 


(11)                            BANKRUPTCY.  (I) FILE (OR PERMIT ANY MORTGAGED
PROPERTY OWNER OR OPERATING AFFILIATE TO FILE) A BANKRUPTCY OR INSOLVENCY
PETITION OR OTHERWISE INSTITUTE INSOLVENCY PROCEEDINGS, (II) DISSOLVE,
LIQUIDATE, CONSOLIDATE, MERGE OR SELL ALL OR SUBSTANTIALLY ALL OF ANY
TRANSACTION PARTY’S ASSETS OTHER THAN IN CONNECTION WITH THE REPAYMENT OF THE
LOAN, (III)  FILE OR SOLICIT THE FILING (OR PERMIT ANY MORTGAGED PROPERTY OWNER
OR OPERATING AFFILIATE TO FILE OR SOLICIT THE FILING) OF AN INVOLUNTARY
BANKRUPTCY PETITION AGAINST ANY OF THE TRANSACTION PARTIES, MANAGER, OR ANY
CLOSE AFFILIATE OF ANY OF THE TRANSACTION PARTIES.

 


(12)                            DISTRIBUTIONS.  (I) NO BORROWER PARTY SHALL MAKE
ANY DISTRIBUTION IF SUCH DISTRIBUTION WOULD CAUSE SUCH PERSON TO BE IN VIOLATION
OF THE MANDATORY PREPAYMENT REQUIREMENTS SET FORTH IN SECTION 3.3; (II) CNL REIT
SHALL NOT MAKE, DECLARE OR BECOME LIABLE FOR ANY DISTRIBUTION TO THE EXTENT THAT
SUCH DISTRIBUTION EXCEEDS THE SUM OF (A) $75,000,000, AND (B) THE AGGREGATE CASH
AVAILABLE FOR DISTRIBUTION FOR EACH FISCAL QUARTER ENDED SINCE THE CLOSING DATE,
LESS THE SUM OF (C) ALL DISTRIBUTIONS PAID OR DECLARED BY CNL REIT, OR FOR WHICH
CNL REIT IS LIABLE, ON OR AFTER THE CLOSING DATE, AND (D) ALL FUNDS UTILIZED ON
OR AFTER THE CLOSING DATE BY CNL REIT OR ANY OF ITS AFFILIATES TO PURCHASE,
REDEEM OR RETIRE ANY CAPITAL STOCK OF CNL REIT; PROVIDED, HOWEVER, THAT THIS
CLAUSE (II) SHALL NOT RESTRICT ANY DISTRIBUTIONS NECESSARY TO MAINTAIN CNL
REIT’S STATUS AS A REIT; OR (III) IN THE EVENT CNL REIT HAS BECOME A PUBLIC
COMPANY, CNL REIT SHALL NOT MAKE, DECLARE OR BECOME LIABLE FOR ANY DISTRIBUTIONS
DURING ANY PERIOD WHILE A NOTICED EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING; OR (IV) IN THE EVENT CNL REIT HAS NOT BECOME A PUBLIC COMPANY, CNL
REIT SHALL NOT MAKE, DECLARE OR BECOME LIABLE FOR (A) ANY DISTRIBUTIONS AFTER
THE OCCURRENCE OF A MONETARY EVENT OF DEFAULT (PROVIDED ADMINISTRATIVE AGENT HAS
DELIVERED WRITTEN NOTICE THEREOF TO THE BORROWER PARTIES); OR (B) ANY
DISTRIBUTIONS AFTER THE OCCURRENCE OF ANY OTHER NOTICED EVENT OF DEFAULT, UNLESS
SUCH DISTRIBUTIONS: (X) ARE NECESSARY TO MAINTAIN CNL REIT’S STATUS AS A REIT,
OR (Y) ARE PAID IN ACCORDANCE WITH EACH OF THE FOLLOWING RESTRICTIONS: (1) THE
DISTRIBUTION IS A PAYMENT OF DIVIDENDS CONSISTENT WITH CNL REIT’S DIVIDEND
POLICY IN EFFECT AS OF THE CLOSING DATE, AND (2) THE

 

34

--------------------------------------------------------------------------------


 

Distribution does not exceed a dividend of $0.775 per share.]  Nothing contained
in this Section 7.2(12)  shall constitute a limitation on any remedies
Administrative Agent or Lenders may have under any guaranty or security
instrument provided in connection with the Loan (including the Guaranties and
the Pledge Agreements), other than the restrictions on the right to make
Distributions as proved herein.

 


(13)                            MANAGER.


 

(A)                              THE BORROWER REPRESENTS, WARRANTS AND COVENANTS
ON BEHALF OF ITSELF, EACH MORTGAGED PROPERTY OWNER AND OPERATING AFFILIATE THAT
THE MORTGAGED PROPERTY SHALL AT ALL TIMES BE MANAGED BY AN ACCEPTABLE MANAGER
PURSUANT TO AN ACCEPTABLE MANAGEMENT AGREEMENT, EXCEPT TO THE EXTENT PROVISIONS
RELATING TO MANAGEMENT OF THE MORTGAGED PROPERTY ARE INCORPORATED INTO AN
OPERATING LEASE IN EFFECT ON THE CLOSING DATE OR OTHERWISE APPROVED BY
ADMINISTRATIVE AGENT.

 

(B)                                NOTWITHSTANDING ANY PROVISION TO THE CONTRARY
CONTAINED HEREIN OR IN THE OTHER LOAN DOCUMENTS, EXCEPT AS PROVIDED IN THIS
SECTION 7.2(13), THE BORROWER MAY NOT MODIFY OR WAIVE ANY TERMS UNDER ANY
MANAGEMENT AGREEMENT (OR PERMIT ANY SUCH ACTION) WITHOUT THE CONSENT OF THE
ADMINISTRATIVE AGENT.  WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT, THE
BORROWER SHALL BE PERMITTED TO MAKE ANY NONMATERIAL MODIFICATION TO A MANAGEMENT
AGREEMENT AND TO WAIVE ANY NONMATERIAL RIGHTS THEREUNDER, PROVIDED THAT NO SUCH
MODIFICATION OR WAIVER SHALL AFFECT THE CASH MANAGEMENT PROCEDURES SET FORTH IN
THE MANAGEMENT AGREEMENT OR THE LOAN DOCUMENTS, DECREASE THE CASH FLOW OF ANY
MORTGAGED PROPERTY, ADVERSELY AFFECT THE MARKETABILITY OF THE MORTGAGED
PROPERTY, CHANGE THE DEFINITIONS OF “DEFAULT” OR “EVENT OF DEFAULT,” CHANGE THE
DEFINITIONS OF “OPERATING EXPENSE” OR WORDS OF SIMILAR MEANING TO ADD ADDITIONAL
ITEMS TO SUCH DEFINITIONS, CHANGE ANY DEFINITIONS OR PROVISIONS SO AS TO REDUCE
THE PAYMENTS DUE THE BORROWER OR APPLICABLE OPERATING LESSEE THEREUNDER, CHANGE
THE TIMING OF REMITTANCES TO THE BORROWER OR APPLICABLE OPERATING LESSEE
THEREUNDER, INCREASE OR DECREASE RESERVE REQUIREMENTS, CHANGE THE TERM OF THE
MANAGEMENT AGREEMENT OR INCREASE ANY MANAGEMENT FEES PAYABLE UNDER THE
MANAGEMENT AGREEMENT.

 

(C)                                IN THE EVENT BORROWER DESIRES TO REPLACE A
MANAGER, IT SHALL PROMPTLY DELIVER TO ADMINISTRATIVE AGENT WRITTEN NOTICE
THEREOF, ALONG WITH THE FORM OF PROPOSED REPLACEMENT MANAGEMENT AGREEMENT.  SO
LONG AS THE PROPOSED NEW MANAGER IS AN ACCEPTABLE MANAGER, ADMINISTRATIVE AGENT
SHALL NOT UNREASONABLY WITHHOLD ITS CONSENT TO THE REPLACEMENT MANAGEMENT
AGREEMENT.

 

(D)                               THE BORROWER HEREBY AGREES THAT, SUBJECT TO
THE PROVISIONS OF THE APPLICABLE ASSIGNMENT OF MANAGEMENT AGREEMENT, IN THE
EVENT THAT (I) ANY MANAGER IS IN MATERIAL DEFAULT OF ITS OBLIGATIONS UNDER THE
APPLICABLE MANAGEMENT AGREEMENT, AND (II) AN ACCEPTABLE MANAGER HAS AGREED TO
REPLACE SUCH DEFAULTING MANAGER UPON ITS TERMINATION, THE ADMINISTRATIVE AGENT
SHALL HAVE THE RIGHT TO TERMINATE SUCH DEFAULTING MANAGER SUBSEQUENT TO AN EVENT
OF DEFAULT UNDER THIS AGREEMENT AND AN ACCELERATION OF THE LOAN.

 


(14)                            FRANCHISE FEE AND MANAGEMENT FEE.  THE BORROWER
MAY NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (WHICH
MAY BE WITHHELD IN ITS SOLE AND ABSOLUTE DISCRETION) TAKE OR PERMIT TO BE TAKEN
ANY ACTION NOT EXPRESSLY REQUIRED UNDER ANY

 

35

--------------------------------------------------------------------------------


 

Management Agreement that would increase the percentage amount of the Management
Fee, or add a new type of fee payable to any Manager relating to any Mortgaged
Property, including, without limitation, the Franchise Fee and Management Fee.

 


(15)                            MODIFY ACCOUNT AGREEMENT.  WITHOUT THE PRIOR
CONSENT OF THE ADMINISTRATIVE AGENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED, THE BORROWER SHALL NOT MODIFY (OR PERMIT THE
MODIFICATION OF) THE ACCOUNT AGREEMENT.

 


(16)                            ZONING RECLASSIFICATION.  WITHOUT THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED, (A) INITIATE OR CONSENT TO ANY ZONING
RECLASSIFICATION OF ANY PORTION OF THE MORTGAGED PROPERTY, (B) SEEK ANY VARIANCE
UNDER ANY EXISTING ZONING ORDINANCE THAT COULD RESULT IN THE USE OF THE
MORTGAGED PROPERTY BECOMING A NON-CONFORMING USE UNDER ANY ZONING ORDINANCE OR
ANY OTHER APPLICABLE LAND USE LAW, RULE OR REGULATION, OR (C) ALLOW ANY PORTION
OF THE MORTGAGED PROPERTY TO BE USED IN ANY MANNER THAT COULD RESULT IN THE USE
OF THE MORTGAGED PROPERTY BECOMING A NON-CONFORMING USE UNDER ANY ZONING
ORDINANCE OR ANY OTHER APPLICABLE LAND USE LAW, RULE OR REGULATION.

 


(17)                            INDEBTEDNESS CANCELLATION.  CANCEL OR OTHERWISE
FORGIVE OR RELEASE ANY MATERIAL CLAIM OR DEBT OWED TO IT BY ANY PERSON, EXCEPT
FOR ADEQUATE CONSIDERATION OR IN THE ORDINARY COURSE OF ITS BUSINESS.

 


(18)                            MISAPPLICATION OF FUNDS.  DISTRIBUTE ANY REVENUE
FROM THE MORTGAGED PROPERTY OR ANY PROCEEDS IN VIOLATION OF THE PROVISIONS OF
THIS AGREEMENT, FAIL TO REMIT AMOUNTS TO THE SUSPENSE ACCOUNT OR PAYMENTS
ACCOUNT AS REQUIRED BY SECTION 8.1, MISAPPROPRIATE ANY SECURITY DEPOSIT OR
PORTION THEREOF OR APPLY THE PROCEEDS OF THE LOAN IN VIOLATION OF
SECTION 7.1(18).

 


(19)                            ADVISORY AGREEMENT.  MODIFY IN ANY MATERIAL
RESPECT THE ADVISORY AGREEMENT IN A MANNER ADVERSE TO THE TRANSACTION PARTIES
WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT, OR REPLACE THE ADVISOR AS THE
ADVISOR TO CNL REIT AND BORROWER WITHOUT THE CONSENT OF THE ADMINISTRATIVE
AGENT, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD IF SUCH REPLACEMENT PROVIDER
IS AN AFFILIATE OF CNL REIT.

 


(20)                            INVESTMENTS.  MAKE ANY INVESTMENT, EXCEPT
INVESTMENTS IN THE FOLLOWING, SUBJECT TO THE LIMITATIONS SET FORTH BELOW:

 

(A)                              INVESTMENTS IN CASH AND CASH EQUIVALENTS;

 

(B)                                INVESTMENTS MADE BY A TRANSACTION PARTY
(OTHER THAN IN THE MORTGAGED REAL PROPERTY) IN THE ORDINARY COURSE OF BUSINESS,
PROVIDED THAT (I) CONSTRUCTION, DEVELOPMENT, RENOVATION, AND OTHER SIMILAR
CAPITAL EXPENDITURE PROGRAMS (“DEVELOPMENT INVESTMENTS”) WITH RESPECT TO ANY
REAL PROPERTY SHALL BE DEEMED IN THE ORDINARY COURSE OF BUSINESS FOR PURPOSES OF
THIS SECTION 7.2(21) SO LONG AS EITHER (A) SUCH DEVELOPMENT INVESTMENT IS MADE
PURSUANT TO PROJECTS OR CONTRACTS THAT HAVE ALREADY BEEN INITIATED OR EXECUTED,
RESPECTIVELY, AS OF THE CLOSING DATE; OR (B) THE AMOUNT OF SUCH INVESTMENT WITH
RESPECT TO ANY INDIVIDUAL REAL PROPERTY DOES NOT EXCEED 10% OF THE GROSS
REVENUES GENERATED BY SUCH REAL PROPERTY; AND (II) ANY INDEBTEDNESS INCURRED IN
RESPECT OF SUCH INVESTMENT, INCLUDING ANY CAPITALIZED LEASE OBLIGATIONS, SHALL
BE LIMITED AS PROVIDED IN SECTION 7.5;

 

36

--------------------------------------------------------------------------------


 

(C)                                INVESTMENTS CONSISTING OF THE ACQUISITION OF
PROJECTS, AND INVESTMENTS IN SUBSIDIARIES AND JOINT VENTURES FOR THE ACQUISITION
OF PROJECTS, IN EACH CASE MADE BY (I) THE BORROWER, OR (II) ANY OTHER
TRANSACTION PARTY OTHER THAN ANY MORTGAGED PROPERTY OWNER; PROVIDED THAT THE
CASH INVESTED IN EXCESS OF ANY ACQUISITION DEBT WHICH IS PERMITTED DEBT IN ANY
SUCH ACQUISITION AS EQUITY MAY ONLY BE OBTAINED FROM CASH AVAILABLE TO THE
BORROWER PARTIES AND NOT OTHERWISE REQUIRED TO BE APPLIED OR RETAINED PURSUANT
TO THE LOAN DOCUMENTS; AND

 

(D)                               INVESTMENT IN THE ACQUISITION, WHETHER
DIRECTLY OR BY MERGER OR SIMILAR CORPORATE TRANSACTION, OF THE ADVISOR; PROVIDED
THAT (I) SUCH TRANSACTION IS RECOMMENDED BY A COMMITTEE OF INDEPENDENT DIRECTORS
OF THE BOARD OF DIRECTORS OF CNL REIT, (II) THE PURCHASE PRICE FOR THE ADVISOR
(A) DOES NOT EXCEED $309 MILLION, AND (B) DOES NOT INCLUDE THE PAYMENT OF CASH
OR ANY OTHER PROPERTY (OTHER THAN CAPITAL STOCK OF CNL REIT OR BORROWER) BY ANY
CNL ENTITY IN EXCESS OF $30.3 MILLION, AND (III) LEHMAN BROTHERS OR ANOTHER
INTERNATIONALLY RECOGNIZED INVESTMENT BANKING FIRM HAS RENDERED A FAIRNESS
OPINION INDICATING THAT THE COMPENSATION PAID TO ADVISOR IN CONNECTION WITH SUCH
TRANSACTION IS FAIR TO THE PURCHASER FROM A FINANCIAL POINT OF VIEW.

 


(21)                            TRANSACTIONS WITH AFFILIATES.  THE TRANSACTION
PARTIES SHALL NOT, AND SHALL NOT PERMIT ANY OF THE CNL ENTITIES TO DIRECTLY OR
INDIRECTLY ENTER INTO OR PERMIT TO EXIST ANY TRANSACTION (INCLUDING, WITHOUT
LIMITATION, THE PURCHASE, SALE, LEASE OR EXCHANGE OF ANY PROPERTY OR THE
RENDERING OF ANY SERVICE) WITH (I) A HOLDER OR HOLDERS OF MORE THAN FIVE PERCENT
(5%) OF ANY CLASS OF EQUITY SECURITIES OF CNL REIT; OR (II) WITH ANY AFFILIATE
OF CNL REIT WHICH IS NOT ITS SUBSIDIARY (A “TRANSACTIONAL AFFILIATE”), EXCEPT AS
SET FORTH ON SCHEDULE 7.2(21) OR EXCEPT UPON FAIR AND REASONABLE TERMS NO LESS
FAVORABLE TO THE TRANSACTION PARTIES THAN WOULD BE OBTAINED IN A COMPARABLE
ARM’S-LENGTH TRANSACTION WITH A PERSON NOT A TRANSACTIONAL AFFILIATE.


 


(22)                            FINANCIAL COVENANTS OF BORROWER PARTIES.


 

(A)                              MAXIMUM LEVERAGE.  AT ANY TIME DURING THE
PERIODS INDICATED BELOW, THE RATIO OF TOTAL LIABILITIES FOR THE TWELVE MONTHS
THEN MOST RECENTLY ENDED TO EBITDA FOR THE FOUR FISCAL QUARTERS THEN MOST
RECENTLY ENDED, SHALL NOT BE LESS THAN THE RATIOS SET FORTH BELOW:

 

Period Ratio

 

 

 

 

 

From the Closing Date through December 31, 2004

 

8.50:1

 

 

 

During calendar year 2005

 

8.25:1

 

 

 

From January 1, 2006 to the Initial Maturity Date

 

8.00:1

 

 

 

UPON EXTENSION OF THE MATURITY DATE, FROM THE FIRST DAY FOLLOWING THE INITIAL
MATURITY DATE TO THE EXTENDED MATURITY DATE

 

7.00:1

 

37

--------------------------------------------------------------------------------


 

(B)                                MINIMUM INTEREST COVERAGE RATIO. AS OF THE
LAST DAY OF ANY FISCAL QUARTER, THE INTEREST COVERAGE RATIO SHALL NOT BE LESS
THAN 1.75.

 

(C)                                MINIMUM FIXED CHARGE COVERAGE RATIO. AS OF
THE LAST DAY OF ANY FISCAL QUARTER, THE FIXED CHARGE COVERAGE RATIO SHALL NOT BE
LESS THAN 1.50.

 

(D)                               MINIMUM NET WORTH. AT ANY TIME, NET WORTH
SHALL NOT BE LESS THAN $950,000,000.

 

(E)                                 MORTGAGED PROPERTY DSCR.  AS OF THE LAST DAY
OF ANY FISCAL QUARTER, THE MORTGAGED PROPERTY DSCR SHALL NOT BE LESS THAN (A)
1.20 DURING THE PERIOD FROM THE CLOSING DATE TO THE INITIAL MATURITY DATE, AND
(B) UPON EXTENSION OF THE MATURITY DATE, 1.30 FROM THE FIRST DAY FOLLOWING THE
INITIAL MATURITY DATE TO THE EXTENDED MATURITY DATE.

 

7.3                                 Insurance; Casualty; Condemnation;
Restoration.  The Administrative Agent has accepted the Borrower’s current
insurance program and policies through December 31, 2004 and any requirements
set forth in this Section 7.3 which are not satisfied by said current insurance
program are hereby waived through such date.

 

(1)                                  On and after December 31, 2004, the
Borrower shall, at its sole cost and expense, keep in full force and effect (or,
where applicable, cause the Mortgaged Property Owners or Operating Lessees to
keep in full force and effect) insurance coverage of the types and minimum
limits as follows during the term of this Agreement for the mutual benefit of
the Borrower and the Administrative Agent:

 

(A)                              PROPERTY INSURANCE.  INSURANCE INSURING AGAINST
LOSS OR DAMAGE BY STANDARD PERILS INCLUDED WITHIN THE CLASSIFICATION “ALL RISKS
OF PHYSICAL LOSS”. EXCEPT AS OTHERWISE PROVIDED IN SECTION 7.3.(1)(K), SUCH
INSURANCE (I) SHALL BE REPLACEMENT COST COVERAGE IN AN AMOUNT EQUAL TO 100% OF
THE ACTUAL REPLACEMENT COST OF EACH PROPERTY (EXCLUSIVE OF COSTS OF EXCAVATION,
FOUNDATION, FOOTINGS AND UNDERGROUND UTILITIES) AND WITH RESPECT TO NAMED STORM
WINDSTORM INSURANCE, 100% OF THE ACTUAL REPLACEMENT COST OF EACH PROPERTY
(EXCLUSIVE OF COSTS OF EXCAVATION, FOUNDATION, FOOTINGS AND UNDERGROUND
UTILITIES) SUBJECT TO BORROWER’S BEST EFFORTS TO OBTAIN SUCH LIMITS AT
COMMERCIALLY REASONABLE PRICES AS APPROVED BY ADMINISTRATIVE  AGENT AND
BORROWER, AND (II) SHALL HAVE DEDUCTIBLES NO GREATER THAN $1,000,000 FOR EACH
INDIVIDUAL MORTGAGED PROPERTY FOR INSURANCE REQUIRED HEREUNDER (OR, WITH RESPECT
TO NAMED STORM WINDSTORM INSURANCE, DEDUCTIBLES NO GREATER THAN 5% OF THE UNIT
VALUE OF INSURANCE  APPLICABLE TO THE MORTGAGED PROPERTY AND WITH RESPECT TO
NON-FEDERAL FLOOD INSURANCE, DEDUCTIBLES NO GREATER THAN $11,000,000 PER
OCCURRENCE). THE POLICIES OF INSURANCE CARRIED IN ACCORDANCE WITH THIS PARAGRAPH
SHALL BE PAID ANNUALLY IN ADVANCE OR APPROVED PERIODIC INSTALLMENTS AND SHALL
CONTAIN A “REPLACEMENT COST ENDORSEMENT” WITH A WAIVER OF DEPRECIATION AND WITH
AN “AGREED AMOUNT ENDORSEMENT”;

 

(B)                                LIABILITY INSURANCE.  COMMERCIAL GENERAL
LIABILITY INSURANCE, INCLUDING BROAD FORM PROPERTY DAMAGE, BLANKET CONTRACTUAL
AND PERSONAL INJURIES (INCLUDING DEATH RESULTING THEREFROM) COVERAGES AND
CONTAINING MINIMUM LIMITS PER OCCURRENCE OF $1,000,000 WITH A $2,000,000 GENERAL
AGGREGATE FOR EACH MORTGAGED PROPERTY FOR ANY POLICY YEAR. IN ADDITION, AT LEAST
$100,000,000 EXCESS AND/OR UMBRELLA LIABILITY INSURANCE SHALL BE OBTAINED AND

 

38

--------------------------------------------------------------------------------


 

maintained for claims, including legal liability imposed upon the Borrower and
all related court costs and attorneys’ fees and disbursements;

 

(C)                                WORKERS’ COMPENSATION INSURANCE.  WORKER’S
COMPENSATION INSURANCE WITH RESPECT TO ALL EMPLOYEES OF THE BORROWER AS AND TO
THE EXTENT REQUIRED BY ANY GOVERNMENTAL AUTHORITY OR REQUIREMENT OF LAW AND
EMPLOYER’S LIABILITY COVERAGE OF AT LEAST $1,000,000 WHICH IS SCHEDULED TO THE
EXCESS AND/OR UMBRELLA LIABILITY INSURANCE AS REFERENCED IN SECTION 7.3(1)(B)
ABOVE;

 

(D)                               COMMERCIAL RENTS INSURANCE.  BUSINESS OR
RENTAL INTERRUPTION INSURANCE IN AN AMOUNT SUFFICIENT TO AVOID ANY CO-INSURANCE
PENALTY AND EQUAL TO THE GREATER OF (A) THE ESTIMATED GROSS REVENUES (MINUS
ESTIMATED VARIABLE COSTS WHICH WILL NO LONGER BE INCURRED DUE TO THE BUSINESS
INTERRUPTION) FROM THE OPERATION OF THE MORTGAGED PROPERTY (INCLUDING (X) THE
TOTAL PAYABLE UNDER THE LEASES AND ALL RENTS AND (Y) THE TOTAL OF ALL OTHER
AMOUNTS TO BE RECEIVED BY THE BORROWER OR THIRD PARTIES THAT ARE THE LEGAL
OBLIGATION OF THE TENANTS), NET OF NON-RECURRING EXPENSES, FOR A PERIOD OF UP TO
THE NEXT SUCCEEDING EIGHTEEN (18) MONTHS (SUBJECT TO ADJUSTMENT FOR EACH SUCH 18
MONTH PERIOD), OR (B) THE PROJECTED OPERATING EXPENSES (INCLUDING DEBT SERVICE)
FOR THE MAINTENANCE AND OPERATION OF THE MORTGAGED PROPERTY FOR A PERIOD OF UP
TO THE NEXT SUCCEEDING EIGHTEEN (18) MONTHS AS THE SAME MAY BE REDUCED OR
INCREASED FROM TIME TO TIME DUE TO CHANGES IN SUCH OPERATING EXPENSES. THE
AMOUNT OF SUCH INSURANCE SHALL BE (A) INCREASED FROM TIME TO TIME AS AND WHEN
THE RENTS INCREASE OR THE ESTIMATES OF (OR THE ACTUAL) GROSS REVENUE (MINUS
ESTIMATED (OR ACTUAL) VARIABLE COSTS WHICH WILL NO LONGER BE INCURRED DUE TO THE
BUSINESS INTERRUPTION) INCREASES OR (B) DECREASED FROM TIME TO TIME TO THE
EXTENT RENTS OR THE ESTIMATES OF SUCH GROSS REVENUE OR VARIABLE COSTS DECREASES;

 

(E)                                 BUILDER’S ALL-RISK INSURANCE. DURING ANY
PERIOD OF REPAIR OR RESTORATION, BUILDER’S “ALL RISK” INSURANCE IN AN AMOUNT
EQUAL TO NOT LESS THAN THE FULL INSURABLE VALUE OF THE MORTGAGED PROPERTY
AGAINST SUCH RISKS (INCLUDING FIRE AND EXTENDED COVERAGE AND COLLAPSE OF THE
IMPROVEMENTS TO AGREED LIMITS) AS THE ADMINISTRATIVE AGENT MAY REQUEST, IN FORM
AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT;

 

(F)                                 BOILER AND MACHINERY INSURANCE. INSURANCE
AGAINST LOSS OR DAMAGE FROM EXPLOSION OF STEAM BOILERS, AIR CONDITIONING
EQUIPMENT, HIGH PRESSURE PIPING, MACHINERY AND EQUIPMENT, PRESSURE VESSELS OR
SIMILAR APPARATUS NOW OR HEREAFTER INSTALLED IN ANY OF THE IMPROVEMENTS AND
INSURANCE AGAINST LOSS OF OCCUPANCY OR USE ARISING FROM ANY BREAKDOWN, IN SUCH
AMOUNTS AS ARE GENERALLY AVAILABLE AT REASONABLE PREMIUMS AND ARE GENERALLY
REQUIRED BY INSTITUTIONAL LENDERS FOR PROPERTIES COMPARABLE TO THE MORTGAGED
PROPERTY;

 

(G)                                FLOOD INSURANCE. FLOOD INSURANCE IF ANY PART
OF ANY STRUCTURE OR IMPROVEMENT COMPRISING THE MORTGAGED PROPERTY IS LOCATED IN
AN AREA IDENTIFIED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY AS AN AREA
FEDERALLY DESIGNATED A “100 YEAR FLOOD PLAIN” AND (A) FLOOD INSURANCE IS
GENERALLY AVAILABLE AT REASONABLE PREMIUMS AND IN SUCH AMOUNT AS GENERALLY
REQUIRED BY INSTITUTIONAL LENDERS FOR SIMILAR PROPERTIES OR (B) IF NOT SO
AVAILABLE FROM A PRIVATE CARRIER, FROM THE FEDERAL GOVERNMENT AT COMMERCIALLY
REASONABLE PREMIUMS TO THE EXTENT AVAILABLE.

 

39

--------------------------------------------------------------------------------


 

(H)                               TERRORISM INSURANCE.  PROVIDED THAT FOREIGN
INSURANCE COVERAGE (“TERRORISM INSURANCE”) RELATING TO THE ACTS OF TERRORISM ON
BEHALF OF FOREIGN INDIVIDUALS OR INTERESTS AS CONTEMPLATED BY THE FOREIGN
TERRORISM INSURANCE ACT IS EITHER (I) COMMERCIALLY AVAILABLE, (II) COMMONLY
OBTAINED BY OWNERS OF COMMERCIAL PROPERTIES IN THE SAME GEOGRAPHIC AREA AS THE
MORTGAGED PROPERTY AND WHICH ARE SIMILAR TO THE MORTGAGED PROPERTY OR (III)
MAINTAINED FOR ANOTHER HOTEL PROPERTY IN THE SAME GEOGRAPHIC AREA AS THE
MORTGAGED PROPERTY WHICH IS AT LEAST 51% OWNED DIRECTLY OR INDIRECTLY BY ANY
BORROWER PARTY, THE BORROWER SHALL CARRY TERRORISM INSURANCE THROUGHOUT THE TERM
OF THE LOAN (INCLUDING ANY EXTENSION TERMS) ON A PER OCCURRENCE BASIS IN POLICY
AMOUNTS AS REQUIRED UNDER SECTIONS 7.3.(1)(A), (D) AND (F).

 

(I)                                    DEMOLITION AND INCREASED CONSTRUCTION
COSTS. COVERAGE TO COMPENSATE FOR THE COST OF DEMOLITION AND THE INCREASED COST
OF CONSTRUCTION FOR THE MORTGAGED PROPERTY;

 

(J)                                   LAW AND ORDINANCE INSURANCE. LAW AND
ORDINANCE INSURANCE COVERAGE IN AN AMOUNT NO LESS THAN THAT SET FORTH IN THE
INSURANCE POLICIES COVERING THE MORTGAGED PROPERTY AS OF THE DATE HEREOF;

 

(K)                               OTHER INSURANCE. UPON SIXTY (60) DAYS’ WRITTEN
NOTICE, SUCH OTHER REASONABLE TYPES OF INSURANCE NOT COVERED IN SECTIONS
7.3(1)(A) THROUGH 7.3(1)(J) AND IN SUCH REASONABLE AMOUNTS AS THE ADMINISTRATIVE
AGENT FROM TIME TO TIME MAY REASONABLY REQUEST AGAINST SUCH OTHER INSURABLE
HAZARDS (BUT NOT EARTHQUAKE) WHICH AT THE TIME ARE COMMONLY INSURED AGAINST FOR
PROPERTY SIMILAR TO THE MORTGAGED PROPERTY LOCATED IN OR AROUND THE REGION IN
WHICH THE MORTGAGED PROPERTY IS LOCATED AND AS MAY BE REASONABLY REQUIRED TO
PROTECT THE ADMINISTRATIVE AGENT’S INTERESTS.  THE BORROWER MUST MAINTAIN
SEISMIC INSURANCE AS FOLLOWS:

 

(I)                                     IF A MORTGAGED PROPERTY IS LOCATED IN AN
“EARTHQUAKE PRONE ZONE” AS DETERMINED BY THE U.S. GEOLOGICAL SURVEY, EARTHQUAKE
INSURANCE IN AN AMOUNT NO LESS THAN THE PROBABLE MAXIMUM LOSS LESS ANY
APPLICABLE DEDUCTIBLES NOT EXCEEDING 10% OF THE FULL REPLACEMENT VALUE OF SUCH
PROPERTY, INCLUDING BUSINESS INTERRUPTION COVERAGE, IN AN AMOUNT NOT LESS THAN
THE AMOUNT REQUIRED UNDER SECTION 7.3.(1), ALL AS DETERMINED BY A RECOGNIZED
EARTHQUAKE ENGINEERING FIRM, AND

 

(II)                                  SINKHOLE AND MINE SUBSIDENCE INSURANCE, IF
REQUIRED, AS DETERMINED BY ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION AND IN
FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT, PROVIDE THAT THE
INSURANCE PURSUANT TO THIS SECTION 7.3 (1)(K)(II) SHALL BE ON TERMS CONSISTENT
WITH THE ALL RISK INSURANCE POLICY REQUIRED UNDER SECTION 7.3(1)(A);

 

(L)                                 RATINGS OF INSURERS. ALL INSURANCE PROVIDE
FOR IN SECTION 7.3(1) SHALL BE OBTAINED AND MAINTAIN, OR CAUSE TO BE MAINTAINED,
AT ALL TIMES INSURANCE FOR ITSELF AND ITS PROPERTIES UNDER VALID AND ENFORCEABLE
POLICIES, IN FORM AND SUBSTANCE ACCEPTABLE TO ADMINISTRATIVE AGENT.  ANY NEW
POLICIES FOR MORTGAGED PROPERTY SHALL BE ISSUED BY FINANCIALLY SOUND AND
RESPONSIBLE INSURANCE COMPANIES AUTHORIZED TO DO BUSINESS IN THE STATE AND
HAVING A CLAIMS PAYING ABILITY RATING OF “A-” OR BETTER BY S&P (OR SUCH OTHER
DEBT RATING AGENCIES APPROVED BY ADMINISTRATIVE AGENT) AND A GENERAL POLICY
RATING OF “A-” OR BETTER AND A FINANCIAL SIZE OF XII OR BETTER BY A.M. BEST
COMPANY, INC.  THE POLICIES FOR MORTGAGED PROPERTIES SHALL DESIGNATE
ADMINISTRATIVE AGENT AND   ITS SUCCESSORS AND ASSIGNS AS ADDITIONAL INSUREDS,

 

40

--------------------------------------------------------------------------------


 

mortgagees and/or loss payee as deemed appropriate by Administrative Agent.  Not
less than ten (10) days prior to the expiration dates of the Policies
theretofore furnished to Administrative Agent, renewal Policies accompanied by
evidence satisfactory to Administrative Agent of payment of the premiums due
thereunder (the “Insurance Premiums”) shall be delivered by Borrower to
Administrative Agent.

 

(M)                            FORM OF INSURANCE POLICIES; ENDORSEMENTS. THE
POLICIES (I) SHALL NAME THE ADMINISTRATIVE AGENT AND ITS SUCCESSORS AND/OR
ASSIGNS AS THEIR INTEREST MAY APPEAR AS AN ADDITIONAL INSURED, MORTGAGEE OR AS A
LOSS PAYEE (EXCEPT THAT IN THE CASE OF GENERAL LIABILITY INSURANCE, THE
ADMINISTRATIVE AGENT SHALL BE NAMED AN ADDITIONAL INSURED AND NOT A LOSS PAYEE);
(II) SHALL CONTAIN A NON-CONTRIBUTORY STANDARD MORTGAGEE CLAUSE AND, EXCEPT WITH
RESPECT TO GENERAL LIABILITY INSURANCE AND WORKERS’ COMPENSATION INSURANCE, A
LENDER’S MORTGAGEE ENDORSEMENT, OR THEIR EQUIVALENTS; (III) SHALL INCLUDE
EFFECTIVE WAIVERS BY THE INSURER OF ALL CLAIMS FOR INSURANCE PREMIUMS AGAINST
ALL LOSS PAYEES, ADDITIONAL INSUREDS AND NAMED INSUREDS (OTHER THAN THE
BORROWER) AND ALL RIGHTS OF SUBROGATION AGAINST ANY LOSS PAYEE, ADDITIONAL
INSURED OR NAMED INSURED; (IV) SHALL CONTAIN SUCH PROVISIONS AS THE
ADMINISTRATIVE AGENT DEEMS REASONABLY NECESSARY OR DESIRABLE TO PROTECT ITS
INTEREST, INCLUDING ENDORSEMENTS PROVIDING THAT NEITHER THE BORROWER, THE
ADMINISTRATIVE AGENT NOR ANY OTHER PARTY SHALL BE A CONTRIBUTOR- INSURER (EXCEPT
DEDUCTIBLES) UNDER SAID POLICIES AND THAT NO MATERIAL MODIFICATION, REDUCTION,
CANCELLATION OR TERMINATION IN AMOUNT OF, OR MATERIAL CHANGE (OTHER THAN AN
INCREASE) IN, COVERAGE OF ANY OF THE POLICIES SHALL BE EFFECTIVE UNTIL AT LEAST
THIRTY (30) DAYS AFTER RECEIPT BY EACH NAMED INSURED, ADDITIONAL INSURED AND
LOSS PAYEE OF WRITTEN NOTICE THEREOF OR TEN (10) DAYS AFTER RECEIPT OF SUCH
NOTICE WITH RESPECT TO NONPAYMENT OF PREMIUM; (V) SHALL PERMIT THE
ADMINISTRATIVE AGENT TO PAY THE PREMIUMS AND CONTINUE ANY INSURANCE UPON FAILURE
OF THE BORROWER TO PAY PREMIUMS WHEN DUE, UPON THE INSOLVENCY OF ANY OF THE
BORROWER OR THROUGH FORECLOSURE OR OTHER TRANSFER OF TITLE TO THE MORTGAGED
PROPERTY (IT BEING UNDERSTOOD THAT THE BORROWER’S RIGHTS TO COVERAGE UNDER SUCH
POLICIES MAY NOT BE ASSIGNABLE WITHOUT THE CONSENT OF THE INSURER); AND (VI)
SHALL PROVIDE THAT ANY PROCEEDS SHALL BE PAYABLE TO THE ADMINISTRATIVE AGENT AND
BORROWER AS THEIR INTERESTS MAY APPEAR AND THAT THE INSURANCE SHALL NOT BE
IMPAIRED OR INVALIDATED BY VIRTUE OF (A) ANY ACT, FAILURE TO ACT, NEGLIGENCE OF,
OR VIOLATION OF DECLARATIONS, WARRANTIES OR CONDITIONS CONTAINED IN SUCH POLICY
BY THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OTHER NAMED INSURED, ADDITIONAL
INSURED OR LOSS PAYEE, EXCEPT FOR THE WILLFUL MISCONDUCT OF THE ADMINISTRATIVE
AGENT KNOWINGLY IN VIOLATION OF THE CONDITIONS OF SUCH POLICY, (B) THE
OCCUPATION, USE, OPERATION OR MAINTENANCE OF THE MORTGAGED PROPERTY FOR PURPOSES
MORE HAZARDOUS THAN PERMITTED BY THE TERMS OF THE POLICY, (C) ANY FORECLOSURE OR
OTHER PROCEEDING OR NOTICE OF SALE RELATING TO THE MORTGAGED PROPERTY, OR (D)
ANY CHANGE IN THE POSSESSION OF THE MORTGAGED PROPERTY WITHOUT A CHANGE IN THE
IDENTITY OF THE HOLDER OF ACTUAL TITLE TO THE MORTGAGED PROPERTY (PROVIDED THAT
WITH RESPECT TO ITEMS (C) AND (D), ANY NOTICE REQUIREMENTS OF THE APPLICABLE
POLICIES ARE SATISFIED).

 

(N)                               PREMIUMS; CERTIFICATES; RENEWALS.

 

(I)                                     THE BORROWER SHALL PAY OR CAUSE TO BE
PAID THE PREMIUMS FOR SUCH POLICIES (THE “INSURANCE PREMIUMS”) AS THE SAME
BECOME DUE AND PAYABLE AND SHALL FURNISH TO THE ADMINISTRATIVE AGENT THE
RECEIPTS FOR THE PAYMENT OF THE INSURANCE PREMIUMS OR OTHER EVIDENCE OF SUCH
PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (PROVIDED, HOWEVER,
THAT BORROWER IS NOT REQUIRED TO FURNISH SUCH EVIDENCE OF PAYMENT TO THE
ADMINISTRATIVE AGENT IF SUCH INSURANCE PREMIUMS ARE TO BE PAID BY THE
ADMINISTRATIVE AGENT

 

41

--------------------------------------------------------------------------------


 

pursuant to the terms of this Agreement).  Within thirty (30) days after request
by the Administrative Agent, the Borrower shall obtain such increases in the
amounts of coverage required hereunder as may be reasonably requested in writing
by the Administrative Agent (except with respect to the Terrorism Insurance and
seismic insurance required hereunder), taking into consideration changes in
liability laws, changes in prudent customs and practices, and the like. In the
event the Borrower satisfies the requirements under this Section 7.3(1)(N)
through the use of a Policy covering properties in addition to the Mortgaged
Property, then (unless such policy is provided in substantially the same manner
as it is as of the date hereof), the Borrower shall provide evidence
satisfactory to the Administrative Agent that the Insurance Premiums for the
Mortgaged Property are separately allocated under such Policy to the Mortgaged
Property and that payment of such allocated amount (A) shall maintain the
effectiveness of such Policy as to the Mortgaged Property and (B) shall
otherwise provide the same protection as would a separate policy that complies
with the terms of this Agreement as to the Mortgaged Property, notwithstanding
the failure of payment of any other portion of the insurance premiums.

 

(II)                                  THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT ON OR PRIOR TO THE CLOSING DATE ACCEPTABLE INSURANCE
EVIDENCE IN THE FORM OF CERTIFICATES SETTING FORTH IN REASONABLE DETAIL THE
MATERIAL TERMS (INCLUDING ANY APPLICABLE NOTICE REQUIREMENTS) OF ALL POLICIES
FROM THE RESPECTIVE INSURANCE COMPANIES (OR THEIR AUTHORIZED AGENTS) THAT ISSUED
THE POLICIES, INCLUDING THAT SUCH POLICIES MAY NOT BE CANCELED OR MODIFIED IN
ANY MATERIAL RESPECT WITHOUT THIRTY (30) DAYS’ PRIOR NOTICE TO THE
ADMINISTRATIVE AGENT, OR TEN (10) DAYS’ NOTICE WITH RESPECT TO NONPAYMENT OF
PREMIUM.

 

(III)                               PRIOR TO THE EXPIRATION, TERMINATION OR
CANCELLATION OF ANY POLICY, THE BORROWER SHALL RENEW SUCH POLICY OR OBTAIN A
REPLACEMENT POLICY OR POLICIES (OR A BINDING COMMITMENT FOR SUCH REPLACEMENT
POLICY OR POLICIES), WHICH SHALL BE EFFECTIVE NO LATER THAN THE DATE OF THE
EXPIRATION, TERMINATION OR CANCELLATION OF THE PREVIOUS POLICY, AND SHALL
DELIVER TO THE ADMINISTRATIVE AGENT ACCEPTABLE INSURANCE EVIDENCE IN THE FORM OF
A CERTIFICATE IN RESPECT OF SUCH POLICY OR POLICIES (A) CONTAINING THE SAME
INFORMATION AS THE CERTIFICATES REQUIRED TO BE DELIVERED BY THE BORROWER
PURSUANT TO CLAUSE (II) ABOVE, OR A COPY OF THE BINDING COMMITMENT FOR SUCH
POLICY OR POLICIES AND (B) CONFIRMING THAT SUCH POLICY COMPLIES WITH ALL
REQUIREMENTS HEREOF.

 

(IV)                              IF THE BORROWER DOES NOT FURNISH TO THE
ADMINISTRATIVE AGENT THE CERTIFICATES AS REQUIRED UNDER CLAUSE (III) ABOVE, UPON
THREE (3) BUSINESS DAYS PRIOR NOTICE TO THE BORROWER, THE ADMINISTRATIVE AGENT
MAY PROCURE, BUT SHALL NOT BE OBLIGATED TO PROCURE, SUCH REPLACEMENT POLICY OR
POLICIES AND PAY THE INSURANCE PREMIUMS THEREFOR, AND THE BORROWER AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT FOR THE COST OF SUCH INSURANCE PREMIUMS
PROMPTLY ON DEMAND.

 

(O)                               SEPARATE INSURANCE. THE BORROWER SHALL NOT
TAKE OUT SEPARATE INSURANCE CONTRIBUTING IN THE EVENT OF LOSS WITH THAT REQUIRED
TO BE MAINTAINED PURSUANT TO THIS SECTION 7.3(1) UNLESS SUCH INSURANCE COMPLIES
WITH THIS SECTION 7.3(1).

 

(P)                                 BLANKET POLICIES. THE INSURANCE COVERAGE
REQUIRED UNDER THIS SECTION 7.3(1) MAY BE EFFECTED UNDER A BLANKET POLICY OR
POLICIES COVERING THE MORTGAGED

 

42

--------------------------------------------------------------------------------


 

Property and other properties and assets not constituting a part of the
Mortgaged Property; provided that any such blanket policy shall specify, except
in the case of public liability insurance, the portion of the total coverage of
such policy that is allocated to the Mortgaged Property, and any sublimits in
such blanket policy applicable to the Mortgaged Property, which amounts shall
not be less than the amounts required pursuant to this Section 7.3(1) and which
shall in any case comply in all other respects with the requirements of this
Section 7.3(1). Upon the Administrative Agent’s request, the Borrower shall
deliver to the Administrative Agent an Officer’s Certificate setting forth (i)
the number of properties covered by such policy, (ii) the location by city (if
available, otherwise, county) and state of the properties, (iii) the average
square footage of the properties (or the aggregate square footage or room count,
if applicable), (iv) a brief description of the typical construction type
included in the blanket policy and (v) such other information as the
Administrative Agent may reasonably request.

 


(2)                                  CONDEMNATION AND INSURANCE PROCEEDS.


 

(A)                              RIGHT TO ADJUST.

 

(I)                                     IF ONE OR MORE MORTGAGED PROPERTY IS
DAMAGED OR DESTROYED, IN WHOLE OR IN PART IN ANY MATERIAL RESPECT, BY A
CASUALTY, THE BORROWER SHALL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE
ADMINISTRATIVE AGENT, GENERALLY DESCRIBING THE NATURE AND EXTENT OF SUCH
CASUALTY. FOLLOWING THE OCCURRENCE OF A CASUALTY, THE BORROWER, REGARDLESS OF
WHETHER PROCEEDS ARE AVAILABLE, SHALL IN A REASONABLY PROMPT MANNER PROCEED TO
RESTORE, REPAIR, REPLACE OR REBUILD THE MORTGAGED PROPERTY TO THE EXTENT
PRACTICABLE TO BE OF AT LEAST EQUAL VALUE AND OF SUBSTANTIALLY THE SAME
CHARACTER AS PRIOR TO THE CASUALTY, ALL IN ACCORDANCE WITH THE TERMS HEREOF
APPLICABLE TO ALTERATIONS.

 

(II)                                  SUBJECT TO CLAUSE (V) BELOW, IN THE EVENT
OF A CASUALTY WHERE THE LOSS DOES NOT EXCEED $5,000,000, THE BORROWER MAY SETTLE
AND ADJUST SUCH CLAIM; PROVIDED THAT SUCH ADJUSTMENT IS CARRIED OUT IN A
COMPETENT AND TIMELY MANNER. IN SUCH CASE, THE BORROWER IS HEREBY AUTHORIZED TO
COLLECT AND RECEIPT FOR THE ADMINISTRATIVE AGENT ANY PROCEEDS.

 

(III)                               SUBJECT TO CLAUSE (V) BELOW, IN THE EVENT OF
A CASUALTY WHERE THE LOSS EXCEEDS $5,000,000, THE BORROWER MAY SETTLE AND ADJUST
SUCH CLAIM ONLY WITH THE CONSENT OF THE ADMINISTRATIVE AGENT (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) AND THE ADMINISTRATIVE AGENT
SHALL HAVE THE OPPORTUNITY TO PARTICIPATE, AT THE BORROWER’S COST, IN ANY SUCH
ADJUSTMENTS.

 

(IV)                              THE PROCEEDS OF ANY POLICY IN EXCESS OF
$1,000,000 SHALL BE DUE AND PAYABLE JOINTLY TO THE ADMINISTRATIVE AGENT AND
BORROWER AS THEIR INTERESTS MAY APPEAR AND HELD AND APPLIED IN ACCORDANCE WITH
THE TERMS HEREOF, WITH ADMINISTRATIVE AGENT TO BE SHOWN AS MORTGAGEE AND LOSS
PAYEE ON ALL PROPERTY INSURANCE EXCEPT AS OTHERWISE EXPRESSLY REQUIRED UNDER THE
TERMS OF ANY MANAGEMENT AGREEMENT OR OPERATING LEASE WITH OTHER THAN AN
OPERATING AFFILIATE.

 

(V)                                 NOTWITHSTANDING THE TERMS OF CLAUSES (I) AND
(II) ABOVE, THE ADMINISTRATIVE AGENT SHALL HAVE THE SOLE AUTHORITY TO ADJUST ANY
CLAIM WITH RESPECT TO A CASUALTY AND TO COLLECT ALL PROCEEDS IF AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING.

 

43

--------------------------------------------------------------------------------


 

(B)                                RIGHT OF THE BORROWER TO APPLY TO
RESTORATION. IN THE EVENT OF (A) A CASUALTY THAT DOES NOT CONSTITUTE A MATERIAL
CASUALTY, OR (B) A CONDEMNATION THAT DOES NOT CONSTITUTE A MATERIAL
CONDEMNATION, THE ADMINISTRATIVE AGENT SHALL PERMIT THE APPLICATION OF THE
PROCEEDS (AFTER REIMBURSEMENT OF ANY EXPENSES INCURRED BY THE ADMINISTRATIVE
AGENT) TO REIMBURSE THE BORROWER FOR THE COST OF RESTORING, REPAIRING, REPLACING
OR REBUILDING OR OTHERWISE CURING TITLE DEFECTS AT THE MORTGAGED PROPERTY (THE
“RESTORATION”), IN THE MANNER REQUIRED HEREBY, PROVIDED AND ON THE CONDITION
THAT (1) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE THEN CONTINUING AND (2)
IN THE REASONABLE JUDGMENT OF THE ADMINISTRATIVE AGENT:

 

(I)                                     THE MORTGAGED PROPERTY CAN BE RESTORED
TO AN ECONOMIC UNIT NOT MATERIALLY LESS VALUABLE (TAKING INTO ACCOUNT THE EFFECT
OF THE TERMINATION OF ANY LEASES AND THE PROCEEDS OF ANY RENTAL LOSS OR BUSINESS
INTERRUPTION INSURANCE WHICH THE BORROWER RECEIVES OR IS ENTITLED TO RECEIVE, IN
EACH CASE, DUE TO SUCH CASUALTY OR CONDEMNATION) AND NOT MATERIALLY LESS USEFUL
THAN THE SAME WAS PRIOR TO THE CASUALTY OR CONDEMNATION,

 

(II)                                  THE MORTGAGED PROPERTIES, AFTER SUCH
RESTORATION AND STABILIZATION, WILL ADEQUATELY SECURE THE OUTSTANDING BALANCE OF
THE LOAN,

 

(III)                               THE RESTORATION CAN BE COMPLETED BY THE
EARLIEST TO OCCUR OF:

 

(A) the date on which the business interruption insurance carried by the
Borrower with respect to the Mortgaged Property shall expire;

 

(B) the 180th day prior to the Maturity Date, and

 

(C) with respect to a Casualty, the expiration of the payment period on the
rental loss or business interruption insurance coverage in respect of such
Casualty; and

 

(IV)                              AFTER RECEIVING REASONABLY SATISFACTORY
EVIDENCE TO SUCH EFFECT, DURING THE PERIOD OF THE RESTORATION, THE SUM OF (A)
INCOME DERIVED FROM EACH MORTGAGED PROPERTY (COLLECTIVELY), PLUS (B) PROCEEDS OF
RENTAL LOSS INSURANCE OR BUSINESS INTERRUPTION INSURANCE, IF ANY, PAYABLE
TOGETHER WITH SUCH OTHER MONIES AS THE BORROWER MAY IRREVOCABLY MAKE AVAILABLE
FOR THE RESTORATION, WILL EQUAL OR EXCEED 105% OF THE SUM OF (X) OPERATING
EXPENSES AND (Y) THE DEBT SERVICE.

 

Notwithstanding the foregoing, if any of the conditions set forth in sub-clauses
(1) and (2) of the proviso in this Section 7.3(2)(B) is not satisfied, then,
unless the Administrative Agent shall otherwise elect, at its sole option, the
Proceeds shall be applied in the following order of priority: (A) first, to
prepay the principal of the Loan up to the Release Amount for such Mortgaged
Property; (B) second, to pay the amount of (1) all accrued and unpaid interest
in respect of the principal amount of the Loan so prepaid through the date which
is the final day of the Interest Period in which such prepayment is made
(including, if an Event of Default has occurred and is then continuing, interest
owed at the Default Rate), and (2) all other sums  then due and owing under the
Loan Documents and (C) third, to reimburse the Administrative Agent for any fees
and expenses of the Administrative Agent incurred in connection therewith (it
being agreed that, upon satisfaction in full of the entitlements under clauses
(A), (B) and (C) of this sentence, the

 

44

--------------------------------------------------------------------------------


 

Borrower shall be entitled to receive the balance of the Proceeds, if any, and a
release of the Lien of the applicable Security Instrument and the other Loan
Documents with respect to the Mortgaged Property in accordance with and subject
to the terms of this Agreement).  Notwithstanding the foregoing, or the
provisions of Section (C) below, Proceeds must be applied in accordance with the
requirements of any Management Agreement or Operating Lease which is not with an
Operating Affiliate.

 

(C)                                MATERIAL CASUALTY OR CONDEMNATION AND THE
ADMINISTRATIVE AGENT’S RIGHT TO APPLY. IN THE EVENT OF A MATERIAL CASUALTY OR A
MATERIAL CONDEMNATION, THEN THE ADMINISTRATIVE AGENT SHALL HAVE THE OPTION TO
(I) APPLY THE PROCEEDS HEREOF IN THE FOLLOWING ORDER OF PRIORITY: (A) FIRST, TO
PREPAY THE PRINCIPAL OF THE LOAN UP TO THE RELEASE AMOUNT FOR SUCH MORTGAGED
PROPERTY; (B) SECOND, TO PAY THE AMOUNT OF (1) ALL ACCRUED AND UNPAID INTEREST
IN RESPECT OF THE PRINCIPAL AMOUNT OF THE LOAN SO PREPAID THROUGH THE DATE WHICH
IS THE FINAL DAY OF THE INTEREST PERIOD IN WHICH SUCH PREPAYMENT IS MADE
(INCLUDING, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS THEN CONTINUING, INTEREST
OWED AT THE DEFAULT RATE), AND (2) ALL OTHER SUMS THEN DUE AND OWING UNDER THE
LOAN DOCUMENTS; AND (C) THIRD, TO REIMBURSE THE ADMINISTRATIVE AGENT FOR ANY
FEES AND EXPENSES OF THE ADMINISTRATIVE AGENT INCURRED IN CONNECTION THEREWITH
(IT BEING AGREED THAT, UPON SATISFACTION IN FULL OF THE ENTITLEMENTS UNDER
CLAUSES (A), (B) AND (C) OF THIS SENTENCE, THE BORROWER SHALL BE ENTITLED TO
RECEIVE THE BALANCE OF THE PROCEEDS, IF ANY AND A RELEASE OF THE LIEN OF THE
APPLICABLE SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS WITH RESPECT TO THE
MORTGAGED PROPERTY IN ACCORDANCE WITH AND SUBJECT TO THE TERMS OF THIS
AGREEMENT), OR (II) MAKE SUCH PROCEEDS AVAILABLE TO REIMBURSE THE BORROWER FOR
THE COST OF ANY RESTORATION IN THE MANNER SET FORTH BELOW IN SECTION 7.3(2)(D)
HEREOF.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN THE EVENT
OF A MATERIAL CASUALTY OR A MATERIAL CONDEMNATION, WHERE THE BORROWER CANNOT
RESTORE, REPAIR, REPLACE OR REBUILD THE MORTGAGED PROPERTY TO BE OF AT LEAST
SUBSTANTIALLY EQUAL VALUE AND OF SUBSTANTIALLY THE SAME CHARACTER AS PRIOR TO
THE MATERIAL CASUALTY OR MATERIAL CONDEMNATION OR TITLE DEFECT BECAUSE THE
MORTGAGED PROPERTY IS A LEGALLY NON-CONFORMING USE OR AS A RESULT OF ANY OTHER
LEGAL REQUIREMENT, THE BORROWER HEREBY AGREES THAT THE ADMINISTRATIVE AGENT MAY
APPLY THE PROCEEDS PAYABLE IN CONNECTION THEREWITH IN ACCORDANCE WITH CLAUSES
(A),(B) AND (C).

 

(D)                               MANNER OF RESTORATION AND REIMBURSEMENT. IF
THE BORROWER IS ENTITLED PURSUANT TO SECTIONS 7.3(2)(B) OR 7.3(2)(C) ABOVE TO
REIMBURSEMENT OUT OF PROCEEDS (AND THE CONDITIONS SPECIFIED THEREIN SHALL HAVE
BEEN SATISFIED), SUCH PROCEEDS SHALL BE DISBURSED ON A MONTHLY BASIS UPON THE
ADMINISTRATIVE AGENT BEING FURNISHED WITH (I) SUCH ARCHITECT’S CERTIFICATES,
WAIVERS OF LIEN, CONTRACTOR’S SWORN STATEMENTS, TITLE INSURANCE ENDORSEMENTS,
BONDS, PLATS OF SURVEY AND SUCH OTHER EVIDENCES OF COST, PAYMENT AND PERFORMANCE
AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE AND APPROVE, AND(II) ALL
PLANS AND SPECIFICATIONS FOR SUCH RESTORATION, SUCH PLANS AND SPECIFICATIONS TO
BE APPROVED BY THE ADMINISTRATIVE AGENT PRIOR TO COMMENCEMENT OF ANY WORK (SUCH
APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED). IN ADDITION, NO PAYMENT
MADE PRIOR TO THE FINAL COMPLETION OF THE RESTORATION (EXCLUDING PUNCH-LIST
ITEMS) SHALL EXCEED NINETY PERCENT (90%) OF THE AGGREGATE VALUE OF THE WORK
PERFORMED FROM TIME TO TIME; FUNDS OTHER THAN PROCEEDS SHALL BE DISBURSED PRIOR
TO DISBURSEMENT OF SUCH PROCEEDS; AND AT ALL TIMES, THE UNDISBURSED BALANCE OF
SUCH PROCEEDS REMAINING IN THE HANDS OF THE ADMINISTRATIVE AGENT, TOGETHER WITH
FUNDS DEPOSITED FOR THAT PURPOSE OR IRREVOCABLY COMMITTED TO THE SATISFACTION OF
THE ADMINISTRATIVE AGENT BY OR ON BEHALF OF THE BORROWER FOR THAT PURPOSE, SHALL
BE AT LEAST SUFFICIENT IN THE REASONABLE JUDGMENT OF THE ADMINISTRATIVE AGENT

 

45

--------------------------------------------------------------------------------


 

to pay for the cost of completion of the Restoration, free and clear of all
Liens or claims for Lien. Prior to any disbursement, the Administrative Agent
shall have received evidence reasonably satisfactory to it of the estimated cost
of completion of the Restoration (such estimate to be made by the Borrower’s
architect or contractor and approved by the Administrative Agent in its
reasonable discretion), and the Borrower shall have deposited with the
Administrative Agent Eligible Collateral in an amount equal to the excess (if
any) of such estimated cost of completion over the net Proceeds.  Any surplus
which may remain out of Proceeds received pursuant to a Casualty shall be paid
to the Borrower after payment of such costs of Restoration. Any surplus which
may remain out of Proceeds received pursuant to a Condemnation shall be
delivered to the Administrative Agent for deposit into the Payments Account to
be held and disbursed in accordance with the terms of this Agreement.

 

(E)                                 CONDEMNATION.  BORROWER SHALL PROMPTLY
NOTIFY, OR CAUSE TO BE NOTIFIED, ADMINISTRATIVE AGENT OF THE ACTUAL OR
THREATENED COMMENCEMENT OF ANY PROCEEDING FOR THE CONDEMNATION OF ANY MORTGAGED
PROPERTIES OF WHICH BORROWER OR ANY OPERATING AFFILIATE HAS KNOWLEDGE AND
DELIVER OR CAUSE TO BE DILIGENTLY DELIVERED TO ADMINISTRATIVE AGENT COPIES OF
ANY AND ALL PAPERS SERVED IN CONNECTION WITH SUCH PROCEEDINGS.  ADMINISTRATIVE
AGENT MAY PARTICIPATE IN ANY SUCH PROCEEDINGS, AND BORROWER SHALL FROM TIME TO
TIME DELIVER TO ADMINISTRATIVE AGENT ALL INSTRUMENTS REQUESTED BY IT TO PERMIT
SUCH PARTICIPATION.  BORROWER SHALL, AT ITS EXPENSE, DILIGENTLY PROSECUTE OR
CAUSE TO BE DILIGENTLY PROSECUTED ANY SUCH PROCEEDINGS, AND SHALL CONSULT WITH
ADMINISTRATIVE AGENT, ITS ATTORNEYS, AND EXPERTS, AND COOPERATE WITH THEM IN THE
CARRYING ON OR DEFENSE OF ANY SUCH PROCEEDINGS.  BORROWER MAY SETTLE AND
COMPROMISE THE PROCEEDS OF ANY CONDEMNATION WHERE THE LOSS EXCEEDS $5,000,000
ONLY WITH THE CONSENT OF THE ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED).  NOTWITHSTANDING ANY TAKING BY ANY PUBLIC OR
QUASI-PUBLIC AUTHORITY THROUGH CONDEMNATION OR OTHERWISE (INCLUDING BUT NOT
LIMITED TO ANY TRANSFER MADE IN LIEU OF OR IN ANTICIPATION OF THE EXERCISE OF
SUCH TAKING), THE BORROWER SHALL CONTINUE TO PAY THE OBLIGATIONS AT THE TIME AND
IN THE MANNER PROVIDED FOR HEREIN AND THE OTHER LOAN DOCUMENTS, AND THE
OBLIGATIONS SHALL NOT BE REDUCED UNLESS AND UNTIL ANY PROCEEDS SHALL HAVE BEEN
ACTUALLY RECEIVED AND APPLIED BY ADMINISTRATIVE AGENT, AFTER THE DEDUCTION OF
EXPENSES OF COLLECTION, TO THE REDUCTION OR DISCHARGE OF THE OBLIGATIONS
PURSUANT TO THE TERMS OF SECTION 7.3(2)(B) OR 7.3(2)(C) ABOVE.  ADMINISTRATIVE
AGENT SHALL NOT BE LIMITED TO THE INTEREST PAID ON SUCH PROCEEDS BY THE
CONDEMNING AUTHORITY BUT SHALL BE ENTITLED TO RECEIVE OUT OF SUCH PROCEEDS
INTEREST AT THE RATE OR RATES PROVIDED HEREIN APPLICABLE TO THE LOAN.  TO THE
EXTENT THE PROCEEDS OF ANY CONDEMNATION ARE TO BE APPLIED BY ADMINISTRATIVE
AGENT PURSUANT TO SECTION 7.3(2)(B) OR 7.3(2)(C) ABOVE, THE BORROWER SHALL CAUSE
SUCH PROCEEDS TO BE PAID DIRECTLY TO THE ADMINISTRATIVE AGENT TO BE HELD AND
APPLIED PURSUANT TO SUCH PROVISIONS.  IF ANY MORTGAGED PROPERTY OR ANY PORTION
THEREOF IS TAKEN BY A CONDEMNING AUTHORITY, THE BORROWER SHALL OR SHALL CAUSE
THE OPERATING LESSEE THEREOF TO PROMPTLY COMMENCE AND DILIGENTLY PROSECUTE THE
RESTORATION OF SUCH MORTGAGED PROPERTY TO THE EXTENT PRACTICABLE TO BE OF AT
LEAST EQUAL VALUE AND OF SUBSTANTIALLY THE SAME CHARACTER AS PRIOR TO SUCH
CONDEMNATION.

 

7.4                                 Impositions, Other Charges, Liens and Other
Items.

 


(1)                                  BORROWER TO PAY IMPOSITIONS AND OTHER
CHARGES.  THE BORROWER SHALL PAY, OR CAUSE THE APPLICABLE MORTGAGED PROPERTY
OWNER OR OPERATING LESSEE TO PAY, ALL IMPOSITIONS NOW OR HEREAFTER LEVIED OR
ASSESSED OR IMPOSED AGAINST THE MORTGAGED PROPERTY OR ANY PART

 

46

--------------------------------------------------------------------------------


 

thereof prior to the imposition of any interest, charges or expenses for the
non-payment thereof and shall pay all Other Charges on or before the date they
are due. Subject to the Borrower’s right of contest set forth in Section 7.4(3),
the Administrative Agent, on behalf of the Borrower, may pay, but shall not be
obligated to pay, all Impositions and Other Charges which are attributable to or
affect the Mortgaged Property or the Borrower directly to the applicable taxing
authority with respect thereto, and the Borrower agrees to reimburse the
Administrative Agent for such payments promptly on demand. Nothing contained in
this Agreement or the Security Instruments shall be construed to require the
Borrower to pay any tax, assessment, levy or charge imposed on the
Administrative Agent in the nature of a franchise, capital levy, estate,
inheritance, succession, income or net revenue tax.

 


(2)                                  NO LIENS.  SUBJECT TO ITS RIGHT OF CONTEST
SET FORTH IN SECTION 7.4(3), THE BORROWER SHALL AT ALL TIMES KEEP, OR CAUSE TO
BE KEPT, THE MORTGAGED PROPERTY FREE FROM ALL LIENS (OTHER THAN PERMITTED
ENCUMBRANCES) AND SHALL PAY WHEN DUE AND PAYABLE (OR BOND OVER) ALL CLAIMS AND
DEMANDS OF MECHANICS, MATERIALMEN, LABORERS AND OTHERS WHICH, IF UNPAID, MIGHT
RESULT IN OR PERMIT THE CREATION OF A LIEN ON THE MORTGAGED PROPERTY OR ANY
PORTION THEREOF AND SHALL IN ANY EVENT CAUSE THE PROMPT, FULL AND UNCONDITIONAL
DISCHARGE OF ALL LIENS IMPOSED ON OR AGAINST THE MORTGAGED PROPERTY OR ANY
PORTION THEREOF WITHIN FORTY-FIVE (45) DAYS AFTER RECEIVING WRITTEN NOTICE OF
THE FILING (WHETHER FROM THE ADMINISTRATIVE AGENT, THE LIENOR OR ANY OTHER
PERSON) THEREOF.  THE BORROWER SHALL DO OR CAUSE TO BE DONE, AT THE SOLE COST OF
THE BORROWER, EVERYTHING REASONABLY NECESSARY TO FULLY PRESERVE THE FIRST
PRIORITY OF THE LIEN OF THE SECURITY INSTRUMENTS AGAINST THE MORTGAGED PROPERTY,
INCLUDING THE PAYMENT OF ALL CHARGES, FILING, REGISTRATION AND RECORDING FEES,
EXCISES AND LEVIES PAYABLE WITH RESPECT TO SUCH LIEN, SUBJECT TO THE PERMITTED
ENCUMBRANCES.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) MAKE SUCH
PAYMENT OR DISCHARGE SUCH LIEN, AND THE BORROWER SHALL REIMBURSE THE
ADMINISTRATIVE AGENT ON DEMAND FOR ALL SUCH ADVANCES PURSUANT TO SECTION 7.1(23)
(TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE).

 


(3)                                  CONTEST. NOTHING CONTAINED HEREIN SHALL BE
DEEMED TO REQUIRE THE BORROWER TO PAY, OR CAUSE TO BE PAID, ANY IMPOSITION OR TO
SATISFY ANY LIEN, OR TO COMPLY WITH ANY REQUIREMENT OF LAW OR INSURANCE
REQUIREMENT, SO LONG AS THE BORROWER IS IN GOOD FAITH, AND BY PROPER LEGAL
PROCEEDINGS, WHERE APPROPRIATE, DILIGENTLY CONTESTING THE VALIDITY, AMOUNT OR
APPLICATION THEREOF, PROVIDED THAT IN EACH CASE, AT THE TIME OF THE COMMENCEMENT
OF ANY SUCH ACTION OR PROCEEDING, AND DURING THE PENDENCY OF SUCH ACTION OR
PROCEEDING (I) NO EVENT OF DEFAULT SHALL EXIST AND BE CONTINUING HEREUNDER, (II)
THE BORROWER SHALL KEEP THE ADMINISTRATIVE AGENT INFORMED OF THE STATUS OF SUCH
CONTEST AT REASONABLE INTERVALS, (III) IF THE BORROWER IS NOT PROVIDING SECURITY
AS PROVIDED IN CLAUSE (VI) BELOW, ADEQUATE RESERVES WITH RESPECT THERETO ARE
MAINTAINED ON THE BORROWER’S BOOKS IN ACCORDANCE WITH GAAP, (IV) EITHER SUCH
CONTEST OPERATES TO SUSPEND COLLECTION OR ENFORCEMENT AS THE CASE MAY BE, OF THE
CONTESTED IMPOSITION, LIEN OR LEGAL REQUIREMENT AND SUCH CONTEST IS MAINTAINED
AND PROSECUTED CONTINUOUSLY AND WITH DILIGENCE OR THE IMPOSITION OR LIEN IS
BONDED, (V) IN THE CASE OF ANY INSURANCE REQUIREMENT, THE FAILURE OF THE
BORROWER TO COMPLY THEREWITH SHALL NOT IMPAIR THE VALIDITY OF ANY INSURANCE
REQUIRED TO BE MAINTAINED BY THE BORROWER UNDER SECTION 7.3(1) OR THE RIGHT TO
FULL PAYMENT OF ANY CLAIMS THEREUNDER, AND (VI) IN THE CASE OF IMPOSITIONS AND
LIENS WHICH ARE NOT BONDED IN EXCESS OF $1,000,000 INDIVIDUALLY, OR IN THE
AGGREGATE, DURING SUCH CONTEST, THE BORROWER, SHALL DEPOSIT WITH OR DELIVER TO
THE ADMINISTRATIVE AGENT EITHER CASH AND CASH EQUIVALENTS OR A LETTER OR LETTERS
OF CREDIT IN AN AMOUNT EQUAL TO 125% OF (A) THE AMOUNT OF THE BORROWER’S
OBLIGATIONS

 

47

--------------------------------------------------------------------------------


 

being contested plus (B) any additional interest, charge, or penalty arising
from such contest. Notwithstanding the foregoing, the creation of any such
reserves or the furnishing of any bond or other security, the Borrower promptly
shall comply with any contested Requirement of Law or Insurance Requirement or
shall pay any contested Imposition or Lien, and compliance therewith or payment
thereof shall not be deferred, if, at any time the Mortgaged Property or any
portion thereof shall be, in the Administrative Agent’s reasonable judgment, in
imminent danger of being forfeited or lost or the Administrative Agent is likely
to be subject to civil or criminal damages as a result thereof. If such action
or proceeding is terminated or discontinued adversely to the Borrower, the
Borrower shall deliver to the Administrative Agent reasonable evidence of the
Borrower’s compliance with such contested Imposition, Lien, Requirements of Law
or Insurance Requirements, as the case may be.

 

7.5                                 Transfers, Indebtedness and Subordinate
Liens

 


(1)                                  RESTRICTIONS ON TRANSFERS AND INDEBTEDNESS.


 

(A)                              UNLESS SUCH ACTION IS PERMITTED BY SECTION 3.6
OR THE SUBSEQUENT PROVISIONS OF THIS SECTION 7.5, NO TRANSACTION PARTY SHALL,
WITHOUT THE ADMINISTRATIVE AGENT’S PRIOR WRITTEN CONSENT IN ITS SOLE AND
ABSOLUTE DISCRETION, (A) TRANSFER, OR PERMIT OR SUFFER ANY PERSON TO TRANSFER,
AT ANY TIER, LEGAL, BENEFICIAL OR DIRECT OR INDIRECT EQUITABLE INTERESTS IN ALL
OR ANY PART OF THE MORTGAGED PROPERTY, OR IN ANY OTHER TRANSACTION PARTY OR
PLEDGED SUBSIDIARY, OR (B) MORTGAGE, HYPOTHECATE, PLEDGE OR OTHERWISE ENCUMBER
OR GRANT A SECURITY INTEREST IN, AT ANY TIER, ANY PART OF THE LEGAL, BENEFICIAL
OR DIRECT OR INDIRECT EQUITABLE INTERESTS IN ALL OR ANY PART OF THE MORTGAGED
PROPERTY, OR IN ANY OTHER TRANSACTION PARTY OR PLEDGED SUBSIDIARY.

 

(B)                                NONE OF CNL REIT, THE BORROWER, ANY MORTGAGED
PROPERTY OWNER NOR THEIR RESPECTIVE SUBSIDIARY ENTITIES SHALL INCUR, CREATE OR
ASSUME ANY INDEBTEDNESS OR INCUR ANY LIABILITIES WITHOUT THE CONSENT OF THE
REQUIRED LENDERS; PROVIDED, HOWEVER, SUCH PERSONS MAY, WITHOUT THE CONSENT OF
THE ADMINISTRATIVE AGENT, INCUR, CREATE OR ASSUME PERMITTED DEBT.

 


(2)                                  SALE OF PERSONAL PROPERTY.  THE BORROWER OR
MORTGAGED PROPERTY OWNERS MAY TRANSFER OR DISPOSE OF PERSONAL PROPERTY (OTHER
THAN CAPITAL STOCK OF ANY CNL ENTITY) WHICH IS BEING REPLACED OR WHICH IS NO
LONGER NECESSARY IN CONNECTION WITH THE OPERATION OF THE MORTGAGED PROPERTY FREE
FROM THE LIEN OF THE APPLICABLE SECURITY INSTRUMENT PROVIDED THAT SUCH TRANSFER
OR DISPOSAL WILL NOT HAVE A PORTFOLIO MATERIAL ADVERSE EFFECT, WILL NOT
MATERIALLY IMPAIR THE UTILITY OF THE SUBJECT MORTGAGED PROPERTY, AND WILL NOT
RESULT IN A REDUCTION OR ABATEMENT OF, OR RIGHT OF OFFSET AGAINST, THE RENTS
PAYABLE UNDER ANY LEASE, IN EITHER CASE AS A RESULT THEREOF, AND PROVIDED
FURTHER THAT ANY NEW PERSONAL PROPERTY ACQUIRED BY THE BORROWER, MORTGAGED
PROPERTY OWNERS OR OPERATING AFFILIATES (AND NOT SO DISPOSED OF) SHALL BE
SUBJECT TO THE LIEN OF THE APPLICABLE SECURITY INSTRUMENT. THE ADMINISTRATIVE
AGENT SHALL, FROM TIME TO TIME, UPON RECEIPT OF AN OFFICER’S CERTIFICATE
REQUESTING THE SAME AND CONFIRMING SATISFACTION OF THE CONDITIONS SET FORTH
ABOVE, EXECUTE A WRITTEN INSTRUMENT IN FORM REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT TO CONFIRM THAT SUCH PERSONAL PROPERTY WHICH IS TO BE, OR
HAS BEEN, SOLD OR DISPOSED OF IS FREE FROM THE LIEN OF THE APPLICABLE SECURITY
INSTRUMENT.

 

48

--------------------------------------------------------------------------------


 


(3)                                  IMMATERIAL TRANSFERS AND EASEMENTS, ETC. 
THE BORROWER AND OPERATING LESSEES MAY, WITHOUT THE CONSENT OF THE
ADMINISTRATIVE AGENT, (I) MAKE IMMATERIAL TRANSFERS (INCLUDING, BUT NOT LIMITED
TO, LOT LINE ADJUSTMENTS) OF PORTIONS OF THE MORTGAGED PROPERTY TO GOVERNMENTAL
AUTHORITIES FOR DEDICATION OR PUBLIC USE (SUBJECT TO THE PROVISIONS OF
SECTION 7.3(2)) OR, PORTIONS OF THE MORTGAGED PROPERTY TO THIRD PARTIES FOR THE
PURPOSE OF ERECTING AND OPERATING ADDITIONAL STRUCTURES WHOSE USE IS INTEGRATED
WITH THE USE OF THE MORTGAGED PROPERTY OR RESOLVING ENCROACHMENT ISSUES, AND
(II) GRANT EASEMENTS, RESTRICTIONS, COVENANTS, RESERVATIONS AND RIGHTS OF WAY IN
THE ORDINARY COURSE OF BUSINESS FOR RESOLVING ENCROACHMENT ISSUES FOR ACCESS,
WATER AND SEWER LINES, TELEPHONE AND TELEGRAPH LINES, ELECTRIC LINES OR OTHER
UTILITIES OR FOR OTHER SIMILAR PURPOSES, PROVIDED THAT NO SUCH TRANSFER,
CONVEYANCE OR ENCUMBRANCE SET FORTH IN THE FOREGOING CLAUSES (I) AND (II) SHALL
MATERIALLY IMPAIR THE UTILITY AND OPERATION OF THE SUBJECT MORTGAGED PROPERTY OR
HAVE A PORTFOLIO MATERIAL ADVERSE EFFECT. IN CONNECTION WITH ANY TRANSFER
PERMITTED PURSUANT TO THIS SECTION 7.5(3), THE ADMINISTRATIVE AGENT SHALL
EXECUTE AND DELIVER ANY INSTRUMENT REASONABLY NECESSARY OR APPROPRIATE, IN THE
CASE OF THE TRANSFERS REFERRED TO IN CLAUSE (I) ABOVE, TO RELEASE THE PORTION OF
THE MORTGAGED PROPERTY AFFECTED BY SUCH CONDEMNATION OR SUCH TRANSFER FROM THE
LIEN OF THE APPLICABLE SECURITY INSTRUMENT OR, IN THE CASE OF CLAUSE (II) ABOVE,
TO SUBORDINATE THE LIEN OF SUCH SECURITY INSTRUMENT TO SUCH EASEMENTS,
RESTRICTIONS, COVENANTS, RESERVATIONS AND RIGHTS OF WAY OR OTHER SIMILAR GRANTS
UPON RECEIPT BY THE ADMINISTRATIVE AGENT OF:

 

(A)                              THIRTY (30) DAYS PRIOR WRITTEN NOTICE THEREOF;

 

(B)                                A COPY OF THE INSTRUMENT OR INSTRUMENTS OF
TRANSFER;

 

(C)                                AN OFFICER’S CERTIFICATE STATING (X) WITH
RESPECT TO ANY TRANSFER, THE CONSIDERATION, IF ANY, BEING PAID FOR THE TRANSFER
AND (Y) THAT SUCH TRANSFER DOES NOT MATERIALLY IMPAIR THE UTILITY AND OPERATION
OF THE SUBJECT MORTGAGED PROPERTY, MATERIALLY REDUCE THE VALUE OF THE MORTGAGED
PROPERTY OR HAVE A PORTFOLIO MATERIAL ADVERSE EFFECT; AND

 

(D)                               REIMBURSEMENT OF ALL OF THE ADMINISTRATIVE
AGENT’S REASONABLE COSTS AND EXPENSES INCURRED IN CONNECTION WITH SUCH TRANSFER.

 


(4)                                  LEASES.


 

(A)                              NEW LEASES AND LEASE MODIFICATIONS.  EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 7.5(4), NONE OF THE BORROWER NOR THE MORTGAGE
PROPERTY OWNERS SHALL (I) ENTER INTO ANY LEASE ON TERMS OTHER THAN “MARKET”
RENTAL RATES (IN BORROWER’S GOOD FAITH JUDGMENT), (II) ENTER INTO ANY NEW
MATERIAL LEASE FOLLOWING THE CLOSING DATE (A “NEW LEASE”) (III) CONSENT TO THE
ASSIGNMENT OF ANY MATERIAL LEASE (UNLESS REQUIRED TO DO SO BY THE TERMS OF SUCH
LEASE) THAT RELEASES THE ORIGINAL TENANT FROM ITS OBLIGATIONS UNDER THE LEASE,
OR (IV) MODIFY (OTHER THAN A RENEWAL PURSUANT TO THE EXISTING RENEWAL PROVISIONS
OF) ANY MATERIAL LEASE (INCLUDING, WITHOUT LIMITATION, ACCEPT A SURRENDER OF ANY
PORTION OF THE MORTGAGED PROPERTY SUBJECT TO A MATERIAL LEASE (UNLESS OTHERWISE
PERMITTED OR REQUIRED BY LAW), ALLOW A REDUCTION IN THE TERM OF ANY MATERIAL
LEASE OR A REDUCTION IN THE RENT PAYABLE UNDER ANY MATERIAL LEASE, CHANGE ANY
RENEWAL PROVISIONS OF ANY MATERIAL LEASE, MATERIALLY INCREASE THE OBLIGATIONS OF
THE LANDLORD OR MATERIALLY DECREASE THE OBLIGATIONS OF ANY TENANT) OR TERMINATE
ANY MATERIAL LEASE (ANY SUCH ACTION REFERRED TO IN CLAUSES (III) AND (IV) BEING
REFERRED TO HEREIN AS A “LEASE

 

49

--------------------------------------------------------------------------------

 


MODIFICATION”) WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED. ANY NEW LEASE OR
LEASE MODIFICATION THAT REQUIRES THE ADMINISTRATIVE AGENT’S CONSENT SHALL BE
DELIVERED TO THE ADMINISTRATIVE AGENT FOR APPROVAL NOT LESS THAN TEN (10)
BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH NEW LEASE OR LEASE
MODIFICATION.

 

(B)                                LEASING CONDITIONS. SUBJECT TO TERMS OF THIS
SECTION 7.5(4), PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, THE BORROWER AND THE MORTGAGE PROPERTY OWNERS, AS APPLICABLE, MAY
ENTER INTO A NEW LEASE OR LEASE MODIFICATION, WITHOUT THE ADMINISTRATIVE AGENT’S
PRIOR WRITTEN CONSENT, THAT SATISFIES EACH OF THE FOLLOWING CONDITIONS (AS
EVIDENCED BY AN OFFICER’S CERTIFICATE DELIVERED TO THE ADMINISTRATIVE AGENT
PRIOR TO THE BORROWER’S OR THE MORTGAGE PROPERTY OWNER’S ENTRY INTO SUCH NEW
LEASE OR LEASE MODIFICATION):

 

(i)                                     with respect to a New Lease or Lease
Modification, the premises demised thereunder is not more than 10,000 net
rentable square feet of the Mortgaged Property;

 

(ii)                                  the term of such New Lease or Lease
Modification, as applicable, does not exceed 120 months, plus up to two (2)
60-month option terms (or equivalent combination of renewals);

 

(iii)                               the New Lease or Lease Modification provides
for “market” rental rates and other terms and does not contain any terms which
would adversely affect the Administrative Agent’s rights under the Loan
Documents or that would have a Portfolio Material Adverse Effect;

 

(iv)                              the New Lease or Lease Modification, as
applicable, provides that the premises demised thereby cannot be used for any of
the following uses; any pornographic or obscene purposes, any commercial sex
establishment, any pornographic, obscene, nude or semi- nude performances,
modeling, materials, activities or sexual conduct or any other use that has or
could reasonably be expected to have a Portfolio Material Adverse Effect;

 

(v)                                 the Tenant under such New Lease or Lease
Modification, as applicable, is not an Affiliate of the Borrower, unless such
New Lease or Lease satisfies the requirements of Section 7.2(21);

 

(vi)                              the New Lease or Lease Modification, as
applicable, does not prevent Proceeds from being held and disbursed by the
Administrative Agent in accordance with the terms hereof and does not entitle
any Tenant to receive and retain Proceeds except those that may be specifically
awarded to it in condemnation proceedings because of the Condemnation of its
trade fixtures and its leasehold improvements which have not become part of the
Mortgaged Property and such business loss as Tenant may specifically and
separately establish; and

 

(vii)                           the New Lease or Lease Modification, as
applicable satisfies the requirements of Section 7.5(4)(G) and
Section 7.5(4)(H).

 

50

--------------------------------------------------------------------------------


 

(C)                                DELIVERY OF NEW LEASE OR LEASE MODIFICATION.
UPON THE EXECUTION OF ANY NEW LEASE OR LEASE MODIFICATION, AS APPLICABLE, THE
BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN EXECUTED COPY OF THE
LEASE.

 

(D)                               LEASE AMENDMENTS. EACH OF THE BORROWER AND
MORTGAGE PROPERTY OWNERS AGREES THAT IT SHALL NOT HAVE THE RIGHT OR POWER, AS
AGAINST THE ADMINISTRATIVE AGENT WITHOUT ITS CONSENT, TO CANCEL, ABRIDGE, MODIFY
ANY LEASE UNLESS SUCH MODIFICATION COMPLIES WITH THIS SECTION 7.5(4).

 

(E)                                 NO DEFAULT UNDER LEASES. THE BORROWER AND
MORTGAGE PROPERTY OWNERS SHALL (I) PROMPTLY PERFORM AND OBSERVE ALL OF THE
MATERIAL TERMS, COVENANTS AND CONDITIONS REQUIRED TO BE PERFORMED AND OBSERVED
BY SUCH PERSONS UNDER THE LEASES, IF THE FAILURE TO PERFORM OR OBSERVE THE SAME
WOULD HAVE A PORTFOLIO MATERIAL ADVERSE EFFECT; (II) EXERCISE, WITHIN TEN (10)
BUSINESS DAYS AFTER A WRITTEN REQUEST BY THE ADMINISTRATIVE AGENT, ANY RIGHT TO
REQUEST FROM THE TENANT UNDER ANY LEASE A CERTIFICATE WITH RESPECT TO THE STATUS
THEREOF AND (III) NOT COLLECT ANY OF THE RENTS, MORE THAN ONE (1) MONTH IN
ADVANCE (EXCEPT THAT THE BORROWER AND MORTGAGE PROPERTY OWNERS MAY COLLECT SUCH
SECURITY DEPOSITS AND LAST MONTH’S RENTS AS ARE PERMITTED BY REQUIREMENTS OF LAW
AND ARE COMMERCIALLY REASONABLE IN THE PREVAILING MARKET AND COLLECT OTHER
CHARGES IN ACCORDANCE WITH THE TERMS OF EACH LEASE).

 

(F)                                 SUBORDINATION. ALL LEASE MODIFICATIONS AND
NEW LEASES ENTERED INTO BY ANY BORROWER OR MORTGAGE PROPERTY OWNER AFTER THE
DATE HEREOF SHALL BE SUBJECT AND SUBORDINATE TO THIS AGREEMENT AND THE
APPLICABLE SECURITY INSTRUMENT (THROUGH A SUBORDINATION PROVISION CONTAINED IN
SUCH LEASE OR OTHERWISE) AND SHALL PROVIDE THAT THE PERSON HOLDING ANY RIGHTS
THEREUNDER SHALL ATTORN TO THE ADMINISTRATIVE AGENT OR ANY OTHER PERSON
SUCCEEDING TO THE INTERESTS OF THE ADMINISTRATIVE AGENT UPON THE EXERCISE OF ITS
REMEDIES HEREUNDER OR ANY TRANSFER IN LIEU THEREOF ON THE TERMS SET FORTH IN
THIS SECTION 7.5(4).

 

(G)                                ATTORNMENT. EACH LEASE MODIFICATION AND NEW
LEASE ENTERED INTO FROM AND AFTER THE DATE HEREOF SHALL PROVIDE THAT IN THE
EVENT OF THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OF ANY REMEDY UNDER THIS
AGREEMENT OR THE APPLICABLE SECURITY INSTRUMENT, THE TENANT UNDER SUCH LEASE
SHALL, AT THE OPTION OF THE ADMINISTRATIVE AGENT OR OF ANY OTHER PERSON
SUCCEEDING TO THE INTEREST OF THE ADMINISTRATIVE AGENT AS A RESULT OF SUCH
ENFORCEMENT, ATTORN TO THE ADMINISTRATIVE AGENT OR TO SUCH PERSON AND SHALL
RECOGNIZE THE ADMINISTRATIVE AGENT OR SUCH SUCCESSOR IN THE INTEREST AS LESSOR
UNDER SUCH LEASE WITHOUT CHANGE IN THE PROVISIONS THEREOF; PROVIDED, HOWEVER,
THE ADMINISTRATIVE AGENT OR SUCH SUCCESSOR IN INTEREST SHALL NOT BE LIABLE FOR
OR BOUND BY (I) ANY PAYMENT OF AN INSTALLMENT OF RENT OR ADDITIONAL RENT MADE
MORE THAN THIRTY (30) DAYS BEFORE THE DUE DATE OF SUCH INSTALLMENT, (II) ANY ACT
OR OMISSION OF OR DEFAULT BY THE BORROWER OR MORTGAGE PROPERTY OWNER UNDER ANY
SUCH LEASE (BUT THE ADMINISTRATIVE AGENT, OR SUCH SUCCESSOR, SHALL BE SUBJECT TO
THE CONTINUING OBLIGATIONS OF THE LANDLORD TO THE EXTENT ARISING FROM AND AFTER
SUCH SUCCESSION TO THE EXTENT OF THE ADMINISTRATIVE AGENT’S, OR SUCH
SUCCESSOR’S, INTEREST IN THE MORTGAGED PROPERTY), (III) ANY CREDITS, CLAIMS,
SETOFFS OR DEFENSES WHICH ANY TENANT MAY HAVE AGAINST THE BORROWER OR MORTGAGE
PROPERTY OWNER, (IV) ANY OBLIGATION ON THE BORROWER’S OR MORTGAGE PROPERTY
OWNER’S PART, PURSUANT TO SUCH LEASE, TO PERFORM ANY TENANT IMPROVEMENT WORK OR
(V) ANY OBLIGATION ON THE BORROWER’S OR MORTGAGE PROPERTY OWNER’S PART, PURSUANT
TO SUCH LEASE, TO PAY ANY SUM OF MONEY TO ANY TENANT. EACH SUCH NEW LEASE SHALL
ALSO PROVIDE THAT, UPON THE REASONABLE REQUEST BY THE ADMINISTRATIVE AGENT

 

51

--------------------------------------------------------------------------------


 

OR SUCH SUCCESSOR IN INTEREST, THE TENANT SHALL EXECUTE AND DELIVER AN
INSTRUMENT OR INSTRUMENTS CONFIRMING SUCH ATTORNMENT.

 

(H)                               NON-DISTURBANCE AGREEMENTS. THE ADMINISTRATIVE
AGENT SHALL ENTER INTO, AND, IF REQUIRED BY APPLICABLE LAW TO PROVIDE
CONSTRUCTIVE NOTICE OR REQUESTED BY A TENANT, RECORD IN THE COUNTY WHERE THE
SUBJECT MORTGAGED PROPERTY IS LOCATED, A SUBORDINATION, ATTORNMENT AND
NON-DISTURBANCE AGREEMENT, SUBSTANTIALLY IN FORM AND SUBSTANCE SUBSTANTIALLY
SIMILAR TO THE FORM ATTACHED HERETO AS EXHIBIT G (A “NON-DISTURBANCE
AGREEMENT”), WITH ANY TENANT (OTHER THAN AN AFFILIATE OF THE BORROWER) ENTERING
INTO A NEW LEASE PERMITTED HEREUNDER OR OTHERWISE CONSENTED TO BY THE
ADMINISTRATIVE AGENT WITHIN TEN (10) BUSINESS DAYS AFTER WRITTEN REQUEST
THEREFOR BY THE BORROWER, PROVIDED THAT, SUCH REQUEST IS ACCOMPANIED BY AN
OFFICER’S CERTIFICATE STATING THAT SUCH LEASE COMPLIES IN ALL MATERIAL RESPECTS
WITH THIS SECTION 7.5(4). ALL REASONABLE THIRD PARTY COSTS AND EXPENSES INCURRED
BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE NEGOTIATION, PREPARATION,
EXECUTION AND DELIVERY OF ANY NON-DISTURBANCE AGREEMENT, INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, SHALL BE PAID BY THE
BORROWER (IN ADVANCE, IF REQUESTED BY THE ADMINISTRATIVE AGENT).  THE
SUBORDINATION OF ANY OPERATING LEASE WITH AN OPERATING NON-AFFILIATE MAY BE
SUBJECT TO THIS UNDERTAKING ON BEHALF OF THE LENDERS.

 

7.6                                 Interest Rate Cap Agreements.

 


(1)                                  INTEREST RATE CAP AGREEMENTS.  THE BORROWER
SHALL MAINTAIN THE INITIAL RATE CAP AGREEMENT IN EFFECT, WITHOUT REDUCTION TO
REFLECT PREPAYMENTS OF PRINCIPAL AMOUNTS OF THE LOAN, THROUGH AND INCLUDING THE
INITIAL MATURITY DATE.  PRIOR TO ANY EXTENSION OF THE INITIAL MATURITY DATE
PURSUANT TO SECTION 1.4, THE BORROWER SHALL ENTER INTO THE EXTENSION RATE CAP
AGREEMENT, AND SHALL MAINTAIN THE EXTENSION RATE CAP AGREEMENT IN EFFECT,
WITHOUT REDUCTION TO REFLECT PREPAYMENTS OF PRINCIPAL AMOUNTS OF THE LOAN,
THROUGH AND INCLUDING THE EXTENDED MATURITY DATE. AT ALL TIMES, THE BORROWER
SHALL ENTER INTO AND MAINTAIN SUCH ADDITIONAL INTEREST RATE AGREEMENTS AS SHALL
BE NECESSARY TO ENSURE THAT NOT LESS THAN 65% OF ALL INTEREST-BEARING
INDEBTEDNESS OF BORROWER AND ITS SUBSIDIARIES ACCRUES INTEREST AT A FIXED OR
HEDGED RATE.

 


(2)                                  PLEDGE AND COLLATERAL ASSIGNMENT.  BORROWER
SHALL ENTER INTO AN ASSIGNMENT OF INTEREST RATE CAP COLLATERAL WITH RESPECT TO
EACH INTEREST RATE CAP AGREEMENT AND HEREBY PLEDGES, ASSIGNS, TRANSFERS,
DELIVERS AND GRANTS A CONTINUING FIRST PRIORITY LIEN TO THE ADMINISTRATIVE
AGENT, AS SECURITY FOR PAYMENT OF ALL SUMS DUE IN RESPECT OF THE LOAN AND THE
PERFORMANCE OF ALL OTHER TERMS, CONDITIONS AND COVENANTS OF THIS AGREEMENT AND
ANY OTHER LOAN DOCUMENT ON THE BORROWER’S PART TO BE PAID AND PERFORMED, IN, TO
AND UNDER ALL OF SUCH BORROWER’S RIGHT, TITLE AND INTEREST WHETHER NOW OWNED OR
HEREAFTER ACQUIRED AND WHETHER NOW EXISTING OR HEREAFTER ARISING (COLLECTIVELY,
THE “RATE CAP COLLATERAL”): (I) IN THE INTEREST RATE CAP AGREEMENTS; (II) TO
RECEIVE ANY AND ALL PAYMENTS UNDER ANY INTEREST RATE CAP AGREEMENT, WHETHER AS
CONTRACTUAL OBLIGATIONS, DAMAGES OR OTHERWISE; AND (III) TO ALL CLAIMS, RIGHTS,
POWERS, PRIVILEGES, AUTHORITY, OPTIONS, SECURITY INTERESTS, LIENS AND REMEDIES,
IF ANY, UNDER OR ARISING OUT OF ANY INTEREST RATE CAP AGREEMENT, IN EACH CASE
INCLUDING ALL ACCESSIONS AND ADDITIONS TO, SUBSTITUTIONS FOR AND REPLACEMENTS,
PRODUCTS AND PROCEEDS OF ANY OF THE FOREGOING.  THE BORROWER SHALL NOTIFY THE
COUNTERPARTY UNDER EACH INTEREST RATE CAP

 

52

--------------------------------------------------------------------------------


 


AGREEMENT OF SUCH ASSIGNMENT. THE BORROWER SHALL NOT, WITHOUT OBTAINING THE
PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, FURTHER PLEDGE, TRANSFER,
DELIVER, ASSIGN OR GRANT ANY SECURITY INTEREST IN ANY INTEREST RATE CAP
AGREEMENT OR PERMIT ANY LIEN OR ENCUMBRANCE TO ATTACH THERETO, OR ANY LEVY TO BE
MADE THEREON, OR ANY UCC-1 FINANCING STATEMENTS OR ANY OTHER NOTICE OR
INSTRUMENT AS MAY BE REQUIRED UNDER THE UCC, AS APPROPRIATE, EXCEPT THOSE NAMING
THE ADMINISTRATIVE AGENT AS THE SECURED PARTY, TO BE FILED WITH RESPECT THERETO.

 


(3)                                  COVENANTS.


 

(A)                              THE BORROWER SHALL COMPLY WITH ALL OF ITS
OBLIGATIONS UNDER THE TERMS AND PROVISIONS OF THE INTEREST RATE CAP AGREEMENTS.
ALL AMOUNTS PAID BY THE COUNTERPARTY UNDER ANY INTEREST RATE CAP AGREEMENT TO
THE BORROWER OR THE ADMINISTRATIVE AGENT SHALL BE DEPOSITED IMMEDIATELY INTO THE
PAYMENTS ACCOUNT PURSUANT TO SECTION 8.1. THE BORROWER SHALL TAKE ALL ACTIONS
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO ENFORCE THE BORROWER’S
RIGHTS UNDER EACH INTEREST RATE CAP AGREEMENT IN THE EVENT OF A DEFAULT BY THE
COUNTERPARTY THEREUNDER AND SHALL NOT WAIVE OR OTHERWISE MODIFY ANY OF ITS
RIGHTS THEREUNDER.

 

(B)                                THE BORROWER SHALL DEFEND THE ADMINISTRATIVE
AGENT’S RIGHT, TITLE AND INTEREST IN AND TO THE RATE CAP COLLATERAL PLEDGED BY
THE BORROWER PURSUANT HERETO OR IN WHICH IT HAS GRANTED A SECURITY INTEREST
PURSUANT HERETO AGAINST THE CLAIMS AND DEMANDS OF ALL OTHER PERSONS.

 

(C)                                IN THE EVENT OF (X) ANY DOWNGRADE, WITHDRAWAL
OR QUALIFICATION (EACH, A “DOWNGRADE”) OF THE RATING OF ANY COUNTERPARTY TO AN
INTEREST RATE CAP AGREEMENT SUCH THAT, THEREAFTER, SUCH COUNTERPARTY SHALL CEASE
TO BE AN ACCEPTABLE COUNTERPARTY OR (Y) ANY COUNTERPARTY SHALL FAIL TO COMPLY
WITH THE REQUIREMENTS CONTAINED IN THE APPLICABLE INTEREST RATE CAP AGREEMENT
WHICH ARE DESCRIBED IN SCHEDULE 7.6(3), UPON SUCH OCCURRENCE, THE BORROWER SHALL
REPLACE THE RELEVANT INTEREST RATE CAP AGREEMENT WITH A REPLACEMENT INTEREST
RATE AGREEMENT SATISFYING ALL THE REQUIREMENTS OF THE REPLACED INTEREST RATE CAP
AGREEMENT HEREUNDER AND OTHERWISE ACCEPTABLE TO THE ADMINISTRATIVE AGENT.

 

(D)                               EXCEPT AS PERMITTED BY SECTION 7.6(2), THE
BORROWER SHALL NOT (I) WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT, MODIFY THE TERMS OF ANY INTEREST RATE CAP AGREEMENT, (II) WITHOUT THE
PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, CAUSE THE TERMINATION OF ANY
INTEREST RATE CAP AGREEMENT PRIOR TO ITS STATED MATURITY DATE, (III) WITHOUT THE
PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, EXCEPT AS AFORESAID, WAIVE OR
RELEASE ANY OBLIGATION OF ANY COUNTERPARTY (OR ANY SUCCESSOR OR SUBSTITUTE PARTY
TO ANY INTEREST RATE CAP AGREEMENT) UNDER ANY INTEREST RATE CAP AGREEMENT, (IV)
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, CONSENT OR AGREE
TO ANY ACT OR OMISSION TO ACT ON THE PART OF ANY COUNTERPARTY (OR ANY SUCCESSOR
OR SUBSTITUTE PARTY TO ANY INTEREST RATE CAP AGREEMENT) WHICH, WITHOUT SUCH
CONSENT OR AGREEMENT, WOULD CONSTITUTE A DEFAULT UNDER SUCH INTEREST RATE CAP
AGREEMENT, (V) FAIL TO EXERCISE PROMPTLY AND DILIGENTLY EACH AND EVERY MATERIAL
RIGHT WHICH IT MAY HAVE UNDER EACH INTEREST RATE CAP AGREEMENT, (VI) TAKE OR
INTENTIONALLY OMIT TO TAKE ANY ACTION OR INTENTIONALLY SUFFER OR PERMIT ANY
ACTION TO BE OMITTED OR TAKEN, THE TAKING OR OMISSION OF WHICH WOULD RESULT IN
ANY RIGHT OF OFFSET AGAINST SUMS PAYABLE UNDER ANY INTEREST RATE CAP AGREEMENT
OR ANY DEFENSE BY ANY COUNTERPARTY (OR ANY SUCCESSOR OR SUBSTITUTE PARTY TO THE
INTEREST RATE CAP AGREEMENT) TO PAYMENT OR (VII) FAIL TO GIVE PROMPT NOTICE TO
THE ADMINISTRATIVE AGENT OF ANY NOTICE OF DEFAULT GIVEN BY OR TO THE BORROWER
UNDER OR WITH RESPECT TO ANY INTEREST RATE CAP AGREEMENT, TOGETHER WITH A
COMPLETE COPY OF SUCH NOTICE.

 

53

--------------------------------------------------------------------------------


 


(4)                                  REPRESENTATIONS AND WARRANTIES.  THE
BORROWER HEREBY COVENANTS WITH, AND REPRESENTS AND WARRANTS TO, THE
ADMINISTRATIVE AGENT AS FOLLOWS:

 

(A)                              EACH INTEREST RATE CAP AGREEMENT CONSTITUTES
THE LEGAL, VALID AND BINDING OBLIGATION OF THE BORROWER, ENFORCEABLE AGAINST THE
BORROWER IN ACCORDANCE WITH ITS TERMS, SUBJECT ONLY TO APPLICABLE BANKRUPTCY,
INSOLVENCY AND SIMILAR LAWS AFFECTING RIGHTS OF CREDITORS GENERALLY, AND
SUBJECT, AS TO ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).

 

(B)                                THE RATE CAP COLLATERAL IS FREE AND CLEAR OF
ALL CLAIMS OR SECURITY INTERESTS OF EVERY NATURE WHATSOEVER, EXCEPT SUCH AS ARE
CREATED PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE
BORROWER HAS THE RIGHT TO PLEDGE AND GRANT A SECURITY INTEREST IN THE SAME AS
HEREIN PROVIDED WITHOUT THE CONSENT OF ANY OTHER PERSON OTHER THAN ANY SUCH
CONSENT THAT HAS BEEN OBTAINED AND IS IN FULL FORCE AND EFFECT.

 

(C)                                THE RATE CAP COLLATERAL HAS BEEN DULY AND
VALIDLY PLEDGED HEREUNDER. ALL CONSENTS AND APPROVALS REQUIRED TO BE OBTAINED BY
THE BORROWER FOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT HAVE BEEN OBTAINED.

 

(D)                               GIVING EFFECT TO THE AFORESAID GRANT AND
ASSIGNMENT TO THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT HAS, AS OF THE
DATE OF THIS AGREEMENT, AND AS TO RATE CAP COLLATERAL ACQUIRED FROM TIME TO TIME
AFTER SUCH DATE, SHALL HAVE, A VALID, AND UPON PROPER FILING, PERFECTED AND
CONTINUING FIRST PRIORITY LIEN UPON AND SECURITY INTEREST IN THE RATE CAP
COLLATERAL; PROVIDED THAT NO REPRESENTATION OR WARRANTY IS MADE WITH RESPECT TO
THE PERFECTED STATUS OF THE SECURITY INTEREST OF THE ADMINISTRATIVE AGENT IN THE
PROCEEDS OF RATE CAP COLLATERAL CONSISTING OF “CASH PROCEEDS” OR “NON-CASH
PROCEEDS” AS DEFINED IN THE UCC EXCEPT IF, AND TO THE EXTENT, THE PROVISIONS OF
SECTION 9-306 OF THE UCC SHALL BE COMPLIED WITH.

 

(E)                                 EXCEPT FOR FINANCING STATEMENTS FILED OR TO
BE FILED IN FAVOR OF THE ADMINISTRATIVE AGENT AS SECURED PARTY, THERE ARE NO
FINANCING STATEMENTS UNDER THE UCC COVERING ANY OR ALL OF THE RATE CAP
COLLATERAL AND THE BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, UNTIL PAYMENT IN FULL OF ALL OF THE OBLIGATIONS, EXECUTE
AND FILE IN ANY PUBLIC OFFICE, ANY ENFORCEABLE FINANCING STATEMENT OR STATEMENTS
COVERING ANY OR ALL OF THE RATE CAP COLLATERAL, EXCEPT FINANCING STATEMENTS
FILED OR TO BE FILED IN FAVOR OF THE ADMINISTRATIVE AGENT AS SECURED PARTY.

 


(5)                                  PAYMENTS.  IF THE BORROWER AT ANY TIME
SHALL BE ENTITLED TO RECEIVE ANY PAYMENTS WITH RESPECT TO ANY INTEREST RATE CAP
AGREEMENT, SUCH AMOUNTS SHALL, IMMEDIATELY UPON BECOMING PAYABLE TO THE
BORROWER, BE DEPOSITED BY THE APPLICABLE COUNTERPARTY INTO THE PAYMENTS ACCOUNT.

 


(6)                                  REMEDIES.  SUBJECT TO THE PROVISIONS OF THE
INTEREST RATE CAP AGREEMENTS, IF AN EVENT OF DEFAULT SHALL OCCUR AND THEN BE
CONTINUING:

 

(A)                              THE ADMINISTRATIVE AGENT, WITHOUT OBLIGATION TO
RESORT TO ANY OTHER SECURITY, RIGHT OR REMEDY GRANTED UNDER ANY OTHER AGREEMENT
OR INSTRUMENT, SHALL HAVE THE RIGHT TO, IN ADDITION TO ALL RIGHTS, POWERS AND
REMEDIES OF A SECURED PARTY PURSUANT TO THE UCC, AT ANY TIME AND FROM TIME TO
TIME, SELL, RESELL, ASSIGN AND DELIVER, IN ITS SOLE DISCRETION, ANY OR ALL OF
THE

 

54

--------------------------------------------------------------------------------


 

RATE CAP COLLATERAL (IN ONE OR MORE PARCELS AND AT THE SAME OR DIFFERENT TIMES)
AND ALL RIGHT, TITLE AND INTEREST, CLAIM AND DEMAND THEREIN AND RIGHT OF
REDEMPTION THEREOF, AT PUBLIC OR PRIVATE SALE, FOR CASH, UPON CREDIT OR FOR
FUTURE DELIVERY, AND IN CONNECTION THEREWITH THE ADMINISTRATIVE AGENT MAY GRANT
OPTIONS AND MAY IMPOSE REASONABLE CONDITIONS SUCH AS REQUIRING ANY PURCHASER TO
REPRESENT THAT ANY “SECURITIES” CONSTITUTING ANY PART OF THE RATE CAP COLLATERAL
ARE BEING PURCHASED FOR INVESTMENT ONLY, THE BORROWER HEREBY WAIVING AND
RELEASING ANY AND ALL EQUITY OR RIGHT OF REDEMPTION TO THE FULLEST EXTENT
PERMITTED BY THE UCC OR APPLICABLE LAW. IF ALL OR ANY OF THE RATE CAP COLLATERAL
IS SOLD BY THE ADMINISTRATIVE AGENT UPON CREDIT OR FOR FUTURE DELIVERY, THE
ADMINISTRATIVE AGENT SHALL NOT BE LIABLE FOR THE FAILURE OF THE PURCHASER TO
PURCHASE OR PAY FOR THE SAME AND, IN THE EVENT OF ANY SUCH FAILURE, THE
ADMINISTRATIVE AGENT MAY RESELL SUCH RATE CAP COLLATERAL. IT IS EXPRESSLY AGREED
THAT THE ADMINISTRATIVE AGENT MAY EXERCISE ITS RIGHTS WITH RESPECT TO LESS THAN
ALL OF THE RATE CAP COLLATERAL, LEAVING UNEXERCISED ITS RIGHTS WITH RESPECT TO
THE REMAINDER OF THE RATE CAP COLLATERAL, PROVIDED, HOWEVER, THAT SUCH PARTIAL
EXERCISE SHALL IN NO WAY RESTRICT OR JEOPARDIZE THE ADMINISTRATIVE AGENT’S RIGHT
TO EXERCISE ITS RIGHTS WITH RESPECT TO ALL OR ANY OTHER PORTION OF THE RATE CAP
COLLATERAL AT A LATER TIME OR TIMES.

 

(B)                                THE ADMINISTRATIVE AGENT MAY EXERCISE, EITHER
BY ITSELF OR BY ITS NOMINEE OR DESIGNEE, IN THE NAME OF THE BORROWER, ALL OF THE
ADMINISTRATIVE AGENT’S RIGHTS, POWERS AND REMEDIES IN RESPECT OF THE RATE CAP
COLLATERAL, HEREUNDER AND UNDER LAW.

 

(C)                                THE BORROWER HEREBY IRREVOCABLY, IN THE NAME
OF THE BORROWER OR OTHERWISE, AUTHORIZES AND EMPOWERS THE ADMINISTRATIVE AGENT
AND ASSIGNS AND TRANSFERS UNTO THE ADMINISTRATIVE AGENT, AND CONSTITUTES AND
APPOINTS THE ADMINISTRATIVE AGENT ITS TRUE AND LAWFUL ATTORNEY-IN-FACT, AND AS
ITS AGENT, IRREVOCABLY, WITH FULL POWER OF SUBSTITUTION FOR THE BORROWER AND IN
THE NAME OF THE BORROWER, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, (I) TO EXERCISE AND ENFORCE EVERY RIGHT, POWER, REMEDY,
AUTHORITY, OPTION AND PRIVILEGE OF THE BORROWER UNDER THE INTEREST RATE CAP
AGREEMENTS, INCLUDING ANY POWER TO SUBORDINATE OR MODIFY THE INTEREST RATE CAP
AGREEMENTS (BUT NOT, UNLESS AN EVENT OF DEFAULT EXISTS AND IS CONTINUING, THE
RIGHT TO TERMINATE OR CANCEL ANY INTEREST RATE CAP AGREEMENT), OR TO GIVE ANY
NOTICES, OR TO TAKE ANY ACTION RESULTING IN SUCH SUBORDINATION, TERMINATION,
CANCELLATION OR MODIFICATION AND (II) IN ORDER TO MORE FULLY VEST IN THE
ADMINISTRATIVE AGENT THE RIGHTS AND REMEDIES PROVIDED FOR HEREIN, TO EXERCISE
ALL OF THE RIGHTS, REMEDIES AND POWERS GRANTED TO THE ADMINISTRATIVE AGENT IN
THIS AGREEMENT, AND THE BORROWER FURTHER AUTHORIZES AND EMPOWERS THE
ADMINISTRATIVE AGENT, AS THE BORROWER’S ATTORNEY-IN-FACT, AND AS ITS AGENT,
IRREVOCABLY, WITH FULL POWER OF SUBSTITUTION FOR THE BORROWER AND IN THE NAME OF
THE BORROWER, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, TO GIVE ANY AUTHORIZATION, TO FURNISH ANY INFORMATION, TO MAKE ANY
DEMANDS, TO EXECUTE ANY INSTRUMENTS AND TO TAKE ANY AND ALL OTHER ACTION ON
BEHALF OF AND IN THE NAME OF THE BORROWER WHICH IN THE OPINION OF THE
ADMINISTRATIVE AGENT MAY BE NECESSARY OR APPROPRIATE TO BE GIVEN, FURNISHED,
MADE, EXERCISED OR TAKEN UNDER ANY INTEREST RATE CAP AGREEMENT, IN ORDER TO
COMPLY THEREWITH, TO PERFORM THE CONDITIONS THEREOF OR TO PREVENT OR REMEDY ANY
DEFAULT BY THE BORROWER THEREUNDER OR TO ENFORCE ANY OF THE RIGHTS OF THE
BORROWER THEREUNDER. THESE POWERS-OF-ATTORNEY ARE IRREVOCABLE AND COUPLED WITH
AN INTEREST, AND ANY SIMILAR OR DISSIMILAR POWERS HERETOFORE GIVEN BY THE
BORROWER IN RESPECT OF THE RATE CAP COLLATERAL TO ANY OTHER PERSON ARE HEREBY
REVOKED.

 

(D)                               UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT MAY, WITHOUT NOTICE TO, OR
ASSENT BY, THE BORROWER OR ANY

 

55

--------------------------------------------------------------------------------


 

OTHER PERSON (TO THE EXTENT PERMITTED BY LAW), BUT WITHOUT AFFECTING ANY OF THE
OBLIGATIONS, IN THE NAME OF THE BORROWER OR IN THE NAME OF THE ADMINISTRATIVE
AGENT, NOTIFY ANY COUNTERPARTY TO ANY INTEREST RATE CAP AGREEMENT TO MAKE
PAYMENT AND PERFORMANCE DIRECTLY TO THE ADMINISTRATIVE AGENT; EXTEND THE TIME OF
PAYMENT AND PERFORMANCE OF, COMPROMISE OR SETTLE FOR CASH, CREDIT OR OTHERWISE,
AND UPON ANY TERMS AND CONDITIONS, ANY OBLIGATIONS OWING TO THE BORROWER, OR
CLAIMS OF THE BORROWER, UNDER THE APPLICABLE INTEREST RATE CAP AGREEMENT; FILE
ANY CLAIMS, COMMENCE, MAINTAIN OR DISCONTINUE ANY ACTIONS, SUITS OR OTHER
PROCEEDINGS DEEMED BY THE ADMINISTRATIVE AGENT NECESSARY OR ADVISABLE FOR THE
PURPOSE OF COLLECTING UPON OR ENFORCING THE APPLICABLE INTEREST RATE CAP
AGREEMENT; AND EXECUTE ANY INSTRUMENT AND DO ALL OTHER THINGS DEEMED NECESSARY
AND PROPER BY THE ADMINISTRATIVE AGENT TO PROTECT AND PRESERVE AND REALIZE UPON
THE RATE CAP COLLATERAL AND THE OTHER RIGHTS CONTEMPLATED HEREBY.

 

(E)                                 PURSUANT TO THE POWERS-OF-ATTORNEY PROVIDED
FOR ABOVE, THE ADMINISTRATIVE AGENT MAY TAKE ANY ACTION AND EXERCISE AND EXECUTE
ANY INSTRUMENT WHICH IT MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE
PURPOSES HEREOF; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT SHALL NOT BE
PERMITTED TO TAKE ANY ACTION PURSUANT TO SAID POWER-OF-ATTORNEY THAT WOULD
CONFLICT WITH ANY LIMITATION ON THE ADMINISTRATIVE AGENT’S RIGHTS WITH RESPECT
TO THE RATE CAP COLLATERAL. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE ADMINISTRATIVE AGENT, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, SHALL HAVE THE RIGHT AND POWER TO RECEIVE, ENDORSE AND COLLECT
ALL CHECKS AND OTHER ORDERS FOR THE PAYMENT OF MONEY MADE PAYABLE TO THE
BORROWER REPRESENTING: (I) ANY PAYMENT OF OBLIGATIONS OWED PURSUANT TO ANY
INTEREST RATE CAP AGREEMENT, (II) INTEREST ACCRUING ON ANY OF THE RATE CAP
COLLATERAL OR (III) ANY OTHER PAYMENT OR DISTRIBUTION PAYABLE IN RESPECT OF THE
RATE CAP COLLATERAL OR ANY PART THEREOF, AND FOR AND IN THE NAME, PLACE AND
STEAD OF THE BORROWER, TO EXECUTE ENDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS
OF CONVEYANCE OR TRANSFER IN RESPECT OF ANY PROPERTY WHICH IS OR MAY BECOME A
PART OF THE RATE CAP COLLATERAL HEREUNDER.

 

(F)                                 THE ADMINISTRATIVE AGENT MAY EXERCISE ALL OF
THE RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE UCC.

 

(G)                                WITHOUT LIMITING ANY OTHER PROVISION OF THIS
AGREEMENT OR ANY OF THE BORROWER’S RIGHTS HEREUNDER, AND WITHOUT WAIVING OR
RELEASING THE BORROWER FROM ANY OBLIGATION OR DEFAULT HEREUNDER, THE
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO PERFORM
ANY ACT OR TAKE ANY APPROPRIATE ACTION, AS IT, IN ITS REASONABLE JUDGMENT, MAY
DEEM NECESSARY TO PROTECT THE SECURITY OF THIS AGREEMENT, TO CURE SUCH EVENT OF
DEFAULT OR TO CAUSE ANY TERM, COVENANT, CONDITION OR OBLIGATION REQUIRED UNDER
THIS AGREEMENT OR ANY INTEREST RATE CAP AGREEMENT TO BE PERFORMED OR OBSERVED BY
THE BORROWER TO BE PROMPTLY PERFORMED OR OBSERVED ON BEHALF OF THE BORROWER. ALL
AMOUNTS ADVANCED BY, OR ON BEHALF OF, THE ADMINISTRATIVE AGENT IN EXERCISING ITS
RIGHTS UNDER THIS SECTION 7.6(6)(G) (INCLUDING, BUT NOT LIMITED TO, REASONABLE
LEGAL EXPENSES AND DISBURSEMENTS INCURRED IN CONNECTION THEREWITH), TOGETHER
WITH INTEREST THEREON AT THE DEFAULT RATE FROM THE DATE OF EACH SUCH ADVANCE,
SHALL BE PAYABLE BY THE BORROWER TO THE ADMINISTRATIVE AGENT UPON DEMAND AND
SHALL BE SECURED BY THIS AGREEMENT.

 


(7)                                  SALES OF RATE CAP COLLATERAL.  UPON AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, NO DEMAND, ADVERTISEMENT OR
NOTICE, ALL OF WHICH ARE, TO THE FULLEST EXTENT PERMITTED BY LAW, HEREBY
EXPRESSLY WAIVED BY THE BORROWER, SHALL BE REQUIRED IN CONNECTION WITH

 

56

--------------------------------------------------------------------------------


 


ANY SALE OR OTHER DISPOSITION OF ALL OR ANY PART OF THE RATE CAP COLLATERAL,
EXCEPT THAT THE ADMINISTRATIVE AGENT SHALL GIVE THE BORROWER AT LEAST THIRTY
(30) BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF THE TIME AND PLACE OF ANY PUBLIC
SALE OR OF THE TIME WHEN AND THE PLACE WHERE ANY PRIVATE SALE OR OTHER
DISPOSITION IS TO BE MADE, WHICH NOTICE THE BORROWER HEREBY AGREE IS REASONABLE,
ALL OTHER DEMANDS, ADVERTISEMENTS AND NOTICES BEING HEREBY WAIVED. TO THE EXTENT
PERMITTED BY LAW, THE ADMINISTRATIVE AGENT SHALL NOT BE OBLIGATED TO MAKE ANY
SALE OF THE RATE CAP COLLATERAL IF IT SHALL DETERMINE NOT TO DO SO, REGARDLESS
OF THE FACT THAT NOTICE OF SALE MAY HAVE BEEN GIVEN, AND THE ADMINISTRATIVE
AGENT MAY WITHOUT NOTICE OR PUBLICATION ADJOURN ANY PUBLIC OR PRIVATE SALE, AND
SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT THE TIME AND PLACE TO WHICH
THE SAME WAS SO ADJOURNED. UPON EACH PRIVATE SALE OF THE RATE CAP COLLATERAL OF
A TYPE CUSTOMARILY SOLD IN A RECOGNIZED MARKET AND UPON EACH PUBLIC SALE, UNLESS
PROHIBITED BY ANY APPLICABLE STATUTE WHICH CANNOT BE WAIVED, THE ADMINISTRATIVE
AGENT (OR ITS NOMINEE OR DESIGNEE) MAY PURCHASE ANY OR ALL OF THE RATE CAP
COLLATERAL BEING SOLD, FREE AND DISCHARGED FROM ANY TRUSTS, CLAIMS, EQUITY OR
RIGHT OF REDEMPTION OF THE BORROWER, ALL OF WHICH ARE HEREBY WAIVED AND RELEASED
TO THE EXTENT PERMITTED BY LAW, AND MAY MAKE PAYMENT THEREFOR BY CREDIT AGAINST
ANY OF THE OBLIGATIONS IN LIEU OF CASH OR ANY OTHER OBLIGATIONS. IN THE CASE OF
ALL SALES OF THE RATE CAP COLLATERAL, PUBLIC OR PRIVATE, THE BORROWER SHALL PAY
ALL REASONABLE COSTS AND EXPENSES OF EVERY KIND FOR SALE OR DELIVERY, INCLUDING
BROKERS’ AND ATTORNEYS’ FEES AND DISBURSEMENTS AND ANY TAX IMPOSED THEREON.
HOWEVER, THE PROCEEDS OF SALE OF RATE CAP COLLATERAL SHALL BE AVAILABLE TO COVER
SUCH COSTS AND EXPENSES, AND, AFTER DEDUCTING SUCH COSTS AND EXPENSES FROM THE
PROCEEDS OF SALE, THE ADMINISTRATIVE AGENT SHALL APPLY ANY RESIDUE TO THE
PAYMENT OF THE OBLIGATIONS IN THE ORDER OF PRIORITY AS SET FORTH IN THIS
AGREEMENT.

 


(8)                                  PUBLIC SALES NOT POSSIBLE.  THE BORROWER
ACKNOWLEDGES THAT THE TERMS OF THE INTEREST RATE CAP AGREEMENTS MAY PROHIBIT
PUBLIC SALES, THAT THE RATE CAP COLLATERAL MAY NOT BE OF THE TYPE APPROPRIATELY
SOLD AT PUBLIC SALES, AND THAT SUCH SALES MAY BE PROHIBITED BY LAW.  IN LIGHT OF
THESE CONSIDERATIONS, THE BORROWER AGREES THAT PRIVATE SALES OF THE RATE CAP
COLLATERAL SHALL NOT BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY UNREASONABLY
MANNER BY MERE VIRTUE OF HAVING BEEN MADE PRIVATELY.

 


(9)                                  RECEIPT OF SALE PROCEEDS.  UPON ANY SALE OF
THE RATE CAP COLLATERAL BY THE ADMINISTRATIVE AGENT HEREUNDER (WHETHER BY VIRTUE
OF THE POWER OF SALE HEREIN GRANTED, PURSUANT TO JUDICIAL PROCESS OR OTHERWISE),
THE RECEIPT BY THE ADMINISTRATIVE AGENT OR THE OFFICER MAKING THE SALE OR THE
PROCEEDS OF SUCH SALE SHALL BE A SUFFICIENT DISCHARGE TO THE PURCHASER OR
PURCHASERS OF THE RATE CAP COLLATERAL SO SOLD, AND SUCH PURCHASER OR PURCHASERS
SHALL NOT BE OBLIGATED TO SEE TO THE APPLICATION OF ANY PART OF THE PURCHASE
MONEY PAID OVER TO THE ADMINISTRATIVE AGENT OR SUCH OFFICER OR BE ANSWERABLE IN
ANY WAY FOR THE MISAPPLICATION OR NON-APPLICATION THEREOF.

 

7.7                                 Maintenance of the Property.

 


(1)                                  MAINTENANCE OF MORTGAGED PROPERTY.  THE
BORROWER AND MORTGAGED PROPERTY OWNERS SHALL KEEP AND MAINTAIN, OR CAUSE TO BE
KEPT AND MAINTAINED, THE MORTGAGED PROPERTY AND EVERY PART THEREOF IN GOOD
CONDITION AND REPAIR, SUBJECT TO ORDINARY WEAR AND TEAR, AND, SUBJECT TO
EXCUSABLE DELAYS AND THE PROVISIONS OF THIS AGREEMENT WITH RESPECT TO DAMAGE OR
DESTRUCTION CAUSED BY A CASUALTY OR CONDEMNATION, SHALL NOT PERMIT OR COMMIT ANY
WASTE, IMPAIRMENT, OR DETERIORATION OF ANY PORTION OF THE MORTGAGED PROPERTY IN
ANY MATERIAL RESPECT. THE BORROWER AND MORTGAGE PROPERTY OWNERS FURTHER COVENANT
TO DO ALL OTHER ACTS WHICH FROM

 

57

--------------------------------------------------------------------------------


 


THE CHARACTER OR USE OF THE MORTGAGED PROPERTY MAY BE REASONABLY NECESSARY TO
PROTECT THE SECURITY HEREOF, THE SPECIFIC ENUMERATIONS HEREIN NOT EXCLUDING THE
GENERAL. THE BORROWER SHALL NOT DEMOLISH ANY IMPROVEMENT ON THE MORTGAGED
PROPERTY EXCEPT AS THE SAME MAY BE NECESSARY IN CONNECTION WITH AN ALTERATION OR
A RESTORATION IN CONNECTION WITH A CONDEMNATION OR CASUALTY, OR AS OTHERWISE
PERMITTED HEREIN, IN EACH CASE IN ACCORDANCE WITH THE TERMS AND CONDITIONS
HEREOF.

 


(2)                                  ALTERATIONS AND EXPANSIONS.  WITHOUT THE
CONSENT OF THE ADMINISTRATIVE AGENT, NEITHER THE BORROWER NOR ANY MORTGAGED
PROPERTY OWNER SHALL PERFORM OR UNDERTAKE OR CONSENT TO THE PERFORMANCE OR
UNDERTAKING OF (I) ANY ALTERATION OR EXPANSION WHICH, EITHER DURING THE
ALTERATION OR EXPANSION OR UPON COMPLETION, COULD REASONABLY BE EXPECTED TO HAVE
A PORTFOLIO MATERIAL ADVERSE EFFECT OR ADVERSELY AFFECT THE ANNUAL MORTGAGED
PROPERTY NET OPERATING INCOME, OR (II) ANY MATERIAL ALTERATION OR MATERIAL
EXPANSION.

 

7.8                                 Books and Records, Financial Statements,
Reports and Other Information. 

 


(1)                                  BOOKS AND RECORDS.  THE BORROWER SHALL KEEP
AND MAINTAIN ON A FISCAL YEAR BASIS PROPER BOOKS AND RECORDS IN WHICH ACCURATE
AND COMPLETE ENTRIES SHALL BE MADE OF ALL DEALINGS OR TRANSACTIONS OF OR IN
RELATION TO THE LOAN, THE MORTGAGED PROPERTY AND THE BUSINESS AND AFFAIRS OF THE
BORROWER RELATING TO THE MORTGAGED PROPERTY WHICH SHALL REFLECT ALL ITEMS OF
INCOME AND EXPENSE IN CONNECTION WITH THE OPERATION ON AN INDIVIDUAL BASIS OF
THE MORTGAGED PROPERTY AND IN CONNECTION WITH ANY SERVICES, EQUIPMENT OR
FURNISHINGS PROVIDED IN CONNECTION WITH THE OPERATION OF THE MORTGAGED PROPERTY,
IN ACCORDANCE WITH GAAP. THE ADMINISTRATIVE AGENT AND ITS AUTHORIZED
REPRESENTATIVES SHALL HAVE THE RIGHT AT REASONABLE TIMES AND UPON REASONABLE
NOTICE TO EXAMINE THE BOOKS AND RECORDS OF THE BORROWER RELATING TO THE
OPERATION OF THE MORTGAGED PROPERTY AND TO MAKE SUCH COPIES OR EXTRACTS THEREOF
AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE.


 


(2)                                  FINANCIAL STATEMENTS.


 

(A)                              QUARTERLY/MONTHLY REPORTS.  THE BORROWER SHALL
FURNISH TO THE ADMINISTRATIVE AGENT, (I) DURING A LOW DSCR PERIOD, WITHIN THIRTY
(30) DAYS AFTER THE END OF EACH CALENDAR MONTH, OR (II) OTHERWISE, WITHIN
FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER, UNAUDITED OPERATING
STATEMENTS, STAR REPORTS, OCCUPANCY AND ADR REPORTS FOR THE MORTGAGED PROPERTY,
IN EACH CASE ACCOMPANIED BY AN OFFICER’S CERTIFICATE CERTIFYING (I) WITH RESPECT
TO THE OPERATING STATEMENTS, THAT TO THE BEST OF THE BORROWER’S KNOWLEDGE AND
THE BEST OF SUCH OFFICER’S KNOWLEDGE SUCH STATEMENTS ARE TRUE, CORRECT, ACCURATE
AND COMPLETE AND FAIRLY PRESENT THE RESULTS OF THE OPERATIONS OF THE BORROWER
AND THE MORTGAGED PROPERTY, AND (II) WITH RESPECT TO THE OCCUPANCY AND ADR
REPORTS, THAT SUCH ITEMS ARE TO THE BEST OF THE BORROWER’S KNOWLEDGE AND THE
BEST OF SUCH OFFICER’S KNOWLEDGE TRUE, CORRECT AND ACCURATE AND FAIRLY PRESENT
THE RESULTS OF THE OPERATIONS OF THE BORROWER AND THE MORTGAGED PROPERTY. THE
BORROWER WILL ALSO PROVIDE THE ADMINISTRATIVE AGENT COPIES OF ALL FLASH REPORTS
AS TO MONTHLY REVENUES UPON REQUEST;

 

(B)                                QUARTERLY REPORTS.  COMMENCING WITH THE
FISCAL QUARTER ENDED SEPTEMBER 30, 2004, THE BORROWER WILL FURNISH, OR CAUSE TO
BE FURNISHED, TO THE ADMINISTRATIVE AGENT ON OR BEFORE THE FORTY-FIFTH (45TH)
DAY AFTER THE END OF EACH FISCAL QUARTER, THE FOLLOWING ITEMS, ACCOMPANIED BY AN
OFFICER’S CERTIFICATE, CERTIFYING THAT TO THE BEST OF THE BORROWER’S

 

58

--------------------------------------------------------------------------------


 

KNOWLEDGE AND THE BEST OF SUCH OFFICER’S KNOWLEDGE SUCH ITEMS ARE TRUE, CORRECT,
ACCURATE AND COMPLETE AND FAIRLY PRESENT THE FINANCIAL CONDITION AND RESULTS OF
THE OPERATIONS OF THE RELEVANT PERSON AND THE MORTGAGED PROPERTY IN A MANNER
CONSISTENT WITH GAAP (SUBJECT TO NORMAL YEAR END ADJUSTMENTS) TO THE EXTENT
APPLICABLE:

 

(a) quarterly and year to date financial statements prepared for such fiscal
quarter with respect to the Borrower and CNL REIT and its Subsidiaries on a
consolidated basis, including a balance sheet and a statement of operations for
such quarter;

 

(b) during a Low DSCR Period, a comparison of the budgeted income and expenses
and the actual income and expenses for such quarter for the Mortgaged Property,
together with a detailed explanation of any variances of ten percent (10%) or
more between budgeted and actual amounts in the aggregate and on a line-item
basis for such period and year to date; provided, however, that the Borrower
shall not be obligated to provide such detailed explanation for line items the
actual amounts for such quarter of which are less than $100,000;

 

(c) concurrently with the provision of such reports, the Borrower shall also
furnish a report of Mortgaged Property Operating Income and Mortgaged Property
Operating Expenses (as well as a calculation of Mortgaged Property Net Operating
Income based thereon) with respect to the Borrower and the Mortgaged Property
for the most recently completed quarter;

 

(d) a STAR Report for the most recently completed quarter; and

 

(e) calculations of each of the financial ratios set forth in Section 7.2(22) as
of the end of such Fiscal Quarter.

 

(C)                                ANNUAL REPORTS. THE BORROWER SHALL FURNISH TO
THE ADMINISTRATIVE AGENT WITHIN ONE HUNDRED AND TWENTY (120) DAYS FOLLOWING THE
END OF EACH FISCAL YEAR A COMPLETE COPY OF THE ANNUAL FINANCIAL STATEMENTS OF
THE BORROWER AND OF CNL REIT AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS,
AUDITED BY A “BIG FOUR” ACCOUNTING FIRM OR ANOTHER INDEPENDENT CERTIFIED PUBLIC
ACCOUNTING FIRM ACCEPTABLE TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH GAAP
FOR SUCH FISCAL YEAR AND CONTAINING A BALANCE SHEET, A STATEMENT OF OPERATIONS
AND A STATEMENT OF CASH FLOWS.  THE ANNUAL FINANCIAL STATEMENTS OF THE BORROWER
AND OF CNL REIT AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS SHALL BE
ACCOMPANIED BY AN OFFICER’S CERTIFICATE CERTIFYING THAT EACH SUCH ANNUAL
FINANCIAL STATEMENT PRESENTS FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL
CONDITION AND RESULTS OF OPERATION OF THE RELEVANT PERSONS AND HAS BEEN PREPARED
IN ACCORDANCE WITH GAAP.  TOGETHER WITH SUCH ANNUAL FINANCIAL STATEMENTS, THE
BORROWER SHALL FURNISH TO THE ADMINISTRATIVE AGENT (A) AN OFFICER’S CERTIFICATE
CERTIFYING AS OF THE DATE THEREOF WHETHER, TO THE BORROWER’S KNOWLEDGE, THERE
EXISTS A DEFAULT OR EVENT OF DEFAULT, AND IF SUCH DEFAULT OR EVENT OF DEFAULT
EXISTS, THE NATURE THEREOF, THE PERIOD OF TIME IT HAS EXISTED AND THE ACTION
THEN BEING TAKEN TO REMEDY THE SAME; AND (B) AN ANNUAL REPORT, FOR THE MOST
RECENTLY COMPLETED FISCAL YEAR, CONTAINING:

 

(a) Capital Expenditures (including for this purpose any and all additions to,
and replacements of, FF&E,) made in respect of the Mortgaged Property, including
separate line items with respect to any project costing in excess of $500,000
for any Mortgaged Property;

 

(b) occupancy levels for the Mortgaged Property for such period; and

 

59

--------------------------------------------------------------------------------


 

(c) average daily room rates at the Mortgaged Property for such period.

 

(D)                               MANAGEMENT AGREEMENT.  THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT, WITHIN TEN (10) BUSINESS DAYS OF THE
RECEIPT THEREOF BY THE BORROWER, A COPY OF ALL MATERIAL OR REQUIRED REPORTS
PREPARED BY ANY MANAGER PURSUANT TO ANY MANAGEMENT AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE BUDGET PROPOSED BY MANAGER AND ANY INSPECTION REPORTS.

 

(E)                                 BUDGET.

 

Not later than February 15 of each Fiscal Year hereafter, the Borrower shall
prepare or cause to be prepared and deliver to the Administrative Agent, a
proposed aggregate Budget in respect of the Mortgaged Properties for such Fiscal
Year (including a breakdown of proposed individual Budgets for each Mortgaged
Property and a breakdown by fiscal quarter), showing, inter alia, proposed
Capital Expenditures for each Mortgaged Property.  If the Borrower subsequently
proposes to materially amend any such Budget, the Borrower shall promptly
deliver the proposed amended Budget to the Administrative Agent.

 

(F)                                 OTHER INFORMATION.  THE BORROWER SHALL,
PROMPTLY AFTER WRITTEN REQUEST BY THE ADMINISTRATIVE AGENT FURNISH OR CAUSE TO
BE FURNISHED TO THE ADMINISTRATIVE AGENT, IN SUCH MANNER AND IN SUCH DETAIL AS
MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, SUCH REASONABLE
ADDITIONAL INFORMATION AS MAY BE REASONABLY REQUESTED WITH RESPECT TO THE
MORTGAGED PROPERTY. THE INFORMATION REQUIRED TO BE FURNISHED BY THE BORROWER TO
THE ADMINISTRATIVE AGENT UNDER THIS SECTION 7.8(2) SHALL BE PROVIDED IN BOTH
HARD COPY FORMAT AND ELECTRONIC FORMAT; PROVIDED THAT THE BORROWER SHALL ONLY BE
REQUIRED TO PROVIDE THE INFORMATION REQUIRED UNDER THIS SECTION 7.8(2)(F) IN
ELECTRONIC FORMAT IF SUCH INFORMATION IS SO AVAILABLE IN THE ORDINARY COURSE OF
THE OPERATIONS OF THE BORROWER AND THE APPLICABLE MANAGER AND WITHOUT
SIGNIFICANT EXPENSE.  ALL INFORMATION TO BE PROVIDED BY THE TRANSACTION PARTIES
HEREUNDER WHICH IS CUSTOMARILY CONTAINED IN REGULAR SEC FILINGS WILL BE DEEMED
DELIVERED, ABSENT A SPECIFIC REQUEST BY ADMINISTRATIVE AGENT, UPON NOTICE TO THE
ADMINISTRATIVE AGENT THAT THE RELEVANT SEC FILING HAS OCCURRED.

 

7.9                                 Environmental Matters.

 


(1)                                  EXCEPT AS SET FORTH IN THE ENVIRONMENTAL
REPORTS AND STUDIES DELIVERED TO THE ADMINISTRATIVE AGENT PRIOR TO THE DATE
HEREOF, (I) DURING THE PERIOD OF OWNERSHIP OF ANY MORTGAGED PROPERTY BY ANY CNL
ENTITY, SUCH MORTGAGED PROPERTY (OR ANY PORTION THEREOF) HAS NOT BEEN USED FOR
THE PURPOSE OF, OR IN ANY WAY INVOLVING, THE HANDLING, MANUFACTURE, TREATMENT,
STORAGE, USE, GENERATION, RELEASE, DISCHARGE, REFINING, DUMPING OR DISPOSAL OF
ANY HAZARDOUS MATERIALS ON, UNDER, IN OR ABOUT THE MORTGAGED PROPERTY, OR
TRANSPORTING ANY HAZARDOUS MATERIALS TO, FROM OR ACROSS THE MORTGAGED PROPERTY,
EXCEPT IN ALL CASES IN MATERIAL COMPLIANCE WITH HAZARDOUS MATERIALS LAWS AND
ONLY IN THE COURSE OF LEGITIMATE BUSINESS OPERATIONS AT THE MORTGAGED PROPERTY,
AND TO THE BEST OF BORROWER’S KNOWLEDGE, (A) NO SUCH USE OCCURRED AT ANY TIME
PRIOR TO THE PERIOD OF OWNERSHIP OF SUCH MORTGAGED PROPERTY BY ANY CNL ENTITY,
AND (B) NO SUCH USE HAS OCCURRED ON ANY PROPERTY ADJACENT TO SUCH MORTGAGED
PROPERTY AT ANY TIME PRIOR TO THE DATE HEREOF; (II) TO THE BEST OF THE
BORROWER’S KNOWLEDGE, NO HAZARDOUS MATERIALS ARE PRESENTLY CONSTRUCTED,
DEPOSITED, STORED, OR OTHERWISE LOCATED ON, UNDER, IN OR ABOUT THE

 

60

--------------------------------------------------------------------------------


 


MORTGAGED PROPERTY EXCEPT IN MATERIAL COMPLIANCE WITH HAZARDOUS MATERIALS LAWS;
(IV) TO THE BEST OF THE BORROWER’S KNOWLEDGE, NO HAZARDOUS MATERIALS HAVE
MIGRATED FROM THE MORTGAGED PROPERTY UPON OR BENEATH OTHER PROPERTIES WHICH
WOULD REASONABLY BE EXPECTED TO RESULT IN MATERIAL LIABILITY FOR ANY BORROWER OR
MORTGAGED PROPERTY OWNER; AND (V) TO THE BEST OF THE BORROWER’S KNOWLEDGE, NO
HAZARDOUS MATERIALS HAVE MIGRATED OR THREATEN TO MIGRATE FROM OTHER PROPERTIES
UPON, ABOUT OR BENEATH THE MORTGAGED PROPERTY WHICH WOULD REASONABLY BE EXPECTED
TO RESULT IN MATERIAL LIABILITY FOR ANY BORROWER OR MORTGAGED PROPERTY OWNER.


 


(2)                                  COMPLIANCE WITH ENVIRONMENTAL LAWS. 
SUBJECT TO THE BORROWER’S RIGHT TO CONTEST UNDER SECTION 7.4(3), THE BORROWER
COVENANTS AND AGREES WITH THE ADMINISTRATIVE AGENT THAT IT SHALL AND SHALL CAUSE
EACH MORTGAGED PROPERTY OWNER TO, COMPLY WITH ALL HAZARDOUS MATERIALS LAWS. IF
AT ANY TIME DURING THE CONTINUANCE OF THE LIEN OF THE APPLICABLE SECURITY
INSTRUMENT, A GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE MORTGAGED
PROPERTY REQUIRES REMEDIAL ACTION TO CORRECT THE PRESENCE OF HAZARDOUS MATERIALS
IN, AROUND, OR UNDER THE MORTGAGED PROPERTY (AN “ENVIRONMENTAL EVENT”), THE
BORROWER SHALL DELIVER PROMPT NOTICE OF THE OCCURRENCE OF SUCH ENVIRONMENTAL
EVENT TO THE ADMINISTRATIVE AGENT. WITHIN THIRTY (30) DAYS AFTER ANY BORROWER
HAS KNOWLEDGE OF THE OCCURRENCE OF AN ENVIRONMENTAL EVENT, THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT AN OFFICER’S CERTIFICATE (AN “ENVIRONMENTAL
CERTIFICATE”) EXPLAINING THE ENVIRONMENTAL EVENT IN REASONABLE DETAIL AND
SETTING FORTH THE PROPOSED REMEDIAL ACTION, IF ANY. THE BORROWER SHALL PROMPTLY
PROVIDE THE ADMINISTRATIVE AGENT WITH COPIES OF ALL NOTICES WHICH ALLEGE OR
IDENTIFY ANY ACTUAL OR POTENTIAL VIOLATION OR NONCOMPLIANCE RECEIVED BY OR
PREPARED BY OR FOR THE BORROWER IN CONNECTION WITH ANY HAZARDOUS MATERIALS LAW.
FOR PURPOSES OF THIS PARAGRAPH, THE TERM “NOTICE” SHALL MEAN ANY SUMMONS,
CITATION, DIRECTIVE, ORDER, CLAIM, PLEADING, LETTER, APPLICATION, FILING,
REPORT, FINDINGS, DECLARATIONS OR OTHER MATERIALS PERTINENT TO COMPLIANCE OF THE
MORTGAGED PROPERTY AND THE BORROWER OR ANY MORTGAGED PROPERTY OWNER WITH SUCH
HAZARDOUS MATERIALS LAWS.

 


(3)                                  ENVIRONMENTAL REPORTS.  UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN ENVIRONMENTAL EVENT WITH RESPECT TO THE
MORTGAGED PROPERTY, THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO HAVE ITS
CONSULTANTS PERFORM A COMPREHENSIVE ENVIRONMENTAL AUDIT OF THE MORTGAGED
PROPERTY. SUCH AUDIT SHALL BE CONDUCTED BY AN ENVIRONMENTAL CONSULTANT CHOSEN BY
THE ADMINISTRATIVE AGENT AND MAY INCLUDE A VISUAL SURVEY, A RECORD REVIEW, AN
AREA RECONNAISSANCE ASSESSING THE PRESENCE OF HAZARDOUS OR TOXIC WASTE OR
SUBSTANCES, PCBS OR STORAGE TANKS AT THE MORTGAGED PROPERTY, AN ASBESTOS SURVEY
OF THE MORTGAGED PROPERTY, WHICH MAY INCLUDE RANDOM SAMPLING OF THE IMPROVEMENTS
AND AIR QUALITY TESTING, AND SUCH FURTHER SITE ASSESSMENTS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUIRE DUE TO THE RESULTS OBTAINED FROM THE FOREGOING. THE
BORROWER AND MORTGAGED PROPERTY OWNERS GRANT THE ADMINISTRATIVE AGENT, ITS
AGENTS, CONSULTANTS AND CONTRACTORS THE RIGHT TO ENTER THE MORTGAGED PROPERTY AS
REASONABLE OR APPROPRIATE FOR THE CIRCUMSTANCES FOR THE PURPOSES OF PERFORMING
SUCH STUDIES AND THE REASONABLE COST OF SUCH STUDIES SHALL BE DUE AND PAYABLE BY
THE BORROWER TO THE ADMINISTRATIVE AGENT UPON DEMAND AND SHALL BE SECURED BY THE
LIEN OF THE SECURITY INSTRUMENTS.  THE ADMINISTRATIVE AGENT SHALL NOT
UNREASONABLY INTERFERE WITH, AND THE ADMINISTRATIVE AGENT SHALL DIRECT THE
ENVIRONMENTAL CONSULTANT TO USE ITS COMMERCIALLY REASONABLE EFFORTS NOT TO
HINDER, THE BORROWER’S OR ANY TENANT’S, OTHER OCCUPANT’S OR MANAGER’S OPERATIONS
UPON THE MORTGAGED PROPERTY WHEN CONDUCTING SUCH AUDIT, SAMPLING OR INSPECTIONS.
BY UNDERTAKING ANY OF THE MEASURES IDENTIFIED IN AND PURSUANT TO THIS
SECTION 7.9(3), THE ADMINISTRATIVE AGENT SHALL NOT BE DEEMED TO BE EXERCISING
ANY CONTROL OVER THE OPERATIONS OF THE BORROWER OR MORTGAGED PROPERTY OWNERS OR
THE

 

61

--------------------------------------------------------------------------------


 


HANDLING OF ANY ENVIRONMENTAL MATTER OR HAZARDOUS WASTES OR SUBSTANCES OF THE
BORROWER OR MORTGAGED PROPERTY OWNERS FOR PURPOSES OF INCURRING OR BEING SUBJECT
TO LIABILITY THEREFOR.

 


(4)                                  ENVIRONMENTAL INDEMNIFICATION.  THE
BORROWER SHALL PROTECT, INDEMNIFY, SAVE, DEFEND, AND HOLD HARMLESS THE
INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LIABILITY, LOSS, DAMAGE,
ACTIONS, CAUSES OF ACTION, COSTS OR EXPENSES WHATSOEVER (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES) AND ANY AND ALL CLAIMS, SUITS AND JUDGMENTS WHICH
ANY INDEMNIFIED PARTY MAY SUFFER, AS A RESULT OF OR WITH RESPECT TO: (A) ANY
ENVIRONMENTAL CLAIM RELATING TO OR ARISING FROM THE MORTGAGED PROPERTY; (B) THE
VIOLATION OF ANY HAZARDOUS MATERIALS LAW IN CONNECTION WITH THE MORTGAGED
PROPERTY; (C) ANY RELEASE, SPILL, OR THE PRESENCE OF ANY HAZARDOUS MATERIALS
AFFECTING THE MORTGAGED PROPERTY; AND (D) THE PRESENCE AT, IN, ON OR UNDER, OR
THE RELEASE, ESCAPE, SEEPAGE, LEAKAGE, DISCHARGE OR MIGRATION AT OR FROM, THE
MORTGAGED PROPERTY OF ANY HAZARDOUS MATERIALS, WHETHER OR NOT SUCH CONDITION WAS
KNOWN OR UNKNOWN TO THE BORROWER; PROVIDED THAT, IN EACH CASE, THE BORROWER
SHALL BE RELIEVED OF ITS OBLIGATION UNDER THIS SUBSECTION IF ANY OF THE MATTERS
REFERRED TO IN CLAUSES (A) THROUGH (D) ABOVE DID NOT OCCUR (BUT NEED NOT HAVE
BEEN DISCOVERED) PRIOR TO (1) THE FORECLOSURE OF THE APPLICABLE SECURITY
INSTRUMENT, (2) THE DELIVERY BY THE BORROWER TO THE ADMINISTRATIVE AGENT OR ITS
DESIGNEE OF A DEED-IN- LIEU OF FORECLOSURE WITH RESPECT TO THE MORTGAGED
PROPERTY, OR (3) THE ADMINISTRATIVE AGENT’S OR ITS DESIGNEE’S TAKING POSSESSION
AND CONTROL OF THE MORTGAGED PROPERTY AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT HEREUNDER. IF ANY SUCH ACTION OR OTHER PROCEEDING SHALL BE BROUGHT
AGAINST THE ADMINISTRATIVE AGENT, UPON WRITTEN NOTICE FROM THE BORROWER TO THE
ADMINISTRATIVE AGENT (GIVEN REASONABLY PROMPTLY FOLLOWING THE ADMINISTRATIVE
AGENT’S NOTICE TO THE BORROWER OF SUCH ACTION OR PROCEEDING), THE BORROWER SHALL
BE ENTITLED TO ASSUME THE DEFENSE THEREOF, AT THE BORROWER’S EXPENSE, WITH
COUNSEL REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT; PROVIDED, HOWEVER,
THE ADMINISTRATIVE AGENT MAY, AT ITS OWN EXPENSE, RETAIN SEPARATE COUNSEL TO
PARTICIPATE IN SUCH DEFENSE, BUT SUCH PARTICIPATION SHALL NOT BE DEEMED TO GIVE
THE ADMINISTRATIVE AGENT A RIGHT TO CONTROL SUCH DEFENSE, WHICH RIGHT THE
BORROWER EXPRESSLY RETAINS.  NOTWITHSTANDING THE FOREGOING, EACH INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL AT THE BORROWER’S EXPENSE
IF, IN THE REASONABLE OPINION OF LEGAL COUNSEL, A CONFLICT OR POTENTIAL CONFLICT
EXISTS BETWEEN THE INDEMNIFIED PARTY AND THE BORROWER THAT WOULD MAKE SUCH
SEPARATE REPRESENTATION ADVISABLE. THE BORROWER SHALL HAVE NO OBLIGATION TO
INDEMNIFY AN INDEMNIFIED PARTY FOR DAMAGE OR LOSS RESULTING FROM SUCH
INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 


(5)                                  RECOURSE NATURE OF CERTAIN
INDEMNIFICATIONS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY PROVIDED IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, THE INDEMNIFICATION PROVIDED IN
SECTION 7.9(4) SHALL BE FULLY RECOURSE TO THE BORROWER AND SHALL BE INDEPENDENT
OF, AND SHALL SURVIVE, THE DISCHARGE OF THE OBLIGATIONS, THE RELEASE OF THE LIEN
CREATED BY THE SECURITY INSTRUMENTS, AND/OR THE CONVEYANCE OF TITLE TO THE
MORTGAGED PROPERTY TO THE ADMINISTRATIVE AGENT OR ANY PURCHASER OR DESIGNEE IN
CONNECTION WITH A FORECLOSURE OF THE APPLICABLE SECURITY INSTRUMENT OR
CONVEYANCE IN LIEU OF FORECLOSURE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, BORROWER SHALL NOT BE LIABLE FOR ANY HAZARDOUS MATERIALS FIRST
PLACED ON OR UNDER THE MORTGAGED PROPERTY AFTER POSSESSION OF THE MORTGAGED
PROPERTY HAS TRANSFERRED TO A THIRD PARTY FOLLOWING FORECLOSURE UNDER THE
SECURITY INSTRUMENTS (“TRANSFER OF POSSESSION”); PROVIDED, HOWEVER, THAT (I) THE
MIGRATION OF ANY HAZARDOUS MATERIALS PLACED IN, UNDER, OVER, FROM OR AFFECTING
THE MORTGAGED PROPERTY, WHICH MATERIALS WERE PRESENT PRIOR TO TRANSFER OF

 

62

--------------------------------------------------------------------------------


 


POSSESSION SHALL REMAIN THE LIABILITY OF BORROWER; AND (II) BORROWER SHALL HAVE
THE BURDEN OF PROVING THAT SUCH ENVIRONMENTAL CONDITION OCCURRED SUBSEQUENT TO
TRANSFER OF POSSESSION.

 


ARTICLE VIII.
CASH MANAGEMENT

 

8.1                                 Cash Management.

 


(1)                                  COLLATERAL ACCOUNTS.  THE BORROWER AND
ADMINISTRATIVE AGENT HEREBY CONFIRM THAT, FOLLOWING THE EXECUTION OF THIS
AGREEMENT, A SPECIAL, SEPARATE DEPOSIT ACCOUNT (THE “PAYMENTS ACCOUNT”) AND A
SUB-ACCOUNT THEREOF (THE “DEBT SERVICE ACCOUNT”), EACH IN THE NAME OF, AND UNDER
THE SOLE DOMINION AND CONTROL OF, THE ADMINISTRATIVE AGENT WILL BE ESTABLISHED
WITH DBTCA, SOLELY FOR THE PURPOSES SET FORTH HEREIN.  THE BORROWER HEREBY
AUTHORIZES AND AGREES AND THE ADMINISTRATIVE AGENT AGREES, THAT UNTIL (I) THE
PAYMENTS ACCOUNTS AND THE DEBT SERVICE ACCOUNT HAVE BEEN ESTABLISHED, AND (II)
THE ACCOUNT AGREEMENT HAS BEEN EXECUTED AND DELIVERED BY EACH OF THE PARTIES
THERETO PURSUANT TO SECTION 8.1(2), THE ACCOUNT WITH DEUTSCHE BANK, ABA
#021001033, COMMERCIAL LOAN DIVISION, BEARING ACCOUNT NUMBER AC#99401268 RE: CNL
HOSPITALITY TERM (10/04) (THE “SUSPENSE ACCOUNT,” AND WITH THE PAYMENTS ACCOUNT
AND THE DEBT SERVICE ACCOUNT, THE “COLLATERAL ACCOUNTS”) SHALL SUBSTITUTE FOR
THE PAYMENTS ACCOUNT AND DEBT SERVICE ACCOUNT AND ALL AMOUNTS CONTEMPLATED TO BE
TRANSFERRED, DEPOSITED OR DISBURSED TO OR FROM THE PAYMENTS ACCOUNT OR DEBT
SERVICE ACCOUNT UNDER THIS ARTICLE VIII SHALL INSTEAD BE TRANSFERRED, DEPOSITED
OR DISBURSED TO, FROM OR WITHIN THE SUSPENSE ACCOUNT IN THE AMOUNTS REQUIRED
UNDER THIS AGREEMENT AS IF THE PAYMENTS ACCOUNT AND DEBT SERVICE ACCOUNT WERE IN
USE HEREUNDER.  EACH SUCH TRANSFER, DEPOSIT OR DISBURSEMENT SHALL BE CREDITED OR
DEBITED TO THE PAYMENTS ACCOUNT OR DEBT SERVICE ACCOUNT, AS APPLICABLE, ON THE
RECORDS OF THE SUSPENSE ACCOUNT.  UPON THE ESTABLISHMENT OF THE PAYMENTS ACCOUNT
AND THE DEBT SERVICE ACCOUNT AND THE EXECUTION AND DELIVERY OF THE ACCOUNT
AGREEMENT BY EACH OF THE PARTIES THERETO PURSUANT TO SECTION 8.1(2), AMOUNTS ON
DEPOSIT IN THE SUSPENSE ACCOUNT FOR THE CREDIT OF EACH SUCH RESPECTIVE ACCOUNT
SHALL BE TRANSFERRED TO SUCH ACCOUNT.  BORROWER HEREBY AGREES AND CONFIRMS TO
THE ADMINISTRATIVE AGENT (AND SHALL AGREE AND CONFIRM TO DBTCA PURSUANT TO THE
ACCOUNT AGREEMENT) THAT IT HAS NO DOMINION OR CONTROL WHATSOEVER OF THE
COLLATERAL ACCOUNTS OR ANY FUNDS OR AMOUNTS IN THE COLLATERAL ACCOUNTS, AND
BORROWER HEREBY DISCLAIMS ANY AND ALL RIGHTS OF ANY NATURE WHATSOEVER TO CONTROL
OR OTHERWISE DIRECT OR MAKE ANY CLAIM AGAINST THE FUNDS OR OTHER AMOUNTS IN THE
COLLATERAL ACCOUNTS AT ANY TIME.


 


(2)                                  PLEDGE OF ACCOUNT COLLATERAL.  TO SECURE
THE FULL AND PUNCTUAL PAYMENT AND PERFORMANCE OF THE OBLIGATIONS, THE BORROWER
HEREBY COLLATERALLY ASSIGNS, GRANTS A SECURITY INTEREST IN AND PLEDGES (AND THE
BORROWER PARTIES SHALL CAUSE EACH MORTGAGED PROPERTY OWNER AND OPERATING LESSEE
TO SO ASSIGN, GRANT AND PLEDGE) TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF
THE LENDERS, TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW (AND THE BORROWER
PARTIES SHALL CAUSE EACH MORTGAGED PROPERTY OWNER AND OPERATING LESSEE TO
EXECUTE THE ACCOMMODATION SECURITY DOCUMENTS WITH RESPECT THERETO), A FIRST
PRIORITY CONTINUING SECURITY INTEREST IN AND TO THE FOLLOWING PROPERTY OF SUCH
BORROWER, MORTGAGED PROPERTY OWNER AND/OR OPERATING LESSEE, AS APPLICABLE,
WHETHER NOW OWNED OR EXISTING OR HEREAFTER ACQUIRED OR ARISING AND REGARDLESS OF
WHERE LOCATED (ALL OF THE SAME, COLLECTIVELY, THE “ACCOUNT COLLATERAL”):

 

63

--------------------------------------------------------------------------------


 

(i)                                     the Collateral Accounts and all cash,
checks, drafts, certificates, instruments and other property, including, without
limitation, all deposits and/or wire transfers from time to time deposited or
held in, credited to or made to the Collateral Accounts;

 

(ii)                                  all interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise payable
in respect of, or in exchange for, any or all of the foregoing; and

 

(iii)                               to the extent not covered by clauses (i) or
(ii) above, all proceeds (as defined under the UCC) of any or all of the
foregoing.

 

In addition to the rights and remedies herein set forth, the Administrative
Agent shall have all of the rights and remedies with respect to the Account
Collateral available to a secured party at law or in equity, including, without
limitation, the rights of a secured party under the UCC, as if such rights and
remedies were fully set forth herein.

 

This Agreement shall constitute a security agreement for purposes of the Uniform
Commercial Code and other applicable law.  In order to perfect the security
interest granted hereunder with respect to the Payments Account and Debt Service
Account, on or prior to the establishment of such accounts, Borrower shall (and
shall cause each Mortgaged Property Owner and Operating Affiliate to) execute
and deliver the Account Agreement to the Administrative Agent.

 


(3)                                  INCOME; INTEREST.  INCOME AND INTEREST
ACCRUING ON AMOUNTS HELD IN THE COLLATERAL ACCOUNTS UNDER THIS AGREEMENT SHALL
BE PERIODICALLY ADDED TO THE PRINCIPAL AMOUNT OF SUCH ACCOUNT AND SHALL BE HELD,
DISBURSED AND APPLIED IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.  THE
BORROWER SHALL BE THE BENEFICIAL OWNER OF THE PAYMENTS ACCOUNT AND DEBT SERVICE
ACCOUNT FOR FEDERAL INCOME TAX PURPOSES AND SHALL REPORT ALL INCOME ON ALL
AMOUNTS HELD IN THE COLLATERAL ACCOUNTS UNDER THIS AGREEMENT.


 


(4)                                  DISBURSEMENTS FROM COLLATERAL ACCOUNT.


 

(i)                                     Subject to Section 8.1(1), the Borrower
hereby irrevocably authorizes the Administrative Agent to transfer, and the
Administrative Agent shall transfer (or cause DBTCA to transfer pursuant to
disbursement instructions from the Administrative Agent) from the Payments
Account, funds in the amounts, at the times and in the order of priority, as
follows:

 

(A)                                  TO THE DEBT SERVICE ACCOUNT, UNTIL THE
FUNDS DEPOSITED THEREIN EQUAL ALL INTEREST TO BE PAID ON THE NEXT APPLICABLE
PAYMENT DATES IN RESPECT OF ALL INTEREST PERIODS THEN OUTSTANDING (E.G., IN THE
EVENT THERE ARE MULTIPLE INTEREST PERIODS THEN OUTSTANDING, THE AMOUNT DEPOSITED
WOULD EQUAL THE AGGREGATE OF ALL SUMS PAYABLE ON THE NEXT PAYMENT DATE
APPLICABLE TO EACH SUCH INTEREST PERIOD).

 

(B)                                 DURING ANY LOW DSCR PERIOD OR IF A NOTICED
EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS THEN CONTINUING, ON THE 15TH DAY OF
EACH CALENDAR MONTH (OR THE NEXT SUCCEEDING BUSINESS DAY WITH RESPECT TO ANY
MONTH IN WHICH THE 15TH DAY IS NOT A

 

64

--------------------------------------------------------------------------------


 

BUSINESS DAY), FUNDS IN AN AMOUNT EQUAL TO THE BALANCE (IF ANY) DEPOSITED IN THE
PAYMENTS ACCOUNT TO THE EXTENT REMAINING AFTER THE FOREGOING DEPOSIT SET FORTH
IN SECTION 8.1(4)(I)(A) AND APPLY THE SAME, TO THE PREPAYMENT OF THE LOAN AND
PAYMENT OF ACCRUED BUT UNPAID INTEREST ON THE AMOUNT PREPAID, PURSUANT TO
SECTIONS 3.3.(2)(E) AND 3.3(3) (AND ALL AMOUNTS PAYABLE PURSUANT TO SECTION 2.8
AS A RESULT OF SUCH PREPAYMENT); AND

 

(C)                                  PROVIDED NO NOTICED EVENT OF DEFAULT OR LOW
DSCR PERIOD SHALL HAVE OCCURRED AND IS THEN CONTINUING, ON THE 1ST DAY OF EACH
CALENDAR MONTH (OR THE NEXT SUCCEEDING BUSINESS DAY WITH RESPECT TO ANY MONTH IN
WHICH THE 1ST DAY IS NOT A BUSINESS DAY), FUNDS IN AN AMOUNT EQUAL TO THE
BALANCE (IF ANY) DEPOSITED IN THE PAYMENTS ACCOUNT TO THE EXTENT REMAINING AFTER
THE FOREGOING DEPOSITS SET FORTH IN SECTIONS 8.1(4)(I)(A) THROUGH (B) (THE
“EXCESS CASH FLOW”) AND TRANSFER THE SAME TO THE BORROWER’S ACCOUNT FREE OF ANY
LIEN OR CONTINUING SECURITY INTEREST.

 

(ii)                                  Not less than five (5) days prior to each
Payment Date, Administrative Agent shall notify the Borrower of the balance on
deposit in the Debt Service Account (or in the Suspense Account to the credit of
the Debt Service Account) as of such notice date.  On any Payment Date, any
deficiency in amounts on deposit in the Debt Service Account (or in the Suspense
Account to the credit of the Debt Service Account) relative to the Debt Service
required to be paid on such date shall constitute an Event of Default hereunder;
provided, that if the Administrative Agent has not provided timely notice of the
balance on deposit in the Debt Service Account (or in the Suspense Account to
the credit of the Debt Service Account) prior to such Payment Date pursuant to
the preceding sentence, such Event of Default will only occur if the Debt
Service required to be paid on such Payment Date remains unpaid in full five (5)
days following the earlier of the date such notice is provided or the date the
notice contemplated by the following sentence is provided.  Upon the occurrence
of a deficiency in the Debt Service Account (or in amounts held in the Suspense
Account for the credit of the Debt Service Account) on any Payment Date relative
to the Debt Service required to be paid on such date, Administrative Agent shall
notify Borrower of said deficiency within five (5) Business Days thereafter;
provided, however, Administrative Agent’s failure to notify Borrower shall not
be deemed a waiver of any Event of Default arising from such deficiency. 
Notwithstanding anything to the contrary contained in this Agreement or in the
other Loan Documents, no Event of Default shall be deemed to have occurred
hereunder or thereunder (and no Default Rate shall be applicable) in the event
funds sufficient for a required transfer are held in an appropriate Collateral
Account and the Administrative Agent or DBTCA fails to timely make any transfer
from such Collateral Account as contemplated by this Agreement.

 

(iii)                               Notwithstanding anything to the contrary
contained herein or in the Security Instruments, but subject to Section 7.4(3),
to the extent that the Borrower shall fail to pay any mortgage recording tax,
costs, expenses or other amounts pursuant to Section 7.1(23) of this Agreement
within the time period set forth therein, the Administrative Agent shall have
the right, at any time, upon five (5) Business Days’ notice to the Borrower, to
withdraw from funds constituting Excess Cash Flow in the Payments Account, an
amount equal to such unpaid taxes, costs, expenses and/or other amounts and pay
such amounts to the Person(s) entitled thereto.

 

65

--------------------------------------------------------------------------------


 

(iv)                              Payment from Debt Service Account.  Subject to
Section 8.1(1), the Borrower irrevocably authorizes the Administrative Agent to
make and, provided no Event of Default shall have occurred and be continuing,
the Administrative Agent hereby agrees to make, to the extent of the monies on
deposit in the Debt Service Account, payment of funds from such account to the
Administrative Agent sufficient to pay Debt Service on each Payment Date, and
the Administrative Agent, on each Payment Date, shall apply such funds to the
payment of the Debt Service payable on such Payment Date.

 


(5)                                  BORROWER PARTIES’ ACCOUNT REPRESENTATIONS,
WARRANTIES AND COVENANTS.


 

(I)                                     THE BORROWER PARTIES REPRESENT, WARRANT
AND COVENANT THAT (A) AS OF THE DATE HEREOF, THE BORROWER PARTIES (OR THE
OPERATING AFFILIATES) HAVE DIRECTED ALL TENANTS (OTHER THAN THE OPERATING
AFFILIATES) UNDER THE LEASES TO MAIL ALL CHECKS AND WIRE ALL FUNDS WITH RESPECT
TO ANY PAYMENTS DUE UNDER SUCH LEASES DIRECTLY TO THE APPLICABLE MANAGER, (B)
THE BORROWER SHALL (OR THE BORROWER PARTIES SHALL CAUSE THE OPERATING AFFILIATES
TO) CAUSE THE MANAGERS TO DEPOSIT ALL AMOUNTS PAYABLE TO THE OPERATING
AFFILIATES (OR TO ANY BORROWER PARTY OR ANY MORTGAGED PROPERTY OWNER) PURSUANT
TO THE MANAGEMENT AGREEMENTS, AND THE OPERATING NON-AFFILIATES TO MAIL ALL
CHECKS AND WIRE ALL FUNDS WITH RESPECT TO ANY PAYMENTS DUE TO ANY BORROWER PARTY
OR ANY MORTGAGED PROPERTY OWNER, DIRECTLY TO THE PAYMENTS ACCOUNT (OR TO THE
SUSPENSE ACCOUNT TO THE EXTENT CONTEMPLATED BY SECTION 8.1(1)), (C) ALL RENTS,
CASH AND CASH EQUIVALENTS OR OTHER ITEMS OF MORTGAGED PROPERTY OPERATING INCOME
(INCLUDING, WITHOUT LIMITATION, PAYMENTS TO ANY BORROWER PARTY BY ANY ENTITY OR
AFFILIATE THAT ANY BORROWER PARTY OWNS AN EQUITY INTEREST IN) NOT OTHERWISE
COLLECTED AS DESCRIBED IN CLAUSES (A) OR (B) ABOVE, SHALL BE PAID BY OR CAUSED
TO BE PAID BY THE BORROWER PARTIES WITHIN TWO (2) BUSINESS DAYS AFTER RECEIPT
THEREOF BY ANY BORROWER PARTY OR ITS AFFILIATES DIRECTLY INTO THE PAYMENTS
ACCOUNT (OR TO THE SUSPENSE ACCOUNT TO THE EXTENT CONTEMPLATED BY
SECTION 8.1(1)) AND, UNTIL SO DEPOSITED, ANY SUCH AMOUNTS HELD BY SUCH PERSON(S)
SHALL BE DEEMED TO BE ACCOUNT COLLATERAL AND SHALL BE HELD IN TRUST BY IT FOR
THE BENEFIT, AND AS THE PROPERTY, OF THE ADMINISTRATIVE AGENT AND THE LENDERS
AND SHALL NOT BE COMMINGLED WITH ANY OTHER FUNDS OR PROPERTY OF SUCH PERSON, (D)
THERE ARE NO ACCOUNTS OTHER THAN THE COLLATERAL ACCOUNTS MAINTAINED BY ANY
BORROWER PARTY OR ANY OPERATING AFFILIATE OR MORTGAGED PROPERTY OWNER WITH
RESPECT TO MORTGAGED PROPERTY OR THE COLLECTION OF RENTS AND (E) SO LONG AS THE
LOAN SHALL BE OUTSTANDING, NEITHER ANY BORROWER PARTY NOR ANY OPERATING
AFFILIATE OR MORTGAGED PROPERTY OWNER SHALL OPEN ANY OTHER OPERATING ACCOUNTS
WITH RESPECT TO THE MORTGAGED PROPERTY OR THE COLLECTION OF RENTS, EXCEPT FOR
THE COLLATERAL ACCOUNTS; PROVIDED, THAT, BORROWER SHALL NOT BE PROHIBITED FROM
UTILIZING ONE OR MORE SEPARATE ACCOUNTS FOR THE DISBURSEMENT OR RETENTION OF
FUNDS THAT HAVE BEEN TRANSFERRED TO THE BORROWER’S ACCOUNT PURSUANT TO
SECTION 8.1(4)(I)(C).

 

(6)                                  Account Collateral and Remedies.

 

(I)                                     UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT ADDITIONAL NOTICE FROM THE
ADMINISTRATIVE AGENT TO THE BORROWER PARTIES, (I) THE ADMINISTRATIVE AGENT MAY,
IN ADDITION TO AND NOT IN LIMITATION OF THE ADMINISTRATIVE AGENT’S OTHER RIGHTS,
MAKE ANY AND ALL WITHDRAWALS FROM, AND TRANSFERS BETWEEN AND AMONG, THE
COLLATERAL ACCOUNTS AS THE ADMINISTRATIVE AGENT SHALL DETERMINE IN ITS SOLE AND
ABSOLUTE DISCRETION TO PAY ANY OBLIGATIONS; AND (II) SUBJECT TO SECTION 8.1(1),
ALL EXCESS CASH FLOW SHALL BE RETAINED IN THE PAYMENTS ACCOUNT AND APPLIED
PURSUANT TO SECTION 8.1(4)(I)(B).

 

66

--------------------------------------------------------------------------------


 

(II)                                  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE BORROWER HEREBY IRREVOCABLY CONSTITUTES
AND APPOINTS THE ADMINISTRATIVE AGENT AS THE BORROWER’S TRUE AND LAWFUL
ATTORNEY-IN-FACT, WITH FULL POWER OF SUBSTITUTION, TO EXECUTE, ACKNOWLEDGE AND
DELIVER ANY INSTRUMENTS AND TO EXERCISE AND ENFORCE EVERY RIGHT, POWER, REMEDY,
OPTION AND PRIVILEGE OF THE BORROWER WITH RESPECT TO THE ACCOUNT COLLATERAL, AND
DO IN THE NAME, PLACE AND STEAD OF THE BORROWER, ALL SUCH ACTS, THINGS AND DEEDS
FOR AND ON BEHALF OF AND IN THE NAME OF THE BORROWER, WHICH BORROWER COULD OR
MIGHT DO OR WHICH THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE TO
MORE FULLY VEST IN THE ADMINISTRATIVE AGENT THE RIGHTS AND REMEDIES PROVIDED FOR
HEREIN AND TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT.  THE FOREGOING POWERS
OF ATTORNEY ARE IRREVOCABLE AND COUPLED WITH AN INTEREST.  UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT MAY
PERFORM OR CAUSE PERFORMANCE OF ANY SUCH AGREEMENT, AND ANY REASONABLE EXPENSES
OF THE ADMINISTRATIVE AGENT INCURRED IN CONNECTION THEREWITH SHALL BE PAID BY
THE BORROWER AS PROVIDED IN SECTION 7.1(23).

 

(III)                               THE BORROWER HEREBY EXPRESSLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, PRESENTMENT, DEMAND, PROTEST OR ANY NOTICE OF
ANY KIND (EXCEPT AS EXPRESSLY REQUIRED UNDER THE LOAN DOCUMENTS) IN CONNECTION
WITH THIS AGREEMENT OR THE ACCOUNT COLLATERAL.  THE BORROWER ACKNOWLEDGES AND
AGREES THAT TEN (10) BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF THE TIME AND PLACE
OF ANY PUBLIC SALE OF THE ACCOUNT COLLATERAL OR ANY OTHER INTENDED DISPOSITION
THEREOF SHALL BE REASONABLE AND SUFFICIENT NOTICE TO THE BORROWER WITHIN THE
MEANING OF THE UCC.

 

(7)                                  Transfers and Other Liens.  The Borrower
agrees that it will not (i) sell or otherwise dispose of any of the Account
Collateral except as may be expressly permitted under the Loan Documents, or
(ii) create or permit to exist any Lien upon or with respect to all or any of
the Account Collateral, except for the Lien granted to the Administrative Agent
under this Agreement.

 


(8)                                  REASONABLE CARE.  BEYOND THE EXERCISE OF
REASONABLE CARE IN THE CUSTODY THEREOF, THE ADMINISTRATIVE AGENT SHALL HAVE NO
DUTY AS TO ANY ACCOUNT COLLATERAL IN ITS POSSESSION OR CONTROL AS AGENT THEREFOR
OR BAILEE THEREOF OR ANY INCOME THEREON OR THE PRESERVATION OF RIGHTS AGAINST
ANY PERSON OR OTHERWISE WITH RESPECT THERETO.  THE ADMINISTRATIVE AGENT SHALL
NOT BE LIABLE OR RESPONSIBLE FOR ANY LOSS OR DAMAGE TO ANY OF THE ACCOUNT
COLLATERAL, OR FOR ANY DIMINUTION IN VALUE THEREOF, BY REASON OF THE ACT OR
OMISSION OF THE ADMINISTRATIVE AGENT, ITS AFFILIATES, AGENTS, EMPLOYEES OR
BAILEES, EXCEPT TO THE EXTENT THAT SUCH LOSS OR DAMAGE RESULTS FROM THE
ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT BE LIABLE EITHER DIRECTLY OR INDIRECTLY FOR
LOSSES OR DELAYS RESULTING FROM ANY EVENT WHICH MAY BE THE BASIS OF AN EXCUSABLE
DELAY, COMPUTER MALFUNCTIONS, INTERRUPTION OF COMMUNICATION FACILITIES, LABOR
DIFFICULTIES OR OTHER CAUSES BEYOND THE ADMINISTRATIVE AGENT’S REASONABLE
CONTROL OR FOR INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES EXCEPT TO THE EXTENT
OF THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


(9)                                  THE ADMINISTRATIVE AGENT’S DUTIES AND
LIABILITIES.


 

(I)                                     FOLLOWING EACH FISCAL QUARTER, THE
ADMINISTRATIVE AGENT SHALL PERFORM A MORTGAGED PROPERTY DSCR TEST TO DETERMINE
WHETHER A LOW DSCR PERIOD HAS

 

67

--------------------------------------------------------------------------------


 

OCCURRED OR IS CONTINUING (IT BEING HEREBY AGREED THAT ALL DETERMINATIONS AS TO
WHETHER A LOW DSCR PERIOD HAS OCCURRED OR IS CONTINUING SHALL BE MADE BY THE
ADMINISTRATIVE AGENT BASED ON THE FINANCIAL INFORMATION DELIVERED BY THE
BORROWER PURSUANT TO SECTION 7.8(2) HEREOF).

 

(II)                                  THE ADMINISTRATIVE AGENT SHALL BE
RESPONSIBLE FOR THE PERFORMANCE ONLY OF SUCH DUTIES WITH RESPECT TO THE ACCOUNT
COLLATERAL AS ARE SPECIFICALLY SET FORTH IN THIS SECTION 8.1 OR ELSEWHERE IN THE
LOAN DOCUMENTS, AND NO OTHER DUTY SHALL BE IMPLIED FROM ANY PROVISION HEREOF. 
THE ADMINISTRATIVE AGENT SHALL NOT BE UNDER ANY OBLIGATION OR DUTY TO PERFORM
ANY ACT WITH RESPECT TO THE ACCOUNT COLLATERAL WHICH WOULD CAUSE IT TO INCUR ANY
EXPENSE OR LIABILITY OR TO INSTITUTE OR DEFEND ANY SUIT IN RESPECT HEREOF, OR TO
ADVANCE ANY OF ITS OWN MONIES.  THE BORROWER SHALL INDEMNIFY AND HOLD THE
ADMINISTRATIVE AGENT, ITS EMPLOYEES AND OFFICERS HARMLESS FROM AND AGAINST ANY
LOSS, COST OR DAMAGE (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY WITH RESPECT TO THE ACCOUNT COLLATERAL EXCEPT
AS SUCH MAY BE CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
ADMINISTRATIVE AGENT, ITS EMPLOYEES, OFFICERS OR AGENTS.

 

(III)                               THE ADMINISTRATIVE AGENT SHALL BE PROTECTED
IN ACTING UPON ANY NOTICE, RESOLUTION, REQUEST, CONSENT, ORDER, CERTIFICATE,
REPORT, OPINION, BOND OR OTHER PAPER, DOCUMENT OR SIGNATURE BELIEVED BY IT IN
GOOD FAITH TO BE GENUINE, AND, IN SO ACTING, IT MAY BE ASSUMED THAT ANY PERSON
PURPORTING TO GIVE ANY OF THE FOREGOING IN CONNECTION WITH THE PROVISIONS HEREOF
HAS BEEN DULY AUTHORIZED TO DO SO.  THE ADMINISTRATIVE AGENT MAY CONSULT WITH
COUNSEL, AND THE OPINION OF SUCH COUNSEL SHALL BE FULL AND COMPLETE
AUTHORIZATION AND PROTECTION IN RESPECT OF ANY ACTION TAKEN OR SUFFERED BY IT
HEREUNDER AND IN GOOD FAITH IN ACCORDANCE THEREWITH.

 


(10)                            CONTINUING SECURITY INTEREST.  THIS AGREEMENT
SHALL CREATE A CONTINUING SECURITY INTEREST IN THE ACCOUNT COLLATERAL AND SHALL
REMAIN IN FULL FORCE AND EFFECT UNTIL PAYMENT IN FULL OF THE OBLIGATIONS. 
SUBJECT TO SECTION 11.21, UPON PAYMENT IN FULL OF THE OBLIGATIONS, THIS SECURITY
INTEREST SHALL AUTOMATICALLY TERMINATE WITHOUT FURTHER NOTICE FROM ANY PARTY AND
THE BORROWER SHALL BE ENTITLED TO THE RETURN, UPON THEIR REQUEST, OF SUCH OF THE
ACCOUNT COLLATERAL AS SHALL NOT HAVE BEEN SOLD OR OTHERWISE APPLIED PURSUANT TO
THE TERMS HEREOF AND THE ADMINISTRATIVE AGENT SHALL EXECUTE SUCH INSTRUMENTS AND
DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE BORROWER TO EVIDENCE SUCH
TERMINATION AND THE RELEASE OF THE ACCOUNT COLLATERAL.

 

ARTICLE IX.
EVENTS OF DEFAULT

 

9.1                                 Event of Default.  Each of the following
shall constitute an event of default under this Agreement (an “Event of
Default”):

 


(1)                                  (I) SUBJECT TO SECTION 8.1.4(II), THE
BORROWER SHALL FAIL TO MAKE ANY PAYMENT OF PRINCIPAL OR INTEREST ON THE LOAN
(INCLUDING ANY MANDATORY PREPAYMENTS UNDER SECTION 3.3) ON THE DATE WHEN DUE, OR
(II) SHALL FAIL TO PAY ANY OTHER OBLIGATION WITHIN FIVE DAYS OF THE DATE WHEN
DUE; OR

 

68

--------------------------------------------------------------------------------


 


(2)                                  ANY REPRESENTATION OR WARRANTY MADE BY THE
TRANSACTION PARTIES IN ANY LOAN DOCUMENT OR IN CONNECTION WITH ANY LOAN DOCUMENT
SHALL BE INACCURATE OR INCOMPLETE IN ANY MATERIAL RESPECT ON OR AS OF THE DATE
MADE OR DEEMED MADE, REMAINS INACCURATE, AND WAS KNOWN TO BE INACCURATE BY THE
TRANSACTION PARTIES WHEN MADE OR CONSTITUTES A CORE MATERIAL INACCURACY; OR


 


(3)                                  ANY OF THE TRANSACTION PARTIES SHALL
DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY COVENANT OR AGREEMENT CONTAINED
IN SECTIONS 7.1(18), 7.1(22)(A), 7.1(24), 7.1(25), 7.2 OR 7.5.


 


(4)                                  ANY OF THE TRANSACTION PARTIES SHALL FAIL
TO OBSERVE OR PERFORM ANY TERM OR PROVISION CONTAINED IN THE LOAN DOCUMENTS
(OTHER THAN THOSE ADDRESSED IN OTHER SUBSECTIONS OF THIS SECTION 9.1) AND SUCH
FAILURE SHALL CONTINUE FOR THIRTY (30) DAYS FOLLOWING THE DATE A RESPONSIBLE
OFFICER OF SUCH TRANSACTION PARTY KNEW OF SUCH FAILURE OR TRANSACTION PARTY
RECEIVED NOTICE THEREOF FROM ADMINISTRATIVE AGENT, OR IF SUCH FAILURE IS
SUSCEPTIBLE TO CURE AND A TRANSACTION PARTY IS DILIGENTLY AND CONTINUOUSLY
PROSECUTING SUCH CURE, FOR AN ADDITIONAL THIRTY (30) DAYS; PROVIDED, HOWEVER,
THAT UPON THE OCCURRENCE OF A PORTFOLIO MATERIAL ADVERSE EFFECT DEFAULT, IF THE
SUBJECT DEFAULT IS NOT CURED WITHIN THE PERIOD SET FORTH ABOVE, AN EVENT OF
DEFAULT SHALL BE DEEMED TO OCCUR HEREUNDER UNLESS THE BORROWER IS OTHERWISE IN
COMPLIANCE WITH THE TERMS OF THE LOAN DOCUMENTS AND IS OTHERWISE DILIGENTLY
ATTEMPTING TO CURE THE SUBJECT DEFAULT AND EITHER: (I) THE PRO FORMA LTV RATIO
IS LESS THAN 50%; OR (II) IF THE PRO FORMA LTV RATIO IS GREATER THAN 50%, EITHER
REQUIRED LENDERS HAVE ELECTED IN WRITING (IN THEIR SOLE AND ABSOLUTE DISCRETION)
NOT TO PERMIT THE RELEASE OF SUCH MORTGAGED PROPERTIES, OR WITHIN 60 DAYS AFTER
NOTICE OR KNOWLEDGE OF THE OCCURRENCE OF THE PORTFOLIO MATERIAL ADVERSE EFFECT
DEFAULT, BORROWER PAYS ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AN
AMOUNT EQUAL TO THE RELEASE AMOUNT FOR THE MORTGAGED PROPERTIES SUBJECT TO THE
PORTFOLIO MATERIAL ADVERSE EFFECT DEFAULT; OR


 


(5)                                  ANY OF THE CNL ENTITIES SHALL DEFAULT IN
ANY PAYMENT OF PRINCIPAL OF OR INTEREST ON ANY RECOURSE INDEBTEDNESS (OTHER
THAN, IN THE CASE OF THE BORROWER, THE OBLIGATIONS) IN AN AGGREGATE UNPAID
AMOUNT FOR ALL SUCH PERSONS IN EXCESS OF $25,000,000, AND, PRIOR TO THE ELECTION
OF THE LENDERS TO ACCELERATE THE OBLIGATIONS HEREUNDER, SUCH RECOURSE
INDEBTEDNESS IS NOT PAID OR THE PAYMENT THEREOF WAIVED OR CURED IN ACCORDANCE
WITH THE TERMS OF THE DOCUMENTS, INSTRUMENTS AND AGREEMENTS EVIDENCING THE SAME;
OR


 


(6)                                  ANY OF THE TRANSACTION PARTIES SHALL
DEFAULT IN ANY PAYMENT OF PRINCIPAL OF OR INTEREST ON ANY NON-RECOURSE
INDEBTEDNESS IN AN AGGREGATE AMOUNT FOR ALL SUCH PERSONS IN EXCESS OF
$100,000,000, OR ANY OF THE OTHER CNL ENTITIES SHALL DEFAULT IN ANY PAYMENT OF
PRINCIPAL OF OR INTEREST ON ANY NON-RECOURSE INDEBTEDNESS IN AN AGGREGATE AMOUNT
FOR ALL SUCH PERSONS IN EXCESS OF $250,000,000, AND, PRIOR TO THE ELECTION OF
THE LENDERS TO ACCELERATE THE OBLIGATIONS HEREUNDER, SUCH NON-RECOURSE
INDEBTEDNESS IS NOT PAID OR THE PAYMENT THEREOF WAIVED OR CURED IN ACCORDANCE
WITH THE TERMS OF THE DOCUMENTS, INSTRUMENTS AND AGREEMENTS EVIDENCING THE SAME;
OR


 


(7)                                  (1) ANY OF THE CNL ENTITIES SHALL COMMENCE
ANY CASE, PROCEEDING OR OTHER ACTION (I) UNDER ANY EXISTING OR FUTURE LAW OF ANY
JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR RELIEF OF DEBTORS, SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED
WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR
SEEKING

 

69

--------------------------------------------------------------------------------


 


REORGANIZATION, ARRANGEMENT, ADJUSTMENT, WINDING-UP, LIQUIDATION, DISSOLUTION,
COMPOSITION OR OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS, OR (II) SEEKING
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR IT
OR FOR ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, OR MAKING A GENERAL ASSIGNMENT
FOR THE BENEFIT OF ITS CREDITORS; OR (2) THERE SHALL BE COMMENCED AGAINST ANY OF
THE CNL ENTITIES ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE REFERRED TO IN
CLAUSE (1) ABOVE WHICH (I) RESULTS IN THE ENTRY OF AN ORDER FOR RELIEF OR ANY
SUCH ADJUDICATION OR APPOINTMENT, OR (II) REMAINS UNDISMISSED, UNDISCHARGED OR
UNBONDED FOR A PERIOD OF NINETY (90) DAYS; OR (3) THERE SHALL BE COMMENCED
AGAINST ANY OF THE CNL ENTITIES ANY CASE, PROCEEDING OR OTHER ACTION SEEKING
ISSUANCE OF A WARRANT OF ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS
AGAINST ALL OR SUBSTANTIALLY ALL OF ITS ASSETS WHICH RESULTS IN THE ENTRY OF AN
ORDER FOR ANY SUCH RELIEF WHICH SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED,
SATISFIED OR BONDED PENDING APPEAL WITHIN NINETY (90) DAYS FROM THE ENTRY
THEREOF; OR (4) ANY OF THE CNL ENTITIES SHALL TAKE ANY ACTION IN FURTHERANCE OF,
OR INDICATING ITS CONSENT TO, APPROVAL OF, OR ACQUIESCENCE IN (OTHER THAN IN
CONNECTION WITH A FINAL SETTLEMENT), ANY OF THE ACTS SET FORTH IN CLAUSE (1),
(2) OR (3) ABOVE; OR (5) ANY OF THE CNL ENTITIES SHALL GENERALLY NOT, OR SHALL
BE UNABLE TO, OR SHALL ADMIT IN WRITING ITS INABILITY TO PAY ITS DEBTS AS THEY
BECOME DUE; OR


 


(8)                                  (1) AN ERISA EVENT SHALL OCCUR WITH RESPECT
TO A PENSION PLAN OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY
EXPECTED TO RESULT IN LIABILITY OF ANY OF THE TRANSACTION PARTIES UNDER TITLE IV
OF ERISA TO THE PENSION PLAN, MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE
AMOUNT IN EXCESS OF $20,000,000, (2) THE COMMENCEMENT OR INCREASE OF
CONTRIBUTIONS TO, OR THE ADOPTION OF OR THE AMENDMENT OF A PENSION PLAN BY ANY
OF THE TRANSACTION PARTIES OR AN ERISA AFFILIATE WHICH HAS RESULT OR COULD
REASONABLY BE EXPECTED TO RESULT IN AN INCREASE IN UNFUNDED PENSION LIABILITY
AMONG ALL PENSION PLANS IN AN AGGREGATE AMOUNT IN EXCESS OF $50,000,000 OR
(3) ANY OF THE TRANSACTION PARTIES OR AN ERISA AFFILIATE SHALL FAIL TO PAY WHEN
DUE, AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT
PAYMENT WITH RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA
UNDER A MULTIEMPLOYER PLAN, WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT; OR


 


(9)                                  ONE OR MORE JUDGMENTS OR DECREES IN AN
AGGREGATE AMOUNT IN EXCESS OF $15,000,000 (EXCLUDING JUDGMENTS AND DECREES
COVERED BY INSURANCE, WITHOUT GIVING EFFECT TO SELF-INSURANCE OR DEDUCTIBLES)
SHALL BE ENTERED AND BE OUTSTANDING AT ANY DATE AGAINST ANY OF THE CNL ENTITIES
AND ALL SUCH JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED,
STAYED, SATISFIED OR BONDED PENDING APPEAL (OR OTHERWISE SECURED IN A MANNER
SATISFACTORY TO ADMINISTRATIVE AGENT IN ITS REASONABLE JUDGMENT) WITHIN SIXTY
(60) DAYS FROM THE ENTRY THEREOF OR IN ANY EVENT LATER THAN FIVE DAYS PRIOR TO
THE DATE OF ANY PROPOSED SALE THEREUNDER; OR


 


(10)                            ANY GUARANTOR SHALL ATTEMPT TO RESCIND OR REVOKE
ITS GUARANTY, WITH RESPECT TO FUTURE TRANSACTIONS OR OTHERWISE, OR SHALL FAIL TO
OBSERVE OR PERFORM ANY TERM OR PROVISION OF ITS GUARANTY; OR


 


(11)                            CNL REIT SHALL FAIL TO MAINTAIN ITS STATUS AS A
REIT; OR


 


(12)                            ANY EVENT OF DEFAULT SHALL OCCUR UNDER ANY OF
THE OTHER LOAN DOCUMENTS; OR

 

70

--------------------------------------------------------------------------------


 


(13)                            THERE SHALL OCCUR A CHANGE IN CONTROL; OR


 


(14)                            IF THE INSURANCE POLICIES REQUIRED BY
SECTION 7.3(1) ARE NOT KEPT IN FULL FORCE AND EFFECT, OR IF CERTIFICATES OF ANY
OF SUCH INSURANCE POLICIES ARE NOT DELIVERED TO THE ADMINISTRATIVE AGENT WITHIN
FIFTEEN (15) BUSINESS DAYS FOLLOWING THE ADMINISTRATIVE AGENT’S REQUEST
THEREFOR; OR


 


(15)                            SUBJECT TO THE BORROWER’S RIGHT TO CONTEST AS
SET FORTH IN SECTION 7.4(3), IF ANY OF THE IMPOSITIONS OR OTHER CHARGES ARE NOT
PAID PRIOR TO THE IMPOSITION OF ANY INTEREST, PENALTY, CHARGE, OR EXPENSE FOR
THE NON-PAYMENT THEREOF AND REMAIN UNPAID FOR TEN (10) DAYS AFTER ADMINISTRATIVE
AGENT DELIVERS WRITTEN NOTICE THEREOF TO BORROWER; OR


 


(16)                            IF BORROWER SHALL FAIL TO COMPLY WITH ANY
COVENANTS SET FORTH IN SECTION 3.4 OR ARTICLE 4 OF THE SECURITY INSTRUMENTS OR
THE OBLIGATION TO EXECUTE AND DELIVER (AND CAUSE EACH MORTGAGED PROPERTY OWNER
AND OPERATING AFFILIATE TO EXECUTE AND DELIVER) THE ACCOUNT AGREEMENT AS SET
FORTH IN SECTION 8.1(2) ABOVE, WITH SUCH FAILURE CONTINUING FOR TEN (10)
BUSINESS DAYS AFTER ADMINISTRATIVE AGENT DELIVERS WRITTEN NOTICE THEREOF TO
BORROWER; OR


 


(17)                            IF THE TRANSACTION PARTIES SHALL FAIL TO DEPOSIT
ANY SUMS REQUIRED TO BE DEPOSITED IN THE PAYMENTS ACCOUNT PURSUANT TO
ARTICLE VIII WHEN DUE; OR


 


(18)                            IF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ANY LIEN GRANTED HEREUNDER OR THEREUNDER, IN WHOLE OR IN PART, SHALL TERMINATE
OR SHALL CEASE TO BE EFFECTIVE OR SHALL CEASE TO BE A LEGALLY VALID, BINDING AND
ENFORCEABLE OBLIGATION OF EACH APPLICABLE TRANSACTION PARTY, OR ANY LIEN
SECURING THE OBLIGATIONS SHALL, IN WHOLE OR IN PART, CEASE TO BE A PERFECTED
FIRST PRIORITY LIEN, SUBJECT TO THE PERMITTED ENCUMBRANCES (EXCEPT IN ANY OF THE
FOREGOING CASES IN ACCORDANCE WITH THE TERMS HEREOF OR UNDER ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY AFFIRMATIVE ACT OF LENDER); OR


 


(19)                            IF BORROWER SHALL DEFAULT BEYOND THE EXPIRATION
OF ANY APPLICABLE CURE PERIOD UNDER ANY EXISTING EASEMENT, COVENANT OR
RESTRICTION WHICH AFFECTS THE MORTGAGED PROPERTY, THE DEFAULT OF WHICH SHALL
HAVE A PORTFOLIO MATERIAL ADVERSE EFFECT.


 

9.2                                 Remedies.

 


(1)                                  IF ANY EVENT OF DEFAULT SHALL OCCUR, THEN
AUTOMATICALLY UPON THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER SECTION 9.1(7)
ABOVE, AND IN ALL OTHER CASES, AT THE REQUEST OR WITH THE CONSENT OF THE
REQUIRED LENDERS: (I)  THE ADMINISTRATIVE AGENT MAY (OR AT THE DIRECTION OF THE
REQUIRED LENDERS SHALL) EXERCISE, ON BEHALF OF THE LENDERS, ALL RIGHTS AND
REMEDIES UNDER THE GUARANTIES, THE PLEDGE AGREEMENTS, THE SECURITY INSTRUMENTS
AND ANY OTHER COLLATERAL DOCUMENTS ENTERED INTO WITH RESPECT TO THE LOAN; (II)
THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN AND INTEREST ACCRUED BUT UNPAID
THEREON AND ALL OTHER OBLIGATIONS SHALL BECOME IMMEDIATELY DUE AND PAYABLE,
WITHOUT DEMAND UPON OR PRESENTMENT TO ANY OF THE TRANSACTION PARTIES, WHICH ARE
EXPRESSLY WAIVED BY THE TRANSACTION PARTIES, AND (III) THE ADMINISTRATIVE AGENT
MAY (OR AT THE DIRECTION OF THE REQUIRED LENDERS, SHALL) IMMEDIATELY EXERCISE
ALL RIGHTS, POWERS AND REMEDIES AVAILABLE AT LAW, IN EQUITY OR OTHERWISE,
INCLUDING, WITHOUT LIMITATION, UNDER THE OTHER LOAN DOCUMENTS, ALL OF WHICH
RIGHTS, POWERS AND REMEDIES ARE CUMULATIVE AND NOT EXCLUSIVE.

 

71

--------------------------------------------------------------------------------


 


(2)                                  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF A NOTICED EVENT OF DEFAULT, WITH RESPECT TO THE ACCOUNT
COLLATERAL, THE ADMINISTRATIVE AGENT MAY:


 

(A)                              WITHOUT NOTICE TO THE BORROWER, EXCEPT AS
REQUIRED BY LAW, AND AT ANY TIME OR FROM TIME TO TIME, CHARGE, SET-OFF AND
OTHERWISE APPLY ALL OR ANY PART OF THE ACCOUNT COLLATERAL AGAINST THE
OBLIGATIONS, OPERATING EXPENSES AND/OR CAPITAL EXPENDITURES FOR THE MORTGAGED
PROPERTY OR ANY PART THEREOF;

 

(B)                                IN THE ADMINISTRATIVE AGENT’S SOLE
DISCRETION, AT ANY TIME AND FROM TIME TO TIME, EXERCISE ANY AND ALL RIGHTS AND
REMEDIES AVAILABLE TO IT UNDER THIS AGREEMENT, AND/OR AS A SECURED PARTY UNDER
THE UCC;

 

(C)                                DEMAND, COLLECT, TAKE POSSESSION OF OR
RECEIPT FOR, SETTLE, COMPROMISE, ADJUST, SUE FOR, FORECLOSE OR REALIZE UPON THE
ACCOUNT COLLATERAL (OR ANY PORTION THEREOF) AS THE ADMINISTRATIVE AGENT MAY
DETERMINE IN ITS SOLE DISCRETION; AND

 

(D)                               TAKE ALL OTHER ACTIONS PROVIDED IN, OR
CONTEMPLATED BY, THIS AGREEMENT.

 


(3)                                  WITH RESPECT TO THE BORROWER, THE ACCOUNT
COLLATERAL, THE RATE CAP COLLATERAL AND THE MORTGAGED PROPERTY, NOTHING
CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL BE CONSTRUED AS REQUIRING
THE ADMINISTRATIVE AGENT TO RESORT TO THE MORTGAGED PROPERTY FOR THE
SATISFACTION OF ANY OF THE OBLIGATIONS, AND, SUBJECT TO SECTION 9.2(1), THE
ADMINISTRATIVE AGENT MAY SEEK SATISFACTION OUT OF THE MORTGAGED PROPERTY OR ANY
PART THEREOF, IN ITS ABSOLUTE DISCRETION IN RESPECT OF THE OBLIGATIONS.  IN
ADDITION, SUBJECT TO SECTION 9.2(1), THE ADMINISTRATIVE AGENT SHALL HAVE THE
RIGHT FROM TIME TO TIME TO PARTIALLY FORECLOSE THIS AGREEMENT AND THE SECURITY
INSTRUMENTS (OR ANY OF THEM) IN ANY MANNER AND FOR ANY AMOUNTS SECURED BY THIS
AGREEMENT OR ANY SECURITY INSTRUMENT THEN DUE AND PAYABLE AS DETERMINED BY THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION.  NOTWITHSTANDING ONE OR MORE
PARTIAL FORECLOSURES, THE MORTGAGED PROPERTY SHALL REMAIN SUBJECT TO THIS
AGREEMENT AND THE SECURITY INSTRUMENTS TO SECURE PAYMENT OF SUMS SECURED BY THIS
AGREEMENT AND THE SECURITY INSTRUMENTS AND NOT PREVIOUSLY RECOVERED.


 

ARTICLE X.
THE ADMINISTRATIVE AGENT

 

10.1                           Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under the Loan Documents and each such Lender hereby irrevocably authorizes the
Administrative Agent, as the agent for such Lender, to take such action on its
behalf under the provisions of the Loan Documents and to exercise such powers
and perform such duties as are expressly delegated to the Administrative Agent
by the terms of the Loan Documents, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in the Loan Documents, the Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein or therein,
or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into the Loan Documents or otherwise exist against the Administrative Agent.

 

72

--------------------------------------------------------------------------------


 

10.2                           Delegation of Duties.  The Administrative Agent
may execute any of its duties under the Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

10.3                           Exculpatory Provisions.  None of the
Administrative Agent, the other Agents, nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(1) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with the Loan Documents (except for its or such
Person’s own gross negligence or willful misconduct), or (2) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Transaction Parties or any officer thereof contained in
the Loan Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with the Loan Documents or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of the Loan Documents or for any
failure of the Transaction Parties to perform their obligations hereunder or
thereunder.  The Administrative Agent and the other Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, the Loan
Documents or to inspect the properties, books or records of the Transaction
Parties.

 

10.4                           Reliance by the Agents.  Each of the Agents shall
be entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certification, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation reasonably believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Borrower), independent accountants and other experts selected by
such Agent.  As to the Lenders:  (1) the Administrative Agent shall be fully
justified in failing or refusing to take any action under the Loan Documents
unless it shall first receive such advice or concurrence of one hundred percent
(100%) of the Lenders (or, if a provision of this Agreement expressly provides
that a lesser number of the Lenders may direct the action of the Administrative
Agent, such lesser number of Lenders) or it shall first be indemnified to its
satisfaction by the Lenders ratably in accordance with their respective
Percentage Shares against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any action (except for
liabilities and expenses resulting from the Administrative Agent’s gross
negligence or willful misconduct), and (2) the Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under the Loan
Documents in accordance with a request of one hundred percent (100%) of the
Lenders (or, if a provision of this Agreement expressly provides that the
Administrative Agent shall be required to act or refrain from acting at the
request of a lesser number of the Lenders, such lesser number of Lenders), and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders.

 

10.5                           Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any
Potential Default or Event of Default hereunder unless the Administrative Agent
has received notice from a Lender or the Borrower referring to the Loan
Documents, describing such Potential Default or Event of Default and stating
that such

 

73

--------------------------------------------------------------------------------


 

notice is a “notice of default.”  In the event that the Administrative Agent
receives such a notice and a Potential Default has occurred, the Administrative
Agent shall promptly give notice thereof to the Lenders.  The Administrative
Agent shall take such action with respect to such Potential Default or Event of
Default as shall be reasonably directed by the Required Lenders; provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Potential Default or
Event of Default as it shall deem advisable in the best interest of the Lenders
(except to the extent that this Agreement, the Pledge Agreements or the
Guaranties expressly require that such action be taken or not taken by the
Administrative Agent with the consent or upon the authorization of the Required
Lenders or such other group of Lenders, in which case such action will be taken
or not taken as directed by the Required Lenders or such other group of Lenders
or Lenders).

 

10.6                           Non-Reliance on Agents and Other Lenders.  Each
Lender expressly acknowledges that none of the Administrative Agent, the other
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by the Administrative Agent or the other Agents hereinafter
taken, including any review of the affairs of the Transaction Parties, shall be
deemed to constitute any representation or warranty by the Administrative Agent
or the other Agents to any Lender.  Each Lender represents to the Administrative
Agent and the other Agents that it has, independently and without reliance upon
the Administrative Agent, the other Agents or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Transaction Parties
and made its own decision to make its loans hereunder and enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent, the other Agents or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Transaction Parties. 
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent and the other Agents shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Transaction Parties which may come into the possession
of the Administrative Agent or any other Agent or any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates.

 

10.7                           Indemnification.  The Lenders agree to indemnify
the Administrative Agent and the other Agents in their respective capacity as
such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to the respective
amounts of their Percentage Shares, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against the Administrative
Agent or the other Agents in any way relating to or arising out of the Loan
Documents or any documents contemplated by or referred to herein or the
transactions

 

74

--------------------------------------------------------------------------------


 

contemplated hereby or any action taken or omitted by the Administrative Agent
or the other Agents under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s or
any other Agent’s gross negligence or willful misconduct, respectively.  The
provisions of this Section 10.7 shall survive the payment of the Obligations and
the termination of this Agreement.

 

10.8         Agents in Their Individual Capacity.  The Administrative Agent, the
other Agents and their affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any of the Transaction Parties or
any of their respective Subsidiary Entities and Affiliates as though the
Administrative Agent and the other Agents were not, respectively, the
Administrative Agent, the Lead Arranger or an Agent hereunder.  With respect to
such loans made or renewed by them and any Note issued to them, the
Administrative Agent and the other Agents shall have the same rights and powers
under the Loan Documents as any Lender and may exercise the same as though it
were not the Administrative Agent, the Lead Arranger or an Agent, respectively,
and the terms “Lender” and “Lenders” shall include the Administrative Agent, the
Lead Arranger and each other Agent in its individual capacity.

 

10.9         Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent under the Loan Documents upon thirty (30) days’
notice to the Lenders.  If the Administrative Agent shall resign, then the
Lenders (other than the Lender resigning as Administrative Agent) shall (with,
so long as there shall not exist and be continuing an Event of Default, the
consent of the Borrower, such consent not to be unreasonably withheld or
delayed) appoint a successor agent or, if the Lenders are unable to agree on the
appointment of a successor agent, the Administrative Agent shall appoint a
successor agent for the Lenders whereupon such successor agent shall succeed to
the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon its
appointment, and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any of the Loan Documents or successors thereto.  After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of the Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.

 

10.10       Limitations on Agents Liability.  The Lead Arranger, in such
capacity, shall not have any right, power, obligation, liability, responsibility
or duty under this Agreement or the other Loan Documents.

 

ARTICLE XI.
MISCELLANEOUS PROVISIONS

 

11.1         No Assignment by Borrower.  None of the Transaction Parties may
assign its rights or obligations under this Agreement or the other Loan
Documents without the prior written consent of the Administrative Agent and one
hundred percent (100%) of the Lenders.  Subject to the foregoing, all provisions
contained in this Agreement and the other Loan Documents and in any document or
agreement referred to herein or therein or relating hereto or thereto shall
inure to the benefit of the Administrative Agent and each Lender, their
respective successors and

 

75

--------------------------------------------------------------------------------


 

assigns, and shall be binding upon each of the Transaction Parties and such
Person’s successors and assigns.

 

11.2         Modification .  Neither this Agreement nor any other Loan Document
may be Modified or waived unless such Modification or waiver is in writing and
signed by the Administrative Agent, CNL REIT, in its capacity as a Guarantor,
the Borrower and, except for the Modifications and waivers requiring consent of
one hundred percent (100%) of the Lenders referred to below, the Required
Lenders.  No such Modification or waiver shall, without the prior written
consent of one hundred percent (100%) of the Lenders:  (1) reduce the principal
of, or rate of interest on, the Loan or fees payable hereunder or under the Fee
Letter, (2) except as expressly contemplated by Section 11.8 below, modify the
Percentage Share of any Lender, (3) Modify the definition of “Required Lenders”,
(4) extend or waive any scheduled payment date for any principal, interest or
fees, (5) release CNL REIT from its obligations under the Guaranty entered into
by it, release Borrower from its obligation to repay the Loan, release any of
the pledgors under the Pledge Agreements or release any portion of the
collateral pledged under the Pledge Agreements (except for such releases as may
be specifically authorized by or otherwise approved in accordance with this
Agreement), (6) Modify this Section 11.2, or (7) Modify any provision of the
Loan Documents which by its terms requires the consent or approval of one
hundred percent (100%) of the Lenders.  It is expressly agreed and understood
that the election by the Required Lenders to accelerate amounts outstanding
hereunder and/or to terminate the obligation of the Lenders to make Loans
hereunder shall not constitute a Modification or waiver of any term or provision
of this Agreement or any other Loan Document.  No Modification of any provision
of the Loan Documents relating to the Administrative Agent shall be effective
without the written consent of the Administrative Agent.

 

11.3         Cumulative Rights; No Waiver.  The rights, powers and remedies of
the Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and in addition to all rights, power and remedies
provided under any and all agreements among the Transaction Parties, the
Administrative Agent and the Lenders relating hereto, at law, in equity or
otherwise.  Any delay or failure by Administrative Agent and the Lenders to
exercise any right, power or remedy shall not constitute a waiver thereof by the
Administrative Agent or the Lenders, and no single or partial exercise by the
Administrative Agent or the Lenders of any right, power or remedy shall preclude
other or further exercise thereof or any exercise of any other rights, powers or
remedies.

 

11.4         Entire Agreement.  This Agreement, the other Loan Documents and the
schedules, appendices, documents and agreements referred to herein and therein
embody the entire agreement and understanding between the parties hereto and
supersede all prior agreements and understandings relating to the subject matter
hereof and thereof.

 

11.5         Survival.  All representations, warranties, covenants and
agreements contained in this Agreement and the other Loan Documents on the part
of the Transaction Parties shall survive the termination of this Agreement and
shall be effective until the Obligations are paid and performed in full or
longer as expressly provided herein.

 

11.6         Notices.  All notices given by any party to the others under this
Agreement and the other Loan Documents shall be in writing unless otherwise
provided for herein, and any such

 

76

--------------------------------------------------------------------------------


 

notice shall become effective (i) upon personal delivery thereof, including, but
not limited to, delivery by overnight mail and courier service, (ii) four (4)
days after it shall have been mailed by United States mail, first class,
certified or registered, with postage prepaid, or (iii) in the case of notice by
a telecommunications device, when properly transmitted, in each case addressed
to the party at the address set forth on Schedule 11.6 attached hereto.  Any
party may change the address to which notices are to be sent by notice of such
change to each other party given as provided herein.  Such notices shall be
effective on the date received or, if mailed, on the third Business Day
following the date mailed.

 

11.7         Governing Law.  This Agreement and the other Loan Documents shall
be governed by and construed in accordance with the laws of the State of New
York without giving effect to its choice of law rules.

 

11.8         Assignments, Participations, Syndication, Etc.

 


(1)           WITH THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED, ANY LENDER MAY AT ANY TIME
ASSIGN AND DELEGATE TO ONE OR MORE ELIGIBLE ASSIGNEES (PROVIDED THAT NO WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT SHALL BE REQUIRED IN CONNECTION WITH ANY
ASSIGNMENT AND DELEGATION BY A LENDER TO AN AFFILIATE OF SUCH LENDER OR TO
ANOTHER LENDER OR ITS AFFILIATE) (EACH AN “ASSIGNEE”) ALL OR ANY PART OF SUCH
LENDER’S PERCENTAGE SHARE OF THE LOAN AND THE OTHER OBLIGATIONS HELD BY SUCH
LENDER HEREUNDER, IN A MINIMUM AMOUNT OF $1,000,000, WHICH MINIMUM AMOUNT MAY BE
AN AGGREGATED AMOUNT IN THE EVENT OF SIMULTANEOUS ASSIGNMENTS TO OR BY TWO OR
MORE FUNDS UNDER COMMON MANAGEMENT (OR IF SUCH LENDER’S PERCENTAGE SHARE OF THE
LOAN IS LESS THAN $1,000,000, ONE HUNDRED PERCENT (100%) THEREOF); PROVIDED,
HOWEVER, THAT CNL REIT, THE BORROWER AND THE ADMINISTRATIVE AGENT MAY CONTINUE
TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH THE INTEREST SO
ASSIGNED TO AN ASSIGNEE UNTIL (I) WRITTEN NOTICE OF SUCH ASSIGNMENT, TOGETHER
WITH PAYMENT INSTRUCTIONS, ADDRESSES AND RELATED INFORMATION WITH RESPECT TO THE
ASSIGNEE, SHALL HAVE BEEN GIVEN TO THE BORROWER AND THE ADMINISTRATIVE AGENT BY
SUCH LENDER AND THE ASSIGNEE; (II) SUCH LENDER AND ITS ASSIGNEE SHALL HAVE
DELIVERED TO THE BORROWER AND THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND
ACCEPTANCE AGREEMENT, (III) THE ASSIGNMENT SHALL HAVE BEEN RECORDED IN THE
REGISTER, AND  (IV) THE ASSIGNEE HAS PAID TO THE ADMINISTRATIVE AGENT A
PROCESSING FEE IN THE AMOUNT OF $3500.


 


(2)           THE AGENT SHALL, ON BEHALF OF THE BORROWER, MAINTAIN A COPY OF
EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER (THE “REGISTER”)
FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS AND THE PRINCIPAL
AMOUNT OF THE LOAN OWING TO EACH LENDER FROM TIME TO TIME.  THE ENTRIES IN THE
REGISTER SHALL BE CONCLUSIVE, IN THE ABSENCE OF MANIFEST ERROR, AND THE
BORROWER, EACH LENDER AND THE AND THE ADMINISTRATIVE AGENT SHALL TREAT EACH
PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS THE OWNER OF THE LOANS FOR ALL
PURPOSES OF THIS AGREEMENT.  FROM AND AFTER THE DATE THAT THE ADMINISTRATIVE
AGENT NOTIFIES THE ASSIGNOR LENDER AND THE BORROWER THAT IT HAS RECEIVED AN
EXECUTED ASSIGNMENT AND ACCEPTANCE AGREEMENT AND PAYMENT OF THE ABOVE-REFERENCED
PROCESSING FEE, AND THE ASSIGNMENT HAS BEEN RECORDED IN THE REGISTER:  (I) THE
ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS

 

77

--------------------------------------------------------------------------------


 


AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS HAVE BEEN ASSIGNED
TO IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE AGREEMENT, SHALL HAVE THE
RIGHTS AND OBLIGATIONS OF A LENDER UNDER THE LOAN DOCUMENTS, (II) THE ASSIGNOR
LENDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS HAVE BEEN ASSIGNED BY IT PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE AGREEMENT, RELINQUISH ITS RIGHTS AND BE RELEASED FROM ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS (BUT SHALL BE ENTITLED TO INDEMNIFICATION AS OTHERWISE
PROVIDED IN THIS AGREEMENT WITH RESPECT TO ANY EVENTS OCCURRING PRIOR TO THE
ASSIGNMENT) AND (III) THIS AGREEMENT SHALL BE DEEMED TO BE AMENDED TO THE
EXTENT, BUT ONLY TO THE EXTENT, NECESSARY TO REFLECT THE ADDITION OF THE
ASSIGNEE AND THE RESULTING ADJUSTMENT OF THE PERCENTAGE SHARES RESULTING
THEREFROM.


 


(3)           WITHIN FIVE BUSINESS DAYS AFTER ITS RECEIPT OF NOTICE BY THE
ADMINISTRATIVE AGENT THAT IT HAS RECEIVED AN EXECUTED ASSIGNMENT AND ACCEPTANCE
AGREEMENT AND PAYMENT OF THE PROCESSING FEE (WHICH NOTICE SHALL ALSO BE SENT BY
THE ADMINISTRATIVE AGENT TO EACH LENDER), THE BORROWER SHALL, IF REQUESTED BY
THE ASSIGNEE, EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT, A NEW NOTE
EVIDENCING SUCH ASSIGNEE’S PERCENTAGE SHARE OF THE LOAN.


 


(4)           ANY LENDER MAY AT ANY TIME SELL TO ONE OR MORE COMMERCIAL BANKS OR
OTHER PERSONS NOT AFFILIATES OF THE BORROWER (A “PARTICIPANT”) PARTICIPATING
INTERESTS IN THE LOAN AND THE OTHER INTERESTS OF THAT LENDER (THE “ORIGINATING
LENDER”) HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT
(I) THE ORIGINATING LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (II) THE ORIGINATING LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR THE
PERFORMANCE OF SUCH OBLIGATIONS, AND (III) THE BORROWER AND THE ADMINISTRATIVE
AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH THE ORIGINATING LENDER IN
CONNECTION WITH THE ORIGINATING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  IN THE CASE OF ANY SUCH PARTICIPATION,
THE PARTICIPANT SHALL BE ENTITLED TO THE BENEFIT OF SECTIONS 2.5, 2.6, 2.8 AND
2.9 (AND SUBJECT TO THE BURDENS OF SECTIONS 2.7, 2.9(5) AND 11.8 ABOVE) AS
THOUGH IT WERE ALSO A LENDER THEREUNDER, AND IF AMOUNTS OUTSTANDING UNDER THIS
AGREEMENT ARE DUE AND UNPAID, OR SHALL HAVE BEEN DECLARED OR SHALL HAVE BECOME
DUE AND PAYABLE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH PARTICIPANT
SHALL BE DEEMED TO HAVE THE RIGHT OF SET-OFF IN RESPECT OF ITS PARTICIPATING
INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT TO THE SAME EXTENT AS IF THE
AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT AS A LENDER UNDER
THIS AGREEMENT, AND SECTION 11.10 OF THIS AGREEMENT SHALL APPLY TO SUCH
PARTICIPANT AS IF IT WERE A LENDER PARTY HERETO.


 


(5)           NOTWITHSTANDING ANY OTHER PROVISION CONTAINED IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT TO THE CONTRARY, ANY LENDER MAY ASSIGN ALL OR ANY
PORTION OF ITS PERCENTAGE SHARE OF THE LOAN HELD BY IT TO ANY FEDERAL RESERVE
LENDER OR THE UNITED STATES TREASURY AS COLLATERAL SECURITY PURSUANT TO
REGULATION A OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM AND ANY
OPERATING CIRCULAR ISSUED BY SUCH FEDERAL RESERVE LENDER, PROVIDED THAT ANY
PAYMENT IN RESPECT OF SUCH ASSIGNED PERCENTAGE SHARE OF THE LOAN MADE BY THE
BORROWER TO OR FOR THE ACCOUNT OF THE ASSIGNING AND/OR PLEDGING LENDER IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT SHALL SATISFY THE BORROWER’S
OBLIGATIONS HEREUNDER IN RESPECT TO SUCH ASSIGNED PERCENTAGE SHARE OF THE LOAN
TO THE EXTENT OF SUCH PAYMENT.  NO SUCH ASSIGNMENT SHALL RELEASE THE ASSIGNING
LENDER FROM ITS OBLIGATIONS HEREUNDER.


 


(6)           SUBJECT TO SECTION 11.8(1) ABOVE, THE LEAD ARRANGER MAY SYNDICATE
THE LOAN AND THE OTHER OBLIGATIONS HELD BY THE LENDERS HEREUNDER BEFORE OR AFTER
THE CLOSING DATE, AND THE LEAD ARRANGER (OR ITS DESIGNATED AFFILIATES) SHALL
MANAGE ALL ASPECTS OF SUCH SYNDICATION, INCLUDING THE NUMBER AND IDENTITY OF THE
POTENTIAL LENDERS PARTICIPATING IN THE SYNDICATION AND

 

78

--------------------------------------------------------------------------------


 


THE LOAN AMOUNTS AND COMPENSATION OFFERED IN CONNECTION THEREWITH.  EACH
BORROWER PARTY AGREES TO TAKE ALL ACTIONS AS THE LEAD ARRANGER (OR ITS
DESIGNATED AFFILIATES) MAY REASONABLY REQUEST TO ASSIST IN THE SYNDICATION,
INCLUDING: (I) MAKING ITS SENIOR MANAGEMENT AND REPRESENTATIVES AVAILABLE TO
PARTICIPATE IN INFORMATIONAL MEETINGS WITH POTENTIAL LENDERS AT SUCH TIMES AND
PLACES AS THE LEAD ARRANGER (OR ITS DESIGNATED AFFILIATES) MAY REASONABLY
REQUEST; (II) USING ITS REASONABLE EFFORTS TO ENSURE THAT THE SYNDICATION
EFFORTS BENEFIT FROM SUCH BORROWER PARTY’S LENDING RELATIONSHIPS; AND
(III) PROVIDING THE LEAD ARRANGER (OR ITS DESIGNATED AFFILIATES) WITH ALL
INFORMATION REASONABLY DEEMED NECESSARY TO SUCCESSFULLY COMPLETE THE
SYNDICATION.


 


(7)           UNTIL THE DATE THE LEAD ARRANGER NOTIFIES THE BORROWER THAT THE
SYNDICATION OF THE LOAN HAS BEEN COMPLETED, THE BORROWER PARTIES SHALL NOT, AND
SHALL NOT PERMIT THE CNL ENTITIES TO ENGAGE ANY PERSON TO EFFECT ANY OFFERING,
PLACEMENT OR ARRANGEMENT OF DEBT SECURITIES OR ANY BANK FINANCING BY OR ON
BEHALF OF ANY CNL ENTITY.


 

11.9         Counterparts.  This Agreement and the other Loan Documents may be
executed in any number of counterparts, all of which together shall constitute
one agreement.

 

11.10       Sharing of Payments.  If any Lender shall receive and retain any
payment, whether by setoff, application of deposit balance or security, or
otherwise, in respect of the Obligations in excess of such Lender’s Percentage
Share thereof, then such Lender shall purchase from the other Lenders for cash
and at face value and without recourse, such participation in the Obligations
held by them as shall be necessary to cause such excess payment to be shared
ratably as aforesaid with each of them; provided, that if such excess payment or
part thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest.  Each Lender is hereby authorized by the Borrower Parties to
exercise any and all rights of setoff, counterclaim or bankers’ lien against the
full amount of the Obligations, whether or not held by such Lender.  Each Lender
hereby agrees to exercise any such rights first against the Obligations and only
then to any other Indebtedness of the Borrower to such Lender.

 

11.11       Confidentiality.  Each Lender agrees to take normal and reasonable
precautions and exercise due care to maintain the confidentiality of all
information provided to it by any of the Transaction Parties or by the
Administrative Agent on the Transaction Parties’ behalf, in connection with this
Agreement or any other Loan Document, and neither it nor any of its Affiliates
shall use any such information for any purpose or in any manner other than
pursuant to the terms contemplated by this Agreement, except to the extent such
information: (1) was or becomes generally available to the public other than as
a result of a disclosure by any Lender or any prospective Lender, or (2) was or
becomes available from a source other than the Transaction Parties not known to
the Lenders to be in breach of an obligation of confidentiality to the
Transaction Parties in the disclosure of such information.  Nothing contained
herein shall restrict any Lender from disclosing such information (i) pursuant
to any requirement of any Governmental Authority; (ii) pursuant to subpoena or
other court process; (iii) when required to do so in accordance with the
provisions of any applicable Requirement of Law; (iv) to the extent reasonably
required in connection with any litigation or proceeding to which the
Administrative Agent, any Lender or their respective Affiliates may be party;
(v) to the extent reasonably required in connection with the exercise of any
remedy hereunder or under any other Loan

 

79

--------------------------------------------------------------------------------


 

Document; (vi) to such Lender’s independent auditors and other professional
advisors; and (vii) to any Participant or Assignee and to any prospective
Participant or Assignee, provided that each Participant and Assignee or
prospective Participant or Assignee first agrees to be bound by the provisions
of this Section 11.11.

 

11.12       Consent to Jurisdiction.  ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF
THIS LOAN AND SECURITY AGREEMENT, EACH OF THE TRANSACTION PARTIES, THE
ADMINISTRATIVE AGENT AND THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF THE
TRANSACTION PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO.  EACH OF THE TRANSACTION PARTIES, THE
ADMINISTRATIVE AGENT AND THE LENDERS EACH AGREE THAT SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS MAY BE MADE BY ANY MEANS PERMITTED BY NEW YORK LAW.

 

11.13       Waiver of Jury Trial.  EACH OF THE TRANSACTION PARTIES, THE
ADMINISTRATIVE AGENT AND THE LENDERS EACH WAIVE THEIR RESPECTIVE RIGHTS TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE.  EACH OF THE TRANSACTION PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, EACH OF SUCH
PARTIES FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. 
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

11.14       Indemnity.  Whether or not the transactions contemplated hereby are
consummated, each of the Borrower Parties shall indemnify and hold the
Administrative Agent, the other Agents and each Lender and each of their
respective officers, directors, employees, counsel, agents and attorneys-in-fact
(each, an “Indemnified Person”) harmless from and against

 

80

--------------------------------------------------------------------------------


 

any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including
reasonable attorney’s fees and expenses) of any kind or nature whatsoever which
may at any time (including at any time following repayment of the Loan and the
termination, resignation or replacement of the Administrative Agent or
replacement of any Lender) be imposed on, incurred by or asserted against any
such Person in any way relating to or arising out of this Agreement or any
document contemplated by or referred to herein, or the transactions contemplated
hereby, or any action taken or omitted by any such Person under or in connection
with any of the foregoing, including with respect to any investigation,
litigation or proceeding (including any insolvency proceeding or appellate
proceeding) related to or arising out of this Agreement or the Loan or the use
of the proceeds thereof, whether or not any Indemnified Person is a party
thereto (all the foregoing, collectively, the “Indemnified Liabilities”);
provided, however, that the Borrower Parties shall have no obligation hereunder
to any Indemnified Person with respect to Indemnified Liabilities resulting
solely from the gross negligence or willful misconduct of such Indemnified
Person.  The agreements in this Section 11.14 shall survive payment of all other
Obligations.

 

11.15       Telephonic Instruction.  Any agreement of the Administrative Agent
and the Lenders herein to receive certain notices by telephone is solely for the
convenience and at the request of the Borrower.  The Administrative Agent and
the Lenders shall be entitled to rely on the authority of any Person purporting
to be a Person authorized by the Borrower to give such notice and the
Administrative Agent and the Lenders shall not have any liability to the
Borrower or other Person on account of any action taken or not taken by the
Administrative Agent or the Lenders in reliance upon such telephonic notice. 
The obligation of the Borrower to repay the Loans shall not be affected in any
way or to any extent by any failure by the Administrative Agent and the Lenders
to receive written confirmation of any telephonic notice or the receipt by the
Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Lenders to be contained
in the telephonic notice.

 

11.16       Marshalling; Payments Set Aside.  Neither the Administrative Agent
nor the Lenders shall be under any obligation to marshal any assets in favor of
any of the Transaction Parties or any other Person or against or in payment of
any or all of the Obligations.  To the extent that any of the Transaction
Parties makes a payment or payments to the Administrative Agent or the Lenders,
or the Administrative Agent or the Lenders enforce their Liens or exercise their
rights of set-off, and such payment or payments or the proceeds of such
enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any insolvency proceeding, or otherwise, then (1) to the extent of such
recovery the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or set-off had not occurred, and (2) each
Lender severally agrees to pay to the Administrative Agent upon demand its
ratable share of the total amount so recovered from or repaid by the
Administrative Agent.

 

11.17       Set-off.  In addition to any rights and remedies of the Lenders
provided by law, if an Event of Default exists, each Lender is authorized at any
time and from time to time, without prior notice to the Transaction Parties, any
such notice being waived by the Transaction Parties to the fullest extent
permitted by law, to set off and apply in favor of the Lenders any and all

 

81

--------------------------------------------------------------------------------


 

deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing to, such Lender to or for the
credit or the account of the Transaction Parties against any and all Obligations
owing to the Lenders, now or hereafter existing, irrespective of whether or not
the Administrative Agent or such Lender shall have made demand under this
Agreement or any Loan Document and although such Obligations may be contingent
or unmatured.  Each Lender agrees promptly to (i) notify the Transaction Parties
and the Administrative Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application and (ii) pay such amounts that are
set-off to the Administrative Agent for the ratable benefit of the Lenders.

 

11.18       Severability.  The illegality or unenforceability of any provision
of this Agreement or any other Loan Document or any instrument or agreement
required hereunder or thereunder shall not in any way affect or impair the
legality or enforceability of the remaining provisions hereof or thereof.

 

11.19       No Third Parties Benefited.  This Agreement and the other Loan
Documents are made and entered into for the sole protection and legal benefit of
the Transaction Parties, the Lenders and the Administrative Agent, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.

 

11.20       Time.  Time is of the essence as to each term or provision of this
Agreement and each of the other Loan Documents.

 

11.21       Reinstatement.  This Agreement and the security interests created
herein shall continue to be effective or be reinstated, as the case may be, if
at any time payment and performance of the Borrower’s Obligations hereunder, or
any part thereof, is, pursuant to bankruptcy, insolvency or other applicable
laws, rescinded or reduced in amount, or must otherwise be restored or returned
by Administrative Agent or any Lender.  In the event that any payment or any
part thereof is so rescinded, reduced, restored or returned, such Obligations
and the security interests created herein shall continue to be effective or be
reinstated (except to the extent the related collateral has been sold to a bona
fide purchaser for value) and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 

[SIGNATURE PAGES FOLLOWING]

 

82

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

 

BORROWER:

 

 

 

CNL HOSPITALITY PARTNERS, LP,

 

a Delaware limited partnership

 

 

 

By: CNL HOSPITALITY GP CORP., a Delaware
Corporation

 

Its general partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

CNL REIT:

 

 

CNL HOTELS & RESORTS, INC.,

 

a Maryland corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

 

LENDERS AND AGENTS:

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent and a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-2

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES, INC.,

 

as the Lead Arranger

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

S-3

--------------------------------------------------------------------------------


 

ANNEX I:  GLOSSARY

 

S-4

--------------------------------------------------------------------------------